

EXHIBIT 10.47 **
 
Execution Copy
 
DATED                                                                                                                      May
1, 2007
 


 


 


 
SWICO LIMITED
 
and


MOVADO GROUP, INC.
 
and
 
MGS DISTRIBUTION LIMITED
 


 


 
____________________________________________
 
JOINT VENTURE AGREEMENT
____________________________________________
 




** CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM:
(1)  
THE FOLLOWING PAGES OF THE FOUR DISTRIBUTORSHIP AGREEMENTS ANNEXED HERETO
COLLECTIVELY AS ANNEX B: TOMMY HILFIGER AGREEMENT - PAGES 6 AND 18; JUICY
COUTURE AGREEMENT – PAGES 6, 7 AND 19; HUGO BOSS AGREEMENT – PAGES 6 AND 18;
LACOSTE AGREEMENT – PAGES 38 AND 39 AND SCHEDULE VIII;

(2)  
ANNEX B TO (WHICH IS THE LAST PAGE OF) THE SERVICE AGREEMENT ANNEXED HERETO AS
ANNEX C;

(3)  
ALL OF ANNEX D

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PUSUANT
TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”)

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
1.           INTERPRETATION [INSERT PAGE NUMBER]
 
 
2.           ESTABLISHMENT OF THE COMPANY [INSERT PAGE NUMBER]
 
 
3.           BUSINESS OF THE COMPANY AND INITIAL OPERATIONS [INSERT PAGE NUMBER]
 
 
4.           CORPORATE GOVERNANCE AND MANAGEMENT [INSERT PAGE NUMBER]
 
 
5.           REPORTING AND INFORMATION RIGHTS [INSERT PAGE NUMBER]
 
 
6.           RESTRICTIONS ON TRANSFER OF SHARES [INSERT PAGE NUMBER]
 
 
7.           SWICO CHANGE OF CONTROL [INSERT PAGE NUMBER]
 
 
8.           FINANCIAL PERFORMANCE [INSERT PAGE NUMBER]
 
 
9.           BUY OUT RIGHT [INSERT PAGE NUMBER]
 
 
10.           COVENANTS [INSERT PAGE NUMBER]
 
 
11.           REPRESENTATIONS AND WARRANTIES [INSERT PAGE NUMBER]
 
 
12.           FEES AND EXPENSES [INSERT PAGE NUMBER]
 
 
13.           CONFIDENTIALITY [INSERT PAGE NUMBER]
 
 
14.           PUBLICITY [INSERT PAGE NUMBER]
 
 
15.           TERMINATION AND BREACH [INSERT PAGE NUMBER]
 
 
16.           NOTICES [INSERT PAGE NUMBER]
 
 
17.           MISCELLANEOUS [INSERT PAGE NUMBER]
 
 
18.           GOVERNING LAW AND JURISDICTION [INSERT PAGE NUMBER]
 


 
List of Annexes

 
Annex A:  The Company governing documents
 
Annex B:  Distribution Agreements
 
Annex C:  Service Agreement
 
Annex D:  5-year business plan
 

 
 

--------------------------------------------------------------------------------

 

THIS JOINT VENTURE AGREEMENT is made on the 1st day of  May, 2007
 
BETWEEN:
 
SWICO LIMITED a company incorporated under the laws of England, having its
registered office at Meadway House, Meadway, Haslemere, Surrey GU27 1NN,
England, registered number 469666 (“Swico”) ;
 
and


MOVADO GROUP, INC. a company incorporated under the laws of New York, having its
principle office at 650 From Road, Paramus, NJ 07652, U.S.A.  (“MGI”);
 
and
 
MGS  DISTRIBUTION LIMITED a corporation incorporated under the laws of England,
having its registered office c/o Swico, Meadway, Haslemere, Surrey GU27 1NN,
England, registered number                      (“Company”).
 


WHEREAS :
(A)
MGI wishes to develop its activities in the United Kingdom through, among other
actions, the development of licensed brands and direct access to the market.



(B)
Swico is a watch distributor in the United Kingdom and is currently the
distributor there of Hugo Boss watches under an agreement with MGI’s Affiliate,
MGI Luxury Group, S.A., dated May 1, 2005 (“Swico HB Distributorship”).  In
order to grow and secure the current business of its domestic markets, Swico is
searching for new brands for distribution and a strong partner to develop for
the long term.



(C)
In view of their satisfactory relationship and common objectives, Swico and MGI
(collectively, the “Shareholders”) wish to create a joint venture relationship
through ownership in the Company of, respectively, a 51% interest by MGI (or an
entity that is owned 100% by MGI) and a 49% interest by Swico.



(D)
The Shareholders wish to set forth herein certain matters relating to the
establishment of the Company, the management and operations thereof, as well as
the transfers by the Shareholders of their interests in the Company.



NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the Shareholders agree as follows:


 
1.  
INTERPRETATION

 
1.1  
Definitions:  Unless the context otherwise requires, the following terms shall
have the following meanings for purposes of this Agreement.

 
"Affiliate" means, with respect to any Person, any other Person that, either
directly or indirectly through one or more intermediate Persons, controls, is
controlled by or is under common control with such first Person.
 
"Control" of a Person means (i) ownership of more than 50% of the equity share
capital or voting rights of such Person or (ii) the power to direct the
management or policies of a Person, whether through the ownership of more than
50% of the voting power of such Person, through the power to appoint at least
half of the members of the board of directors or similar governing body of such
Person, through contractual arrangements or otherwise.
 
"Person" means any natural person, firm, company, governmental authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality).
 
"Related Party" means (i) any shareholder, director or officer of the Company,
(ii) any Relative of a shareholder, director or officer of the Company and
(iii) any Person in which any shareholder, director or any officer of the
Company or any Relative thereof has any interest, other than a passive
shareholding of less than 5% in a company whose shares are listed on a
recognized investment exchange or dealt in on the Alternative Investment Market
of the London Stock Exchange.
 
"Relative" of a natural Person means any spouse, parent, grandparent, child,
grandchild or sibling of such Person and any offspring of any of the foregoing.
 
"Shares" means the ordinary shares [of £1 each] in the capital of the Company.
 
1.2  
The following terms are defined in the indicated Clause:

 
“Board”
4.4.1
"Business"
3.1
“Business Plan”
8.1
“Buy-Out Date”
9.1
“Buy-Out Price”
9.2
“Cash Flow Value”
9.2
“Chairman”
4.4.2
"Company"
Recitals
"Confidential Information"
13.1
“Director”
4.4.1
“Distribution Agreements”
3.2
"First Refusal Right"
6.5.2
“Lock-up Expiration Date”
6.4
“Non-Compete Covenant”
10.2.2
"Offer Period"
6.5.2
"Offer Price"
6.5.1
“Offer Price Per Share”
6.5.1
"Offered Shares"
6.5.1
"Offeree"
6.5.1
"Permitted Transferee"
6.3
"Representatives"
13.1
"Rules"
18.2
“Service Agreement”
3.3
"Shareholders"
Recitals
“Shareholders’ Meeting”
4.1
"Tag-Along Right"
6.5.2
"Transfer"
6.1
"Transfer Notice"
6.5.1
"Transferee"
6.5.1
"Transferring Shareholder"
6.5.1
“Swico Change of Control”
7.2
“Swico HB Distributorship”
Recitals



 
2.  
ESTABLISHMENT OF THE COMPANY

 
2.1  
Contributions.    MGI shall subscribe for 51 Shares at a subscription price of
£408,000, representing 51% of the total Shares to be in issue.  Swico shall
subscribe for 49 Shares at a subscription price of £392,000, of which £372,000
shall be satisfied by Swico procuring the transfer to the Company of its
inventory of Hugo Boss watches in saleable condition and related display
material and spare parts for such watches, the aggregate fair market value of
which is £372,000, and the balance of the subscription price of £20,000 shall be
paid by Swico in cash so that the shareholding of Swico shall represent 49% of
the total Shares to be in issue.  The Memorandum and Articles of Association of
the Company are attached hereto as Annex A.

 


 
 
3.  
BUSINESS OF THE COMPANY AND INITIAL OPERATIONS

 
3.1  
Principal Business.  The business of the Company shall be to sell, market and
distribute in the United Kingdom certain watch brands pursuant to the
Distribution Agreements (as defined below) (the "Business") in accordance with
the Business Plan (as defined in Clause 8.1 below) and to engage in such other
businesses or activities or make such other investments as may be approved by
the Shareholders from time to time in accordance with this Agreement.

 
3.2  
Distribution Agreements.  MGI shall, or shall cause its appropriate Affiliate
to, enter into exclusive distribution agreements, substantially in the form
attached hereto as Annex B, except as the parties may otherwise agree (the
“Distribution Agreements”), with the Company, and the Company will enter into
the Distribution Agreements, pursuant to which MGI or its appropriate Affiliate
shall grant to the Company the exclusive right to distribute HUGO BOSS, TOMMY
HILFIGER, LACOSTE and JUICY COUTURE watches in the United Kingdom. Swico and MGI
agree that, upon the effective date of the Distribution Agreement relating to
the distribution of HUGO BOSS watches, they will take all action or cause their
Affiliates, as the case may be, to take all action, to terminate the Swico HB
Distributorship.  In addition, subject to Clause 10.2.2, MGI will, or will cause
its appropriate Affiliate to, offer to the Company substantially similar watch
distribution agreements in the United Kingdom for any other brands which may
hereafter be licensed to MGI or any of its Affiliates, subject, in each case, to
the terms, conditions and limitations set forth in each licence, and the Company
shall enter into, and the Shareholders will take all action to cause the Company
to enter into, such distribution agreements. All references in this Agreement to
“Distribution Agreements” shall include all such additional distribution
agreements as may be entered into from time to time by the Company and MGI or
any of its Affiliates. Any failure by MGI or its Affiliates to offer or execute
such additional distribution agreements shall be deemed to be a material breach
by MGI of this Agreement, and any failure by either Shareholder to take all
action to cause the Company to enter into such additional distribution
agreements shall be deemed to be a material breach by such Shareholder of this
Agreement

 
3.3  
Service Agreement.  Swico shall enter into a service agreement, substantially in
the form attached as Annex C, with the Company (the “Service Agreement”), and
the Company shall enter into the Service Agreement with Swico pursuant to which
Swico shall provide to the Company certain services relating to the day-to-day
operations of the Business.

 


 
3.4  
Employees.

 
(a)  
Swico shall arrange in consultation with MGI the hiring of adequate staff,
including sales staff, by the Company. Such staff shall include sales staff
derived from employees of Swico currently dedicated to the HUGO BOSS brand.
Swico shall assume the costs of transferring the employment of such employees to
the Company.

 
(b)  
All employees shall be employed by the Company at market-standard rates of
compensation with market-standard benefits. Employees transferred from Swico
will benefit from the terms and conditions applicable to their employment on the
date of transfer ; provided however that the Company shall in no event assume
any liability or obligation (including, without limitation, pension liabilities
or other accrued liabilities) owed by Swico to any such employees which arose
prior to the date of their transfer. If, notwithstanding the foregoing, the
Company shall be deemed to have assumed any such liability or obligation, then
Swico will indemnify, defend and hold the Company harmless against and in
respect of all such liabilities and obligations.  Swico shall indemnify and hold
harmless the Company from and against any losses and expenses arising from any
claim by any employee of Swico relating to such transfers or the transactions
contemplated hereby, including without limitation any tax liability or any claim
by any such employee that such employee’s employment should have been
transferred to the Company.

 
(c)  
All agreements with employees (including those relating to compensation,
commissions, benefits other agreements) shall be set forth in writing and made
available for review by, and, if required pursuant to Clause 4.3.1, the approval
of, the Chairman (as defined below).

 
3.5  
Insurance.  Swico shall cause the Company to be covered by Swico’s group
umbrella insurance policies as part of the services provided pursuant to the
Services Agreement, with the exception of marine insurance for goods in transit
which coverage shall be provided by MGI as part of its umbrella coverage for
Affiliates .  The Company shall reimburse to MGI MGI’s incremental costs
incurred relating to such insurance coverage promptly upon receipt from MGI of
an invoice therefor.

 
3.6  
Systems.  At any time after the combined sales of the Company for any fiscal
year exceed £10 million, upon the request of MGI, the Company shall implement
and the Shareholders shall take all action to cause the Company to implement,
and Swico shall (in connection with the services provided by it under the
Service Agreement) implement, MGI’s information technology systems for
accounting/financial reporting.

 


 
 
4.  
CORPORATE GOVERNANCE AND MANAGEMENT

 
4.1  
General.  The Shareholders shall use their respective voting powers at general
meetings of the Company (each a "Shareholders Meeting"), and shall take all
other actions necessary, including action that may be taken through its
shareholding in the Company, to give effect to all of the provisions of this
Agreement, the Distribution Agreements and the Service Agreement.  In the event
of any conflict between the terms of this Agreement, on the one hand, and the
terms of the governing documents of the Company on the other hand, the terms of
this Agreement shall prevail.

 
4.2  
Managing Director.

 
4.2.1  
Appointment.  The Company shall be managed by a Managing Director. The
Shareholders expect that Swico, based on its knowledge of the watch market in
the United Kingdom, will furnish a recommendation for Managing Director to the
Company for consideration. The Shareholders shall cause the Company to appoint
as Managing Director the person recommended by Swico, following the prior
approval of MGI, which shall not be withheld without good reason.  For the
purposes of the preceding sentence, “good reason” shall include, without
limitation, failure of the candidate to have satisfactory relations with
retailers and failure of the candidate to have achieved satisfactory financial
results (as compared to forecasted results) .  The Shareholders will cause the
Company to remove the Managing Director upon request by Swico for any or no
reason, or upon request by MGI, for good cause.  For the purposes of the
preceding sentence, “good cause” shall include, without limitation, the failure
of the Managing Director to properly manage the day-to-day activities of the
Company, including without limitation the failure of the Managing Director to
comply with the requirements set forth in Clause 4.2.3(b) below. The Managing
Director shall devote all of his or her professional time to the business and
operations of the Company; provided that if Mr. Keith Sheppard becomes the
Managing Director, he shall devote such of his professional time to the business
and operations of the Company as reasonably necessary.

 
4.2.2  
Remuneration.  The remuneration of the Managing Director shall be determined and
paid by the Company, subject to approval by the Chairman.  The Managing Director
shall not have a separate employment contract, except as required by law and in
no event shall the Managing Director be entitled to any severance payment of any
kind whatsoever in the event of the termination of his employment by or
resignation from the Company.

 
4.2.3  
Duties and Powers of the Managing Director.

 
 
(a)
Subject to the rights of the Chairman, the Board or of the Shareholders to
approve certain specific decisions and actions as set forth in Clauses 4.3.1,
4.3.2, 4.4.5 or 4.5.1 or as provided by applicable law, the Managing Director
shall conduct the day-to-day activities of the Company.

 
 
(b)
The Managing Director shall:

 
 
(i)
promote the development of the Business;

 
 
(ii)
ensure the continuity of the sales team management;

 
 
(iii)
promote the continuity and development of customer relationships;

 
 
(iv)
liaise with Swico to ensure the continuity of the Swico personnel providing
services to the Company pursuant to the Service Agreement;

 
 
(v)
prepare for review and approval by the Chairman a draft annual strategic plan,
business plan and budget consistent with the Business Plan, and implement the
approved annual strategic plan, business plan and budget;

 
 
(vi)
communicate regularly with the Chairman regarding the operations of the Company
including meeting not less than quarterly with the Advisory Committee to discuss
and review any material financial, commercial or strategic developments or
issues, including, without limitation, any action taken by the Managing Director
under Clause 4.2.3(c);

 
 
(vii)
cause the Company to adhere to the MGI group ethics and control policies as
communicated by MGI from time to time and to comply with all procedures relating
to MGI internal control over financial reporting;

 
 
(viii)
manage the employees of the Company;  and

 
 
(xi)
comply with the requirements of this Agreement.

 
 
(c)
Without limiting the provisions of sub-clause (a) above, the Managing Director
may take the following actions without the prior approval of the Chairman or of
the Board:

 
 
(i)
hire or terminate the employment of personnel having annual compensation of less
than £50,000;

 
 
(ii)
grant individual salary increases up to 10% higher than the increase based on
the general cost of living index, or equivalent index in the United Kingdom, so
long as total salary increases for such annual period do not exceed the budgeted
salary increases;

 
 
(iii)
negotiate and execute on behalf of the Company any commercial agreements in the
ordinary course of business, consistent with past practice, if any, involving
annual expenditures not to exceed the applicable budgeted amount for such
expense category, or, absent a specific budgeted amount, the amount set forth in
the Business Plan, or, absent any specific amount in the Business Plan, £50,000;
and

 
 
(iv)
make payments from and deposits into the bank accounts of the Company in the
ordinary course of business, consistent with past practice, if any, and to the
extent not otherwise inconsistent with any other provision of this Agreement.

 
4.3  
Chairman.

 
 
4.3.1
Duties and Powers. The Chairman, who shall be appointed in accordance with
Clause 4.4.2, shall have a role in the management of the business of the
Company, as provided herein.  Without limiting the foregoing, the prior approval
of the Chairman is required for any of the following decisions and actions to be
taken, it being understood that the failure of the Managing Director to obtain
the prior approval of the Chairman, or, failing approval by the Chairman, the
approval of the Board,  with respect to any of the following shall be deemed to
be a material breach by Swico of this Agreement referred to under Clause 15.2 of
this Agreement; provided, that, in the event any annual budget has not been duly
approved on or before December 31st of any year, then the Business Plan (during
the first 5 years of this Agreement) or the budget of the previous year (after
the fifth year of this Agreement) shall continue to apply on a temporary basis
pending such approval:

 
 
(a)
hiring or termination of the employment of personnel with annual compensation in
excess of £50,000 or of any Person who is a Relative of any Board member
appointed by Swico or of the Managing Director;

 
 
(b)
any action or decision that would represent a deviation of more than 5% with
respect to any individual budget or Business Plan line item;

 
 
(c)
acquisition of fixed assets exceeding £50,000 individually or in the aggregate
during any year, except to the extent specifically provided in the approved
budget;

 
 
(d)
any material change to the marketing, sales or technology policies established
by the Board;

 
 
(e)
incurrence of any liability in excess of £15,000 individually or collectively in
any month, except to the extent specifically provided in the approved budget;

 
 
(f)
initiation or settlement of any litigation or claim exceeding £35,000;

 
 
(g)
entering into any contract not in the ordinary course of the business of the
Company;

 
 
(h)
entering into any commercial agreements involving an annual amount exceeding
£50,000, except to the extent specifically provided in the approved budget;

 
 
(i)
any decision or approval required in connection with the Service Agreement; and

 
 
(j)
making payments from the bank accounts of the Company other than in the ordinary
course of business, except as otherwise expressly permitted by this Agreement.

 
 
4.3.2
With respect to the foregoing decisions and actions, the Managing Director shall
notify the Chairman of the Managing Director’s recommendation for such decision
or action.  The Chairman shall use reasonable efforts to inform the Managing
Director of his decision thereon within five business days after such
notification.  In the event the Chairman has not notified its decision to the
Managing Director within such five business day period, the Managing Director
may consider that the Chairman disagrees with the recommendation of the Managing
Director and may submit such proposed decision or action to the Board for
decision in accordance with Clause 4.3.3.  If the Chairman repeatedly fails to
notify the Managing Director within such five business day period of its
decision on any recommendation from the Managing Director, then Swico shall have
the right to request that MGI replace the Chairman, which request MGI will
consider in good faith.

 
 
4.3.3
Disagreement of Managing Director and the Chairman.  Should the Managing
Director and the Chairman disagree with respect to any of the decisions or
actions set forth in Clause 4.3.1, either the Managing Director or the Chairman
may submit such proposed decision or action to the Board for decision in
accordance with this Agreement.

 
 
4.3.4
Service Agreement.  The Managing Director shall consult the Chairman with
respect to all decisions relating to the Service Agreement.  The Chairman shall
have the opportunity to be present (including by telephone) or represented at
all material discussions or reporting in connection with the Service Agreement,
and the Managing Director shall provide the Chairman with copies of all material
written communications and summaries of all material oral communications with
Swico relating to the Service Agreement.  It is the intention of the
Shareholders that the Chairman shall have the right in its sole discretion to
make any decision to terminate the Service Agreement on behalf of the Company in
accordance with Clause 5(b) thereof.  [Therefore, in the event the Chairman
instructs the Managing Director to terminate the Service Agreement, the Managing
Director shall so terminate the Service Agreement in accordance with the terms
thereof.]  Any failure of the Managing Director to so follow the instructions of
the Chairman expressed in compliance with the Service Agreement shall be deemed
to be a material breach of this Agreement by Swico.

 
4.4  
Board of Directors.

 
4.4.1  
Number and Composition.  The board of directors of the Company (the “Board”)
shall at all times shall be comprised of four members (each, a “Director”), two
of whom shall be designated by MGI and two of whom shall be designated by Swico.

 
4.4.2  
Chairman.  The Board shall be presided by a Chairman (the “Chairman”).  He shall
be designated (and may be removed at any time) by MGI from among the members of
the Board appointed by MGI in accordance with Clause 4.4.1, provided, that MGI
shall consult in good faith with Swico prior to so appointing the Chairman.  The
Chairman shall not have a second or casting vote at any meeting of the Board or
at any committee thereof.

 
 
4.4.3
Removal and Replacement of Directors.

 
Each Shareholder shall be entitled to remove and replace any Director appointed
by it as provided by Clause 4.4.1.. Each such Shareholder shall indemnify the
Company and keep the Company fully indemnified against any loss or damage or
liability (including without limitation all reasonable legal costs and expenses
incurred) suffered by the Company resulting from the removal or substitution of
any representative Director, or arising from any negligent act or omission of
such representative Director.
 
 
4.4.4
Board Meetings.

 
 
(a)
Meetings of the Board shall take place at least once every six-month period.

 
 
(b)
A meeting of the Board may be called by the Chairman or by any Director by
giving notice in writing to the Company and the other Directors specifying the
date, time and agenda for such meeting.   Not less than seven (7) days' notice
shall be given to all Directors; provided, however, that such notice period
(i) shall not apply in the case of an adjourned meeting and (ii) may be reduced
with the written consent of all of the Directors.

 
 
(c)
All meetings of the Board shall require the presence in person, of both
Directors appointed by MGI and both Directors appointed by Swico.  Any Director
may, by written notice to all Directors transmitted by mail, electronic mail or
facsimile, appoint his fellow representative Director as his alternate to attend
and vote for such Director at any Board meeting and in which case such Director
shall have two votes.

 
 
(d)
The adoption of any resolution of the Board shall require the unanimous approval
of all Directors present or represented at a duly constituted meeting of the
Board.  In the event the required affirmative vote is not obtained as to any
proposed resolution, then the proposed resolution will not be adopted and, if it
would have resulted in a modification of the Business Plan or this Agreement,
the modification will not be adopted.  The Board shall not at any meeting adopt
any resolution covering any matter that is not specified on the agenda for such
meeting unless all Directors are present at such meeting.

 
 
(e)
Meetings of the Board, subject to applicable law, may be conducted via telephone
or videoconference, with such participation constituting presence for purposes
of the quorum requirement.  Meetings of the Board shall take place in England.

 
 
(f)
The costs of attendance of Directors at meetings of the Board shall, to the
extent permitted by law, be borne by the Company.

 
 
(g)
Any action that may be taken by the Directors at a meeting of any Board may be
taken by a written resolution signed by all of the Directors in lieu of a
meeting.

 
 
4.4.5
Authority of Board.  The Board shall make all major decisions of the Company and
all decisions outside the day- to-day business of the Company, except for
(i) those decisions and actions that may be taken without such prior approval by
the Managing Director alone or with the approval of the Chairman, in accordance
with Clauses 4.2.3(c) or 4.3.1 and (ii) those decisions and actions that require
the approval of the Shareholders in accordance with Clause 4.5.2.  In addition,
the Board shall decide on any matter submitted to it by the Managing Director or
the Chairman in case of disagreement between the Managing Director and the
Chairman. Without limiting the foregoing, the following decisions and actions
shall require the prior approval of the Board:

 
 
(a)
any acquisition or disposition of assets exceeding £15,000 individually or in
any calendar month, other than as specifically approved by the Chairman or
provided in the approved budget;

 
 
(b)
entry into any lease or sublease arrangement of real property;

 
 
(c)
any change to the agreed dividend policy set forth in Clause 10.1;

 
 
(d)
incurrence of indebtedness for borrowed money;

 
 
(e)
acquisition of the equity of another Person;

 
 
(f)
any participation in any joint venture or partnership; and

 
 
(g)
any material modification to the Business Plan (other than merely adopting
annual budgets), including, without limitation, any such modification that
results in: (i) a decrease in profitability by more than two percent (2.0%);
(ii) an increase of expenses by more than five percent (5.0%) of the budgeted
amount for such category of expenses; or (iii) an increase in working capital of
more than five percent (5.0%);

 
 
(h)
approval of the annual budget and strategic plans and business plans proposed by
the Managing Director and approved by the Chairman.

 


4.5  
Shareholder Meetings and Approval.

 
4.5.1  
Meetings of the Shareholders.  Shareholder meetings shall be promptly convened
by the Chairman upon delivery to the Chairman of a written request therefor by
any two Directors.  Shareholder Meetings may otherwise be convened as permitted
or required by law.  

 
4.5.2  
Shareholder Approval.  The following actions and decisions relating shall
require the approval of the Shareholders by a vote of at least 75% of all voting
rights:

 
 
(a)
increase, amortization or reduction of capital;

 
 
(b)
merger, spin-off, consolidation or transfer of any portion of the business or
assets of any Company;

 
 
(c)
nomination of the statutory auditor;

 
 
(d)
approval of the annual accounts and affectation of the profit;

 
 
(e)
approval of agreements with any Related Party;

 
 
(f)
transformation of the corporate form of the Company;

 
 
(g)
dissolution, liquidation or reorganization or restructuring of the Company; and

 
 
(h)
all other matters for which shareholder approval is required in accordance with
applicable law.

 


 
5.  
REPORTING AND INFORMATION RIGHTS

 
5.1  
Information Rights.  Each Shareholder and its authorized representatives, the
Chairman, and each Director shall have the right, upon reasonable prior notice,
during normal business hours to inspect from time to time the books and
accounting records of the Company, to make extracts and copies therefrom at its
own expense and to have full access to all of the Company's employees, property
and assets.  The Managing Director shall ensure that the foregoing rights and
access are provided.

 
5.2  
Books and Records.  The Company shall, and in particular the Managing Director
shall cause the Company to, maintain proper, complete and accurate books of
account in accordance with generally accepted accounting principles as applied
by MGI and its Affiliates.  The Company shall have its accounts audited annually
in accordance with such standards by a reputable firm of international
accountants appointed by the Shareholders.  The Shareholders agree to take all
action to cause the Company to appoint as statutory auditor the firm designated
by MGI, with the initial firm serving as auditor to be PricewaterhouseCoopers.

 
5.3  
Reports.  The Company shall have or shall arrange to have furnished to it under
the Service Agreement, or otherwise, sufficient accounting, technological and
administrative personnel and infrastructure to satisfy the normal reporting
requirements of the MGI group, as communicated by MGI to the Board and to the
Managing Director from time to time, as well as the requirements of applicable
law.   Without limiting the foregoing, the Company shall, and in particular the
Managing Director shall cause the Company to, provide to the Board (i) unaudited
financial data for the period just ended within  3 weeks after the end of each
fiscal year and within 2 weeks after the end of each quarter (ii) within 2
months after the end of each fiscal year, the annual audited financial
statements of the Company for such fiscal years, (iii) within  two weeks after
the end of each quarter, quarterly unaudited financial statements of the Company
for such quarter, (iv) within 20 days after the end of each month, a management
report including without limitation key operating metrics (e.g. sales and return
statistics), a comparison of operating results with the relevant operating
budget and an  explanation of material differences between actual results and
the budgeted amounts, if any and (v) such other reports as the Board may
determine.  The failure of the Managing Director to comply with the foregoing
reporting requirements within one week after notice of non-delivery of the
report shall be deemed to be a material breach of this Agreement by Swico.

 
5.4  
Budgets and Business Plans.  The Managing Director shall prepare proposed annual
operating and capital budgets and business plans for the Company, which shall be
submitted to the Chairman and to the Board  for approval.

 
 
6.  
RESTRICTIONS ON TRANSFER OF SHARES

 
6.1  
Limitation on Transfers.  No Shareholder shall sell, give, assign, pledge,
encumber, grant a security interest in or otherwise dispose of any Shares (each,
a "Transfer"), except as expressly permitted by this Clause 6.  Any attempt to
Transfer any Shares in violation of the preceding sentence shall be null and
void, and the Company shall not register any such Transfer.

 
6.2  
Transfers.  Notwithstanding any other provision of this Agreement, no Transfer
may be made unless (a) the transferee has agreed in writing to be bound by the
terms and conditions of this Agreement and (b) the Transfer complies in all
respects with the other applicable provisions of this Agreement and the
governing documents of the Company.  The non-transferring Shareholder shall
cooperate with the transferring Shareholder in respect of all transfers
permitted hereunder.

 
6.3  
Transfers to Affiliates.  Any Transfer by a Shareholder to an Affiliate thereof
(a “Permitted Transferee”) may be made on the condition that the Permitted
Transferee shall be bound by and agrees to all of the provisions of this
Agreement and; provided, that the transferring Shareholder shall obtain the
written consent to such Transfer from the other Shareholder, which shall not be
unreasonably withheld.  Any Transfer made in accordance with the previous
sentence may be made without compliance with the provisions of Clause 6.4
or 6.5.  If a Permitted Transferee after any such Transfer ceases to be an
Affiliate of the transferring Shareholder, such Permitted Transferee shall
transfer such Shares back to such transferring Shareholder.

 
6.4  
Prohibited Transfers.  Notwithstanding anything in this Agreement to the
contrary, no Transfers, other than Transfers permitted pursuant to Clause 6.3,
shall be made prior to July 1, 2012 (the “Lock-up Expiration Date”).

 
6.5  
Transfers to Third Parties.

 
6.5.1  
Transfer Notice.  If a Shareholder (the "Transferring Shareholder") receives a
bona fide offer to acquire Shares and the Transferring Shareholder proposes to
accept such offer, the Transferring Shareholder shall send written notice (the
"Transfer Notice") to the Company and the other Shareholder (the "Offeree"),
which notice shall state (i) the name of the Transferring Shareholder, (ii) the
name and address of the proposed transferee (the "Transferee"), (iii) the number
of Shares to be Transferred (the "Offered Shares"), (iv) the amount and form of
the proposed consideration for the Transfer, (v) the other terms and conditions
of the proposed Transfer and (vi) confirmation that the Transferee is willing to
purchase the Shares held by the Offeree on the same terms and conditions.  In
the event that the proposed consideration for the Transfer includes
consideration other than cash, the Transfer Notice shall include a calculation
of the fair market value of such consideration and an explanation of the basis
for such calculation.  The total value of the consideration for the proposed
Transfer is referred to herein as the "Offer Price", and the “Offer Price Per
Share” shall equal the Offer Price divided by the number of Offered Shares.

 
6.5.2  
Rights of Offeree.  For a period of 30 days after delivery of a Transfer Notice
(the "Offer Period"), the Offeree shall have the right by delivering written
notice to the Transferring Shareholder to such effect (the “First Refusal
Right”) to (i) purchase in aggregate all, but not less than all, of the Offered
Shares at a purchase price equal to the Offer Price, (ii) purchase 100% of the
Shares held by the Transferring Shareholder and any Permitted Transferees to
which the Transferring Shareholder shall have transferred Shares at a price
equal to the Buyout Price, (iii) sell all of the Shares owned by it to the
Transferee at a price equal to the Offer Price Per Share multiplied by the
number of shares held by the Offeree and otherwise pursuant to the terms and
conditions set forth in the Transfer Notice (the “Tag Along Right”) or
(iv) withhold its consent to the sale by the Transferring Shareholder to the
Transferee in its absolute discretion, in which event the Transferring
Shareholder shall not consummate such Transfer. The notice delivered by the
Offeree to the Transferring Shareholder shall state which of the foregoing
alternatives (i-iv) the Offeree has elected.

 
6.5.3  
Sale to Third-Party Purchaser.  Unless the Offeree shall have elected during the
Offer Period in accordance with Clause 6.5.1 to exercise its First Refusal
Right, its Tag Along Right, to be bought out or to withhold its consent to the
sale by the Transferring Shareholder to the Transferee, the Transferring
Shareholder may Transfer all of the Offered Shares to the Transferee identified
in the Transfer Notice on the terms and conditions set forth in the Transfer
Notice; provided, that the Transfer shall be completed within three months after
the giving of the Transfer Notice.

 


 
 
7.  
SWICO CHANGE OF CONTROL

 
7.1  
Change of Control of Swico.  Swico shall provide to MGI at least forty five (45)
days prior notice of any Swico Change of Control.  MGI shall have the right to
purchase all of the Shares held by Swico and all Permitted Transferees to which
Swico shall have transferred Shares at the Buyout Price, by sending notice to
such effect to Swico within thirty (30) days after receipt of such notice.

 
7.2  
Definition of Swico Change of Control.  A “Swico Change of Control” shall be
deemed to occur if (i) any competitor of MGI acquires more than 5% of the shares
or voting rights of Swico or any Affiliate thereof (or, in the event the shares
of Swico become publicly traded on a recognized investment exchange, such
competitor acquires more than 10% of the shares or voting rights of Swico or any
Affiliate thereof) or (ii) Mr. Keith Sheppard ceases to spend at least 50% of
his time in the active day-to-day management of Swico or its Affiliates for any
reason other than death or permanent disability.  For the purposes of this
Clause 7.2, Fossil, Swatch Group, Callanan International, Egana, Binda, Vestal
and Advance, and any of their successors in interest, shall be deemed to be
competitors of MGI, and, whether any other Person shall be considered to be a
competitor of MGI shall be determined using reasonable judgment after taking
into consideration the price, market position and placement at point of sale of
the products of such Person.

 


 
 
8.  
FINANCIAL PERFORMANCE

 
8.1  
Business Plan.  Attached hereto as Annex D is the agreed business plan for the
Company setting out specific financial performance measures annually for the
period ending January 31, 2012 and containing the underlying principles and
assumptions on the basis of which the Shareholders agree that the Business will
be run for the duration of this Agreement (such business plan, as expressly duly
modified by the Shareholders in accordance with the terms of this Agreement, the
“Business Plan”).

 
8.2  
Poor Financial Performance Year 5.  In the event that, (i) based on the audited
consolidated financial statements of the Company for the years ended January 31,
2008 through January 31, 2012, the Company has a cumulative loss or (ii) based
on the audited consolidated financial statements of the Company for the years
ended January 31, 2011 and January 31, 2012, the Company has failed to attain an
average annual return on sales of at least 3%, then either Shareholder may elect
by notice to the other Shareholder on or before April 30, 2012 to dissolve the
Company, and both Shareholders shall vote in favour of such dissolution at the
Shareholder Meeting duly convened for such purpose and shall otherwise
co-operate in respect thereof.

 
8.3  
Poor Financial Performance Year 10.  In the event that, based on the audited
consolidated financial statements of the Company for the years ended January 31,
2015 to January 31, 2017, the Company has failed to attain an average annual
return on sales of at least 5%, then either Shareholder may elect by notice to
the other Shareholder on or before April 30, 2017 to dissolve the Company, and
both Shareholders shall vote in favour of such dissolution at the Shareholder
Meeting duly convened for such purpose and shall otherwise co-operate in respect
thereof.

 


 
 
9.  
BUY OUT RIGHT

 
9.1  
Buy-Out Right.  MGI shall have the right to purchase the Shares of Swico and all
Permitted Transferees to which Swico shall have transferred Shares hereunder on
July 1, 2017 and each fifth anniversary thereof (each such date or, if such date
is not a business day, the next following business day, a “Buy-Out Date”), by
notice to Swico at least eighteen (18) months prior to any Buy-Out Date, at the
Buy-Out Price (as defined below).  Upon receipt of such notice, Swico and any
such Permitted Transferees shall be required to so transfer their Shares to MGI
on the Buy-Out Date.

 
9.2  
Buy-Out Price.  The “Buy-Out Price” shall equal the product of (i) the
percentage of total Shares held by the transferring party(ies) and (ii) 5
multiplied by the “Cash Flow Value” (which is hereby defined as the average
annual operating cash flow (EBIT) for the three fiscal years prior to the
Buy-Out Date based on the audited consolidated financial statements of the
Company), plus the net asset value of the Company (on a consolidated basis) on
the Buy-Out Date (or minus the net liability value of Company (on a consolidated
basis) on the Buy-Out Date, as the case may be).

 


 
 
10.  
COVENANTS

 
10.1  
Dividend Policy.  The Parties agree that a dividend equal to 75% of the
distributable profits of the Company on a consolidated basis in any year shall
be declared as a dividend to the Shareholders on or before the 15th month after
the end of such year, to the extent permitted by applicable law; provided, that
such policy may be modified or waived pursuant to decision of the Board.

 
10.2  
Non-Competition.

 
10.2.1  
During the term of this Agreement, neither Swico nor its Affiliates shall
without the prior consent of MGI, within any country where the Company regularly
conducts business and distributes products, directly or indirectly distribute,
sell or market any fashion watch brand that is competitive with any licensed
brand distributed by or on behalf of MGI or any of its Affiliates in such
country. Whether any fashion watch brand is competitive with any of MGI’s or its
Affiliates’ licensed brands will be determined where applicable by reference to
the applicable licence agreement itself; provided however that brands marketed
by or on behalf of any of the following companies or their Affiliates shall be
deemed to be competitive with the MGI licensed brands: Fossil, Swatch Group,
Callanan International, Egana, Binda, Vestal and Advance.  Whether any other
fashion brand shall be considered to be competitive with any MGI licensed brand
shall be determined using reasonable judgment after taking into consideration
brand message, price, market position, final consumer profile and placement at
point of sale.  The Shareholders will consider appropriate exemptions from this
provision in the event the Company commences to distribute products in any
country other than the United Kingdom, where Swico or any of its Affiliates have
pre-existing business.

 
10.2.2  
If Swico breaches any of the provisions of Clause 10.2.1 (the “Non-Compete
Covenant”), MGI shall be released from its obligation to appoint the Company as
distributor for any new MGI licensed brands.

 
10.2.3  
Swico agrees that the Non-Compete Covenant is reasonable in geographical and
temporal scope and in all other respects.  If any court determines that the
Non-Compete Covenant, or any part thereof, is invalid or unenforceable, the
remainder thereof shall not thereby be affected and shall be given full effect
without regard to the invalid portions.

 
10.2.4  
If any court determines that the Non-Compete Covenant is unenforceable because
of the duration or geographic scope of such provision, such court shall have the
power to reduce the duration or scope of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable.

 
10.3  
Non-Solicitation.  During the term of this Agreement and until the second
anniversary of the valid termination or expiration thereof, neither MGI and its
Affiliates, on the one hand, nor Swico and its Affiliates, on the other hand,
shall recruit any employee, officer or director of the other for employment or
as a consultant.

 
 
11.  
REPRESENTATIONS AND WARRANTIES

 
11.1  
Each Shareholder represents to the other Shareholder that:

 
 
11.1.1
such Shareholder has the full power and authority to enter into, execute and
deliver this Agreement and to perform the transactions contemplated hereby and,
if such Shareholder is not a natural Person, such Shareholder is duly
incorporated or organized and existing under the laws of the jurisdiction of its
incorporation or organization;

 
 
11.1.2
the execution and delivery by such Shareholder of this Agreement and the
performance by such Shareholder of the transactions contemplated hereby have
been duly authorized by all necessary corporate or other action of such
Shareholder;

 
 
11.1.3
assuming the due authorization, execution and delivery hereof by the other
Shareholder, this Agreement constitutes the legal, valid and binding obligation
of such Shareholder, enforceable against such Shareholder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally; and

 
 
11.1.4
the execution, delivery and performance of this Agreement by such Shareholder
and the consummation of the transactions contemplated hereby will not
(a) violate any provision of the organizational or governance documents of such
Shareholder; (b) require such Shareholder to obtain any consent, approval or
action of, or make any filing with or give any notice to, any governmental
authority in such Shareholder's country of organization or any other Shareholder
pursuant to any instrument, contract or other agreement to which such
Shareholder is a party or by which such Shareholder is bound, or (c) conflict
with or result in any breach of or default under any of the terms and conditions
of any instrument, contract or other agreement by which such Shareholder is
bound.

 


 
12.  
FEES AND EXPENSES

 
12.1  
Each Shareholder shall bear its own fees and expenses in connection with the
preparation, execution and performance of this Agreement and the other documents
contemplated hereby.

 


 
 
13.  
CONFIDENTIALITY

 
13.1  
General Obligation.  Each Shareholder undertakes that it shall not reveal, and
shall use its reasonable efforts to ensure that its directors, officers,
managers, partners, members, employees, legal, financial and professional
advisors and bankers (collectively, "Representatives") do not reveal, to any
third party any Confidential Information without the prior written consent of
the Company or the Shareholder concerned, as the case may be.  The term
"Confidential Information" as used in this Agreement means (a) any information
concerning the organization, business, technology, finance, transactions or
affairs of the Company and each Shareholder or any of their respective
directors, officers or employees (whether conveyed in written, oral or in any
other form and whether such information is furnished before, on or after the
date of this Agreement) and (b) any information or materials prepared by a
Shareholder or its Representatives that contains or otherwise reflects, or is
generated from, Confidential Information.

 
13.2  
Exceptions.  The provisions of Clause 13.1 shall not apply to:

 
 
13.2.1
disclosure of Confidential Information that is or becomes generally available to
the public other than as a result of disclosure by or at the direction of a
Shareholder or any of its Representatives in violation of this Agreement;

 
 
13.2.2
disclosure by a Shareholder to its Representatives;

 
 
13.2.3
disclosure, after giving prior notice to the other Parties to the extent
practicable under the circumstances and subject to any practicable arrangements
to protect confidentiality, to the extent required under the rules of any stock
exchange or by applicable laws or governmental regulations or judicial or
regulatory process or in connection with any judicial process regarding any
legal action, suit or proceeding arising out of or relating to this Agreement;
or

 
 
13.2.4
disclosure by any Shareholder of Confidential Information concerning the Company
that is reasonably necessary in the ordinary course of business or otherwise in
connection with transactions or proposed transactions of the Company.

 
13.3  
Disclosure to Third Parties.  Upon any Shareholder entering into negotiations
with any Person with a view to Transferring any Shares to such Person,
information in respect of the Company that is reasonably necessary to permit
such Person to evaluate the business of the Company may be provided to such
Person, provided that such Person has executed a confidentiality agreement in
such form as may be reasonably required by the Board; and provided further that
if such Person is involved in a business in competition with that of the
Company, the Board may prohibit the disclosure of any such Confidential
Information as the Board may determine.

 


 
 
14.  
PUBLICITY

 
14.1  
Except as required by law or regulations of any stock exchange or by any
governmental authority, no publicity release or public announcement concerning
the relationship or involvement of the Parties shall be made by any Shareholder
without advance approval thereof by the other Shareholder, which approval shall
not be unreasonably withheld.

 


 
 
15.  
TERMINATION AND BREACH

 
15.1  
Term.  This Agreement shall become effective upon the execution hereof by the
Shareholders and the Company and shall continue in effect until the earlier to
occur of (a) the date on which the Company goes into liquidation or dissolution,
any property or assets of the Company are placed in the hands of a receiver,
trust custodian or liquidator or a winding up order in respect of the Company is
issued, or (b) the date on which this Agreement is validly terminated in
accordance with Clause 15.2 or (c) any date agreed upon in writing by the
Shareholders or (e) where all the Shares are held by one Person.

 


 
15.2  
Breach.

 
 
15.2.1
Upon the material breach of this Agreement by any Shareholder, the non-breaching
Shareholder may provide to the breaching Shareholder notification of such
material breach, setting forth in reasonable detail therein the nature of such
material breach.  The breaching Shareholder and the non-breaching Shareholder
shall meet to discuss in good faith the material breach and the cure thereof.
Following such discussion, formal notification (the “Notification”) may be given
by the non-breaching Shareholder to the breaching Shareholder of the breach and
requesting that the breaching Shareholder cure the breach.

 
 
15.2.2
If the breaching Shareholder shall not have cured such breach within 30 days
after delivery of the Notification, the non-breaching Shareholder may, without
prejudice to any other legal remedies it may have, within 60 days after
expiration of such 30-day period, [(i) elect to terminate this Agreement and the
Distribution Agreements], and dissolve and liquidate the Company (and the
breaching Shareholder shall take all actions to co-operate in respect of the
implementation of such dissolution and liquidation (including voting in favour
thereof at the shareholder meeting duly convened for such purpose)) or (ii 
elect to purchase the interests held by the breaching Shareholder and any
Permitted Transferees thereof in the Company at a price equal to the product of
(a) the percentage of total Shares held by the breaching Shareholder (and any
Permitted Transferees thereof) and (b) 90% of 5 multiplied by the Cash Flow
Value, plus the net asset value of the Company (on a consolidated basis) on the
Buy-Out Date (or minus the net liability value of  the Company (on a
consolidated basis) on the Buy-Out Date, as the case may be).  Notwithstanding
the foregoing, if the Breach occurs during the 5 first years of activity (to
January 31, 2012), such price will be equal to the multiple of (a) the
percentage of total Shares held by the breaching Shareholder (and any Permitted
Transferees thereof) and (b) 5 multiplied by the annual operating cash flow for
the last fiscal year prior to the Buy-Out Date based on the audited consolidated
financial statements of the Company, plus the net asset value of the Company (on
a consolidated basis) on the Buy-Out Date (or minus the net liability value of
the Company (on a consolidated basis) on the Buy-Out Date, as the case may
be).  Alternatively the non-breaching Shareholder may offer to purchase the
Shares held by the breaching Shareholder and any Permitted Transferees thereof
in the Company at any other price to be negotiated by the Parties.

 
 
15.2.3
A “material breach” for purposes of this Clause 15.2 shall include the breach by
a Shareholder of the provisions of this Agreement (including without limitation
of the management rules, the decision-making process or the non-compete or
non-solicitation undertakings) or a breach of the provisions of the Distribution
Agreements or the Service Agreement (with any beach thereof by any Affiliate of
MGI being attributed to MGI and any breach thereof by any Affiliate of Swico
being attributed to Swico) resulting, in any of the foregoing events in damages
to the Company in excess of £35,000.  Any material breach of, or actions
inconsistent with, the terms of this Agreement (i) by the Managing Director or
any Director designated by Swico shall be attributed to Swico, and (ii) by the
Chairman or any Director designated by MGI shall be attributed to MGI.

 
15.3  
Damages.  In no event shall any Shareholder be required to pay indirect or
consequential damages in respect of any breach by such Shareholder of any
provision of this Agreement, except in the event of fraud.

 


 
 
16.  
NOTICES

 
16.1  
Each notice or other communication hereunder shall be in writing and delivered
or sent to the relevant Shareholder at its address or fax number set out in
Schedule 1 (or such other address or fax number as the addressee may specify to
the other Parties).  Any notice or other communication  shall be deemed to have
been delivered (a) if given or made by letter, when actually delivered to the
relevant address; and (b) if given or made by fax, upon dispatch and the receipt
of a transmission report confirming dispatch.

 
 
17.  
MISCELLANEOUS

 
17.1  
No Partnership.  The Shareholders expressly do not intend hereby to form a
partnership, either general or limited, under any jurisdiction's partnership
law.  The Shareholders do not intend to be partners one to another, or partners
as to any third party, or create any fiduciary relationship among themselves,
solely by virtue of their status as Shareholders.

 
17.2  
Discrepancies.  If there is any discrepancy between any provision of this
Agreement and any provision of the governing documents of the Company, the
provisions of this Agreement shall prevail, and the Parties shall procure that
such governing documents are promptly amended, to the extent permitted by
applicable law, in order to conform with this Agreement.

 
17.3  
Amendment.  This Agreement may not be amended, modified or supplemented except
by a written instrument executed by each of the Parties.

 
17.4  
Waiver.  No waiver of any provision of this Agreement shall be effective unless
set forth in a written instrument signed by the Shareholder waiving such
provision. No failure or delay by a Shareholder in exercising any right, power
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of the same preclude any further exercise thereof or
the exercise of any other right, power or remedy.  Without limiting the
foregoing, no waiver by a Shareholder of any breach by the other Shareholder of
any provision hereof shall be deemed to be a waiver of any subsequent breach of
that or any other provision hereof.

 
17.5  
Entire Agreement.  This Agreement (together with the agreements attached as
Annexes hereto) constitutes the whole agreement between the Parties relating to
the subject matter hereof and supersedes any prior agreements or understandings
relating to such subject matter.

 
17.6  
Severability.  Each and every obligation under this Agreement shall be treated
as a separate obligation and shall be severally enforceable as such and in the
event of any obligation or obligations being or becoming unenforceable in whole
or in part.  To the extent that any provision or provisions of this Agreement
are unenforceable they shall be deemed to be deleted from this Agreement, and
any such deletion shall not affect the enforceability of this Agreement as
remain not so deleted.

 
17.7  
Assignment; Binding on Transferee.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and Permitted Transferees and transferees under Clause 6.5 from and
after the effective date hereof.  Neither Party may transfer its rights and
obligations under this Agreement without the prior written consent, which shall
not be unreasonably withheld, of the other Party.

 
 
18.  
GOVERNING LAW AND JURISDICTION

 
18.1  
This Agreement shall be governed by and construed in accordance with the laws of
England.

 
18.2  
Disputes.

 
 
18.2.1
Any dispute or claim arising out of or in connection with or relating to this
Agreement, or the breach, termination or invalidity hereof, including any claim
for injunctive relief, shall be finally settled by arbitration under the Rules
of Conciliation and Arbitration of the International Chamber of Commerce (the
"Rules") as are in force at the time of any such arbitration.  For the purpose
of such arbitration, there shall be three arbitrators appointed in accordance
with the Rules.  The place of arbitration shall be in London.  All arbitration
proceedings shall be conducted in the English language.   Judgment upon any
arbitral award rendered hereunder may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be.

 
 
18.2.2
Each Shareholder shall co-operate in good faith to expedite (to the maximum
extent practicable) the conduct of any arbitral proceedings commenced under this
Agreement.

 
 
18.2.3
The costs and expenses of the arbitration, including, without limitation, the
fees of the arbitrators shall be borne equally by each party to the dispute or
claim, and each party shall pay its own fees, disbursements and other charges of
its counsel.

 
 
18.2.4
Any award made by the arbitrators shall be final and binding on each of the
Parties that were parties to the dispute.  The Shareholders expressly agree to
waive the applicability of any laws and regulations that would otherwise give
the right to appeal the decisions of the arbitrators or to seek specific
performance in another forum so that there shall be no appeal to any court of
law for the award of the arbitrators, and a Shareholder shall not challenge or
resist the enforcement action taken by any other the other Shareholder in whose
favour an award of the Arbitration Panel was given.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.
 


 
SWICO
LIMITED                                                                           MOVADO
GROUP, INC.
 
By: /s/ Keith R.
Sheppard                                                                                            By:
/s/ Timothy F. Michno
 
Name: K.R.
Sheppard                                                                                     Name:
T.F. Michno
 
Title:
C.E.O.                                                                           Title:
General Counsel
 


 
MGS DISTRIBUTION LIMITED
 
By: /s/ Keith R. Sheppard
 
Name: K.R. Sheppard
 
Title: Managing Director
 



 


 
 
 


 
C:\Documents and Settings\Debra\My Documents­Smithsons\MGI-Swico JV Agmt (draft
220207).doc
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
SHAREHOLDERS
 
A.
Movado Group, Inc.

 
Principle Office: 650 From Road, Paramus, NJ 07652

 
Address for notification: same, to the attention of Jon Step, with a copy
to:General Counsel, Movado Group, Inc., 650 From Road, Paramus, NJ 07652, U.S.A.

 


 
B.           SWICO LIMITED
Registered Office: Meadway House, Meadway, Haslemere, Surrey GU27 1NN England
 
Address for Notification: same as Registered
Office                                                                     , to
theattention of Keith Sheppard





 


SERVICE AGREEMENT
 
BETWEEN
 
SWICO LIMITED
 
MOVADO GROUP, INC
 
and
 
MGS DISTRIBUTION LIMITED
 
——————————————————
 
Dated as of May 11, 2007
 
——————————————————
 


 




 

 
 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT
 
SERVICE AGREEMENT, dated as of May 11, 2007 (this “Agreement”), between SWICO
LIMITED a corporation incorporated under the laws of England, having its
registered office at Meadway, Haslemere, Surrey GU27 1NN, England, registered
number 469666  (“Swico”), MOVADO GROUP, INC., a corporation incorporated under
the laws of New York, having its principle office at 650 From Road, Paramus, NJ
07652 (“MGI”) and  MGS DISTRIBUTION LIMITED,  a corporation incorporated under
the laws of England, having its registered office at  c/o Swico, Meadway,
Haslemere, Surrey GU27 1NN, England,   registered number  6183896 (“Company”).
 
W I T N E S S E T H:
 
WHEREAS, Swico has entered into a Joint Venture Agreement, dated as of May 11,
2007 with the Company and MGI (the “JV Agreement”), pursuant to which Swico and
MGI have taken, respectively, a 51% and 49% interest in the Company and have
established a joint venture relationship relating to the sale, marketing and
distribution of certain watch brands in the United Kingdom; and
 
WHEREAS, it is contemplated in the JV Agreement that Swico will provide certain
services to the Company pursuant to a services agreement to be entered into
between Swico and the Company; and
 
WHEREAS, set forth in this Agreement are the terms and conditions of the
services to be provided by Swico to the Company as contemplated by the JV
Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
19. SERVICES GENERALLY.
 
19.1 Services Provided by Swico
 
.  During the term of this Agreement, Swico shall provide to the Company the
services described on Annex “A” hereto and otherwise as set forth in this
Agreement (the “Services”), in each case as requested by the Company.
 
(b)        Exclusivity
 
.  The Company shall obtain the Services exclusively from Swico during the term
of this Agreement.
 
Section 2.  Logistics Services
 
(a) Warehouse.  Swico will maintain a warehouse facility and fulfillment center
at the address first set forth above or at such other location as may be
reasonably acceptable to the Company (the “Facility”) and within such Facility
will maintain a secure, contiguous dedicated area in such location as the
Company shall reasonably request exclusively for the storage of watches owned,
consigned to and/or to be sold by the Company (“Merchandise) sufficient for all
the Merchandise on hand at any one time in the Facility to be stored in such
area (“Secure Area”).  Swico will employ such measures to ensure that the Secure
Area is reasonably secure and that the Merchandise kept therein is reasonably
protected from loss and damage.  Such measures shall include (a) keeping the
Facility protected by alarms at all times; (b) providing full time (twenty-four
(24) hour/seven (7) day) video cameras; (c) utilizing secured rolling cages for
shipping and receiving and (d) using other measures as the Company shall
reasonably request.  Swico at all times will keep all Merchandise on hand in the
Facility in the Secure Area except those individual items in receiving (as
provided in section 2(b)) and in shipping (as provided in section 2(c)).


(b) Receiving.  Swico will receive all Merchandise and all related materials,
including, without limitation, boxes, warranty cards, operating manuals,
advertising material and the like, and all other materials shipped to it, either
by MGI, any of its Affiliates or from retailers or other customers (“Accounts”)
returning Merchandise directly to the Facility, and, upon receipt of such
Merchandise, Swico will verify that the correct quantity, stock keeping unit
(“SKU”) and technical reference numbers are received and will visually check
each item received for defects, damage or other observable non-conforming
variances. In addition to the Merchandise to be received from MGI, its
Affiliates and Accounts as described above, Swico acknowledges that as of the
date hereof, it is holding certain additional Merchandise of the Company
consisting of TOMMY HILFIGER, LACOSTE and HUGO BOSS watches which are part of
the Merchandise to be used for the fulfillment of Customer Orders as provided
hereunder. Swico shall make appropriate records of and will store all
Merchandise so verified and checked in the Secure Area.  All non-conforming
Merchandise will be segregated from conforming Merchandise and stored in a
separate location within the Secure Area pending disposition in accordance with
such instructions as the Company shall advise, and a record will be made thereof
by the employee performing the check, identifying each non-conforming item by
shipment or bill of lading number, order number, date of receipt, SKU and
technical reference number, and such other information as the Company shall
require. Swico will send the Company weekly “Discrepancy and Defective Reports”
setting out in detail all non-conforming Merchandise and all shortages in
shipments received in the prior week.


            (c) Shipping.  Swico will pick, pack and ship all Merchandise
ordered by Accounts (“Customer Orders”) in accordance with such procedures and
instructions as the Company shall advise from time to time.   All Merchandise
shipped to Accounts will be packaged with box, operating manual, warranty card,
invoices, packing slips and such other documents, packaging material, if any, as
the Company shall instruct; provided that MGI or its Affiliate shall have
furnished such material to Swico (except the invoices and packing slips which
Swico shall print itself). Swico will ship all Merchandise in fulfillment of
Customer Orders by seventy two (72) hours courier delivery, or otherwise as the
Company shall instruct, at the Company’s expense, within twenty-four (24) hours
after Swico’s receipt of each such order. The Company will obtain insurance
coverage for any and all such Merchandise in transit from the Facility to any
Account.


            (d) Records   All  bills of lading for all such shipments will be
retained by Swico for at least twelve (12) months after which time, unless
sooner requested, such documents shall be sent to the Company.


            (e) Information Systems. Swico at all times will maintain an
information system with full functionality, and adequate, as reasonably
determined by MGI, for the accurate and timely reporting of all information
pertaining to the Merchandise, including inventory on hand, Merchandise
available to ship, open orders, sales and shipments made and such other
information as required by MGI and the Company (“Information System”).  Swico
will perform periodic cycle counts of the Merchandise and, once yearly, will
conduct a  physical inventory of Merchandise on hand and furnish the Company and
MGI with a written report detailing by SKU all such Merchandise and reconciling
the inventory of Merchandise on hand with Customer Orders received and all
shipments made in fulfillment thereof (respectively), each item of Merchandise
so shipped identified by SKU and technical reference number and such other
information as MGI or the Company shall require from time to time .  Swico will
notify MGI and the Company in advance of any annual physical inventory and each
of them shall each have the right to have a representative present during such
inventory.


            (f)  Risk of Loss.   Except for any loss or damage not covered by
the insurance procured pursuant to Section 2(g) hereof and resulting from
Swico’s breach of this Agreement or gross negligence or willful misconduct, the
Company shall at all times bear all risk of loss of or damage to the Merchandise
in the Facility, and, subject to Section 2(h) hereof, until delivery thereof is
made to the appropriate Account in fulfillment of a Customer Order.

 
                       (g)  Insurance.    Swico shall procure on behalf of the
Company and shall maintain in effect at all times adequate insurance coverage
for the Merchandise in the Facility against all expected risks, including theft
and destruction.  The Company, on behalf of itself and all parties claiming by,
through or under it, releases and discharges Swico from all claims and
liabilities arising from or caused by any casualty or hazard covered in whole or
in part by such insurance on the Merchandise and waives any right of subrogation
which might otherwise exist in or accrue to any person on account thereof.


            (h)  Indemnity.  Except as provided in Sections 2(f) or 2(g), Swico
shall be liable for, and shall indemnify and hold the Company harmless against,
any loss or damage arising out of any act or omission on the part of Swico or
its officers, employees, agents, contractors and representatives in respect of
or relating to any of the Merchandise.


            (i)  Physical Inventory.  Each of MGI and the Company in its sole
discretion, at its sole expense and upon reasonable notice to Swico, reserves
the right to conduct, from time to time subsequent to the date hereof, physical
inventories of Merchandise held by Swico and to audit Swico's applicable
inventory and sales records and all other books and records pertaining to this
Agreement.  Swico agrees to fully cooperate and assist in conducting any such
inventory and/or audit.  Swico shall have the right to observe and participate
in the conduct of the inventory by MGI or the Company.  Swico shall be solely
responsible for shrinkage  exceeding 0.20% annually (i.e., difference between
book and physical inventory) evidenced by either a physical inventory conducted
by Swico or as a result of a physical inventory conducted by MGI or the
Company.  Swico shall prepare and submit to the Company, within ten (10) days
after the completion of any physical inventory performed by or for Swico, a
report reconciling the Company’s outstanding Merchandise to physical inventory
on hand (the "Reconciliation Report").  The Reconciliation Report shall list
each item of Merchandise by SKU and by technical reference number.  In the event
of a discrepancy between the Reconciliation Report prepared by Swico and the
results of any inventory conducted by MGI or the Company, the parties hereto
shall attempt in good faith to mutually agree on the resolution of such
discrepancies failing which resolution within thirty (30) days, the discrepancy
will be reconciled by PricewaterhouseCoopers whose determination shall be
binding. The costs for such independent accountants shall be borne equally by
the parties.


(j)   Title. Title to the Merchandise shall remain and be vested at all times
solely in the Company, and Swico will not, and will not permit any other person
to, encumber the Merchandise or assert any interest, claim, lien, or right in or
in respect of the Merchandise.  Swico hereby waives any security interest it may
have or that it may be entitled to assert as a matter of law in the Merchandise,
including, without limitation, any warehouseman’s lien.  Swico will not issue
any warehouse receipt or any other document or instrument, negotiable or
non-negotiable, in respect of any of the Merchandise to any person or entity
other than the Company.
 
 
SECTION 3. REPORTING AND PLANNING.
 
(a)           SWICO shall provide to the Company before the 10th day of each
month a full written quality report regarding all Services provided by Swico for
the preceding month.  Such report shall include relevant details regarding all
such Services in order to permit the Company to monitor the quality and volume
of the Services provided, including (i) shipment indicators, (ii) repairs
indicators, (iii) returns indicators, (iv) bookkeeping indicators and (v) other
information as reasonably requested by the Company.
 
(b)           At least once per Quarter, the Managing Director of Swico and/or
the Chairman of Swico, and the Managing Director of the Company and the Chairman
of the the Company shall discuss the scope of the Services provided hereunder,
the expectations of the Company for the following month with respect to Services
anticipated to be required for such following month and generally any issues
related to the Services provided hereunder.  
 
Section 4.  Prices and Billing.
 
Prices for Services
 
.  The prices for the Services shall be as set forth on Annex B and shall
consist of the Base Fee and the Commission (as such terms are defined on Annex
B).  Any modification to such prices for any reason whatsoever shall require the
approval in writing of the Chairman and the Managing Director of the Company, on
the one hand, and Swico, on the other hand.
 
19.2 Procedure
 
.  Swico shall submit to the Company on or after the 15th day of each month an
invoice in the amount of the monthly Base Fee due for Services rendered
hereunder by Swico during the preceding month.  Such invoice shall include all
reasonable detail regarding the Services provided and shall be payable by the
Company within 30 days after the date of delivery thereof to the Company. In
addition, and together with payment of the Base Fee, the Company shall pay Swico
the Commission as set forth on Annex B together with a statement of net sales on
the basis of which the Commission was calculated.
 
 
SECTION 5. TERM AND TERMINATION.
 
(a)        Term
 
.  Unless otherwise terminated pursuant to Section 5(b), this Agreement will
terminate upon termination of the JV Agreement.  Section 7 shall survive any
such termination.
 
(b)        Early Termination
 
.  (a)  In the event the Company shall have obtained a good-faith written
proposal of a third party to provide all of the Services hereunder for a price
equal to 85% (or less) of the actual amounts invoiced for such Services by Swico
(based on the average of such actual amounts over the preceding six-month
period), the Company may provide notice to Swico (including a copy of such
proposal) of the Company’s  intention to terminate this Agreement with respect
to all of the Services; provided, that Swico shall have the right to continue to
provide the Services upon the terms and conditions set forth in such third-party
proposal by notice to such effect to the Company within 60 days following
delivery by the Company of its notification to Swico.   Should Swico fail to so
accept to provide the Services upon the terms and conditions set forth in such
third-party proposal within such time period, the Company may terminate this
Agreement by notice to Swico, such termination to be effective on the tenth
business day after such notification of termination.
 
In the event of a material breach by Swico of its obligations hereunder, which
shall include without limitation continuing provision of substandard Services,
the Company may provide notice of such material breach of Swico.  Such
notification shall include reasonable details regarding the nature of the
material breach, and Swico and the Chairman and Managing Director of the Company
shall meet to discuss the circumstances of such material breach and
possibilities for the cure thereof.  If Swico shall not have cured such material
breach within 60 days after such notification, the Company may terminate this
Agreement by delivery of written notice to Swico, such termination to be
effective immediately upon delivery of such notification.
 
 
SECTION 6.  FORCE MAJEURE
 
.  No party shall be responsible for failure or delay in the performance of any
Services, nor shall any party be responsible for failure or delay in receiving
such Service, if caused by an act of God or public enemy, war, terrorism,
government acts or regulations, fire, flood, embargo, quarantine, epidemic,
labor stoppages beyond its reasonable control, accident, unusually severe
weather or other cause similar to the foregoing beyond their control (herein
called “Force Majeure”); provided, that the party affected by Force Majeure
shall have exercised all reasonable efforts to avoid or minimize the effects of
such event or condition.
 
 
SECTION 7.  CONFIDENTIALITY.
 
(a)  Confidential Information
 
.  Each party recognizes that in the performance of this Agreement confidential
and/or proprietary information belonging to any other party regarding the
Services may be disclosed or become known to any other party or its respective
affiliates (“Confidential Information”).  Unless otherwise expressed in writing
to the other party, information that is exchanged between the parties shall be
presumed to be confidential and/or proprietary.  Each party agrees to take, and
to cause its affiliates to take, such precautions as such party normally takes
with its confidential and/or proprietary information to hold in confidence all
confidential and/or proprietary information with respect to the Services that
belong to the other party.
 
(b)  Exceptions
 
.  This Section 7 shall not apply to:
 
information which, at the time of disclosure, is in the public domain;
 
information which, after its disclosure, becomes part of the public domain by
publication or otherwise, except in breach of this Agreement;
 
information which Swico or the Company shall receive from a third party;
provided, however, that the third party has the right to disclose the
Confidential Information to Swico or the Company, as the case may be; or
 
information which is required by law, rule or regulation (including the rules of
any stock exchange on which such party’s securities are listed) to be disclosed;
provided that the disclosing party provides prompt notice of such disclosure
(and to the extent practicable, shall provide such notice prior to such
disclosure).
 
 
SECTION 8.  MISCELLANEOUS.
 
(a)  Notices
 
.  All communications provided for hereunder shall be in writing and shall be
deemed to be given when delivered in person or by overnight courier with
receipt, when telefaxed and received, or 5 days after being deposited with the
postal service, first-class, registered or certified, return receipt requested,
with postage paid and,
 
 
if to Swico:

 


 
 
            Meadway, Haslemere, Surrey GU27 1NN, England

 
 
                        Attention : Keith Sheppard

 
 
            Facsimile:

 
 
if to the Company

 
 
                        c/o Swico at the address above:

 
 
                        Attention:  Chairman

 
 
                        Facsimile:

 
And a copy to MGI by email at: tmichno@movadogroup.com
 
or to such other address as any such party shall designate by written notice to
the other party hereto.
 
(b)    Standard of Care     Swico shall provide the Services in all material
respects using substantially the same diligence and care as it uses in
performing similar services in respect of its own businesses.
 
(c)   Non-Assignability
 
.  This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective successors and permitted assigns.  This Agreement
shall not be assigned by any party hereto without the express prior written
consent of the other parties, and any attempted assignment, without such
consent, shall be null and void. This agreement could be assigned by Swico to
any of its Affiliates (as defined in the JV Agreement).
 
(d)   Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by each of the parties
hereto.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and executed by the party so
waiving.  Except as provided in the preceding sentence, no action taken pursuant
to this Agreement, including any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants, or agreements
contained herein, and in any documents delivered or to be delivered pursuant to
this Agreement.  The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
(e)   Third Parties
 
.  This Agreement does not create any rights, claims or benefits inuring to any
Person that is not a party hereto (except, where specifically so provided, for
affiliates of the parties who are entitled to receive Services) nor create or
establish any third party beneficiary hereto.
 
(f)     Governing Law
 
.  This Agreement and the rights and duties of the parties hereunder shall be
governed by, and construed in accordance with, the laws of England.
 
(g)    Dispute Resolution
 
.  Any dispute or claim arising out of or in connection with or relating to this
Agreement, or the breach, termination or invalidity hereof, including any claim
for injunctive relief, shall be finally settled by arbitration under the Rules
of Conciliation and Arbitration of the International Chamber of Commerce (the
"Rules") as are in force at the time of any such arbitration.  For the purpose
of such arbitration, there shall be three arbitrators appointed in accordance
with the Rules.  The place of arbitration shall be in London.  All arbitration
proceedings shall be conducted in the English language.   Judgment upon any
arbitral award rendered hereunder may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. Each of Swico and
the Company shall cooperate in good faith to expedite (to the maximum extent
practicable) the conduct of any arbitral proceedings commenced under this
Agreement. The costs and expenses of the arbitration, including, without
limitation, the fees of the arbitrators, shall be borne equally by each party to
the dispute or claim, and each party shall pay its own fees, disbursements and
other charges of its counsel. Any award made by the arbitrators shall be final
and binding on each of the Parties that were parties to the dispute.  The
Parties expressly agree to waive the applicability of any laws and regulations
that would otherwise give the right to appeal the decisions of the arbitrators
or to seek specific performance in another forum so that there shall be no
appeal to any court of law for the award of the arbitrators, and a Shareholder
shall not challenge or resist the enforcement action taken by the other
Shareholder in whose favor an award of the Arbitration Board was given.
 
(h)   Entire Agreement
 
.  This Agreement and the Joint Venture Agreement contain the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter; provided that in the event any provision of this Agreement and
the JV Agreement are in conflict in relation to the matters addressed by this
Agreement, the provisions of this Agreement shall prevail.  Any capitalized term
used but not defined herein shall have the meaning given such term in the Joint
Venture Agreement. Neither party shall be liable or bound to any other party in
any manner by any representations, warranties or covenants relating to such
subject matter except as specifically set forth herein or in the JV Agreement.
 
(i)    Severability
 
.  If any provision of this Agreement shall be declared by any court of
competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.
 
                        (j)    Employees   Notwithstanding anything contained in
this Agreement, (i) the individuals employed by Swico who provide Services
pursuant to this Agreement shall in no respect be considered employees of  the
Company for purposes of this Agreement; (ii) Swico shall act as the sole
employer of the individuals it employs and shall not delegate any employment
functions to the Company; (iii) Swico shall have the sole responsibility for the
day-to-day control and supervision of the individuals whom it employs in
connection with this Agreement and (iv) Swico retain any and all liability with
respect to the actions, activities and conduct of such individuals in full
(including any employment-related claims, litigation or other assertions of
liability or responsibility).
 
(k)    Scope of Relationship.  The parties acknowledge and agree that the
relationship between them under this Agreement is that of independent
contractors and nothing contained in this Agreement or otherwise shall be
construed to constitute or create a partnership, agency relationship or joint
venture between such parties.  No party has the power or authority to act on
behalf of any other party, except as expressly set forth in this Agreement or as
authorized in writing by the other party.
 
(l)    Further Assurances
 
.  From time to time after the date hereof, as and when requested by a party
hereto and at such party’s expense, the other party shall, and shall cause its
affiliates to, execute and deliver all documents and instruments and take all
other actions as the requesting party may reasonably deem necessary or desirable
to evidence or effectuate any of the transactions contemplated hereby.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Services Agreement as of the
date first written above.
 


 
SWICO LIMITED
 
 
By:
________________________________

 
 
Name:

 
 
Title:

 
MOVADO GROUP,INC.
 
 
By:
________________________________

 
 
Name:

 
 
Title:

 
 
MGS DISTRIBUTION LIMITED.

 
 
By:________________________________

 
      Name:

 
      Title:

 


 


 


 


 


 


 


 


 


 
 
ANNEX  A

 


Finance:


Cost / Profit centers management,
Processing sales and purchase invoices into the accounting system;
Matching of accounting system and bank accounts;
Invoice check and approval follow-up,
Preparing bank disbursements for signature and approval;
Preparation of quarterly management accounts (monthly P&L, quarterly
balance-sheet);
Preparation of monthly sales analysis;
Preparation of monthly management reports;
Preparation of Forecasts,
Preparation of Treasury reporting,
Preparation of statutory and US GAAP financial statements
Maintenance of credit control management, processing of customer payments,
Preparation of payroll journals for processing by outsourced payroll bureau;
Accounting closing process;
      Maintaining cashbook records and reconciling to the accounting system and
bank accounts;
Reconciliation of accounting records to supporting schedules
Preparation of statutory and US GAAP financial statements


Tax :


Tax declaration with external auditors,
Tax control organization,
Tax reporting,


Insurance :


 
      Arrange for inclusion of the Company under Swico’s umbrella coverage
(except for marine insurance for goods in transit)

Check of insurance coverage and premium follow-up,
Management of all insurance claims,
Contact with corporate insurance and medical care,


IS:


Follow-up of outsourced IS maintenance provider for network, PC and printers,
Follow-up of upgrades or purchase for both Soft and Hardware;
      Provide basic service for Helpdesk (include trouble shooting/PC setup);
      Support various inquiries/troubles about core business application;
Maintain the network


Purchase :


Negotiation with suppliers,
Management of general purchases : phones, cars, office supplies, copiers and
faxes, logistic costs,
Follow-up of free-lancers contracts,
Savings plan management,


Human Resources:


Administration of outsourced payroll bureau, income taxes and national insurance
declaration;
Follow-up and update of HR files, contracts update,
Reporting to authorities regarding HR data,
Trainings management,
Part-time agency management,


Sales Customer Service:


Support for forecasts, and monthly reporting,
Margin analysis,
      Processing sales orders provided by Sub.;
      Taking telephone sales orders from retail customer and seeking approval
from Sub;
      Dealing with retail consumer queries regarding product availability and
pricing;
      Providing back order information to Sub on request;
      Maintaining product descriptions and pricing as approved by Sub;
Invoicing (post shipment) sales


After-sales Customer Service:


Invoicing retail customers and end consumers for spare parts, after-sales
services and repairs;
Customer receivables follow-up,
Support for forecasts, reporting.


Logistics:


      Arrangement of import and export of the goods and POS materials;
      QC work for imported products and returns from the trade based on the QC
standard;
      Physical stock taking on quarterly basis;
Storage of goods for resale, i.e. watches, straps and bracelets (incl. branded
packaging);
Storage of marketing and promotional materials,
Maintenance of perpetual inventory records for the above;
Shipment of goods & invoices to retail customers in accordance with sales
orders;
Shipment of after-sales serviced watches to retail customers and end consumers;
Shipment of after-sales spare parts to retail customers and end consumers;
Shipment of branded displays and visuals to retail customers;
Shipment of branded catalogues and price list to retail customers and end
consumers;
Participation to mailing actions,

012200-0075-02839-NY02.2382231.11
 
 

--------------------------------------------------------------------------------

 
-  -





 
ANNEX B

 
                                                               Prices for the
Services
 
 
Swico’s total compensation for the duration of this Agreement for all Services
rendered shall consist of an annual base fee, in the amount set forth below
(“Base Fee”), and a commission (“Commission”) equal to * by any distributor
(other than the Company) appointed as the exclusive distributor of such Products
in that country (“Distributor”). For purposes of this Agreement, “Products”
means watches sold under any brand (other than TOMMY HILFIGER) which is licensed
to MGI or any Affiliate of MGI; provided such watches are also sold by the
Company. The term “net sales” means the price for the Products invoiced by the
Distributor, net of taxes, freight, duties, insurance and any discounts.
 
 
Annual Base Fee (£)
 
 
Year 1 :     *
 
 
Year 2 :     *
 
 
Year 3 :     *
 
 
Year 4 :     *
 
 
Year 5 :     *
 
 
Year 6 :     *
 
 
Each year after year 6 the annual Base Fee shall be three percent (3.0%) more
than the Base Fee in the immediately preceding year.
 
 


 
*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT
 


 
 


 


 
JUICY COUTURE
DISTRIBUTORSHIP AGREEMENT






THIS AGREEMENT is made and entered into as of May 11, 2007 (the “Effective
Date”) by and between SWISSAM PRODUCTS LTD. a corporation duly incorporated
under the laws of Hong Kong having its principal office at 1406 World Finance
Centre, North Tower, Harbour City, Tsimshatsui, Kowloon, Hong Kong (hereinafter
referred to as “Supplier”) and MGS DISTRIBUTION LIMITED, a corporation
incorporated under the laws of England having its principle office at c/o Swico,
Meadway, Surrey GU 27 1NN, England (hereinafter referred to as the
“Distributor”).


RECITALS


WHEREAS, Swico Limited (“Swico”), Movado Group, Inc. (“MGI”) and
Distributor  have entered into a Joint Venture Agreement, dated  May 11, 2007
(the “JV Agreement”), pursuant to which Swico and MGI have established a joint
venture relationship relating to the sale, marketing and distribution of certain
watch brands in the United Kingdom.
 
WHEREAS, this Agreement is one of the Distribution Agreements as defined in the
JV Agreement.
 
                                WHEREAS Supplier is an Affiliate (as defined in
the JV Agreement) of MGI and is engaged in the development, design, manufacture,
distribution and sale of the Products (as hereinafter defined) and Supplier
desires to appoint Distributor and Distributor desires to be appointed, as the
exclusive distributor of the Products in the Territory (as hereinafter defined),
in accordance with the terms and conditions set forth hereinafter;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


1.           DEFINITIONS


1.1
In this Agreement, except where the context otherwise requires, the capitalized
terms listed below shall have the respective meanings assigned to them as
follows:



 
“Affiliate”
 
means as to either party, a person or entity which controls, is under common
control with, or is controlled by such party.



“Corporate Accounts”
means premium and incentive accounts and other corporate accounts which have
been approved in writing by Licensor under the JC License for the purchase of
Products solely for the use of the employees of such accounts.



 
“Products”
     means watches manufactured by or for Supplier and bearing one or     more
of the Trademarks



 
“Territory”
means the United Kingdom (excluding Travel Retail Accounts).



 
“Licensor”
means the licensor under the JC License, including any successors and assigns.



 
“JC”
means Juicy Couture.



 
“JC License”
means the license agreement between SWISSAM PRODUCTS LIMITED, MOVADO GROUP, INC.
and L.C. LICENSING, INC., as the same may be amended from time to time, pursuant
to which Supplier has the right to use the Trademarks in connection with the
manufacture, marketing, advertising, sale and distribution of the Products.



 
“JC Stores”
means retail and outlet stores, including flagship stores, owned or operated
by  Licensor or by any of its Affiliates.



 
“Trademarks”
means all trademarks licensed to Supplier by Licensor under the JC License and
used on or in connection with the Products, including, without limitation,
JUICY, JUICY COUTURE or any other product that contains the name JUICY.



 
 
“Travel Retail Accounts”        means any account whose retail business consists
of  in-flight duty free retail sales operations.





1.2  
Unless otherwise defined herein, each capitalized term used herein shall have
the meaning as set forth in the JC License.





2.
APPOINTMENT



2.1  
Subject to the terms and conditions contained herein, for the term of this
Agreement, Supplier hereby appoints Distributor as the exclusive wholesale
distributor for marketing, distribution and sales of the Products in the
Territory (with the exception of sales to Corporate Accounts), and Distributor
hereby accepts such appointment.  Notwithstanding anything to the contrary
contained herein, Supplier may permit Distributor to sell  Products to certain
Corporate Accounts located within the Territory on a case by case basis subject
to the approval by Licensor as provided in theJC License and as Supplier may, in
its sole and absolute discretion designate in writing from time to time.



 
2.2       Distributor shall purchase all Products directly from Supplier, or
from one or more other sources nominated in writing by Supplier, subject to
Distributor’s right to purchase Products (a) from other distributors with which
Supplier has contracted for the distribution of the Products (“Approved
Distributors”) that are located in Switzerland, the European Union, the European
Economic Area or any other country with which the European Union has concluded a
free trade agreement (in the aggregate, the “European Area”) and (b) from
approved retailers that satisfy the conditions set forth in Section 8.2 hereof
(“Approved Retailers”) located in the European Area (provided that prior to
exercising such right Distributor receives written confirmation from Supplier
that each such other distributor is an Approved Distributor and that each such
retailer is an Approved Retailer). Such Approved Distributors and Approved
Retailers, only, are included within and comprise the JC selective distribution
network.



 
2.3      Distributor shall sell the Products only to Approved Retailers in the
Territory and, within the European Area, only within the JC selective
distribution network.  Distributor shall refrain, outside the Territory and in
relation to the Products, from actively soliciting orders, establishing any
branch or maintaining any distribution depots.  In no event will Distributor
sell or continue selling Products to any retailer that does not satisfy the
conditions in Section 8.2 of this Agreement.



2.4
Distributor shall use reasonable commercial efforts to advertise, promote,
market, distribute and sell the Products in the Territory.  Without limiting the
generality of the foregoing, Distributor shall at all times maintain adequate
stocks of Products to meet demand for the Products in the Territory by those
retailers, if any, not being direct shipped by Supplier and Distributor will use
reasonable efforts to avoid accumulating excess inventory not in line with its
forecasts. Distributor shall maintain an adequate sales force for the effective
distribution and sale of the Products in the Territory including at least one
(1) full time watch division manager to supervise/manage a dedicated sales
manager and sales executive for the Products, experienced in managing a watch
distribution business and one (1) full time marketing manager working on the
advertising and promotion of the Products.



2.5  
During the term of this Agreement Distributor shall not directly or indirectly
distribute any other watch brands which, in the determination of Supplier,
compete with the Products in the Territory.  No other brand licensed to MGI or
any Affiliate of MGI shall be deemed to compete with the Products.



2.6  
The parties acknowledge that under the Joint Venture Agreement each of Swico and
MGI, as the only shareholders of Distributor, has the right under section 15.2
of the JV Agreement, to dissolve, or to purchase the other’s interest in,
Distributor. Accordingly, if either Swico or MGI (the “Non-breaching Party”)
elects under the foregoing provision of the JV Agreement to  purchase the other
party’s interest in, Distributor and (a) written notice from Swico and MGI
confirming such election has been provided to Supplier and Distributor and (b)
the Non-breaching Party also notifies Supplier that it wishes this Agreement to
be assigned, then effective upon the date specified in such notice from the
Non-breaching Party (or, absent the specification of any date, then as soon as
reasonably practicable) Supplier shall assign all of Distributor’s right, title
and interest in and under this Agreement to such Non-breaching Party or to any
Affiliate of such Non-Breaching Party as specified in such notice. Distributor
hereby grants Supplier a power of attorney for purposes of Supplier executing
and delivering on behalf of Distributor any and all documents or other
instruments necessary to effect such assignment.



3.  
ORDERING, SHIPMENT AND PRICES



3.1  
From time to time Distributor shall submit purchase orders for the Products to
Supplier.  All purchase orders shall be subject to acceptance by Supplier, which
acceptance may, at Supplier’s option, be evidenced by the issuance of written
confirmations or acknowledgments. Supplier hereby reserves the absolute right to
reject the whole or any part of any purchase order for any commercially valid
reason, including, without limitation, Distributor’s credit condition or its
accumulation of excess or non-current inventory or its failure otherwise to
adhere to the terms and conditions of this Agreement, notwithstanding that any
such rejection may prevent Distributor from achieving its Minimum Purchase
Requirements. Subject to Sections 3.2 and 11.1, all purchase orders shall be
irrevocable after acceptance by Supplier; provided, however, that Distributor
may reschedule or cancel that portion of any purchase order pertaining to
Products which Supplier fails to deliver as confirmed within thirty (30) days
after the later of the advised delivery date or shipping date. Distributor will
provide Supplier with a four (4) month rolling forecast of its anticipated order
volume monthly by SKU, for the four (4) month period.  Supplier will use
reasonable efforts to deliver the Products ordered in accordance with the
forecast within three (3) months after acceptance of the purchase order by
Supplier and to deliver all other Product orders within three (3) to five (5)
months after acceptance of the purchase order.  As soon as is reasonably
practicable after acceptance of each purchase order, Supplier shall advise
Distributor of the shipping dates applicable to such order.  All shipping dates
so advised are estimates only and Supplier shall not have any liability for
failure to actually ship by such dates or to deliver by Distributor’s requested
delivery dates.  Supplier shall notify Distributor in the event of any
anticipated delay in shipping dates of thirty (30) days or more. Each order
submitted by Distributor will specify a “ship to” address which shall be
Distributor’s address or the address for one of Distributor’s customers.



3.2  
The purchase prices for all Products purchased by Distributor shall be in Euros
and based on Supplier’s suggested retail price in effect in the European Union
as of the date of shipment. Such prices shall be calculated based on the
discount structure as set forth on Schedule A annexed hereto. Supplier will
provide current price lists for the Products to Distributor from time to time
and shall have the right to modify such prices at any time; provided, however,
that no price increase shall become effective sooner than sixty (60) days after
written notice thereof to Distributor.  Supplier will give Distributor prior
notice of all such price changes. For all orders shipped before the effective
date of any price increase, the applicable price shall be the price in effect on
the date of shipment.  With respect to orders for the Products that have been
accepted by Supplier but which have not been shipped as of the effective date of
a price increase, the applicable price shall be the price in effect on the date
of shipment; provided that if the price increase is more than ten percent (10%)
of the last applicable price, Distributor shall have the right within ten (10)
days from the effective date of the price increase to cancel all or any part of
the order for the Products subject to such price increase upon notice to
Supplier. All prices are ex-works Supplier’s distribution facility.



3.3                 Unless otherwise agreed in writing by Distributor and
Supplier, all Products shall be deemed delivered to Distributor when delivered
by Supplier or Supplier’s freight forwarder or distribution center into the
possession of a carrier designated by Supplier.  Distributor shall bear all risk
of loss, damage or shortage pertaining to the Products after delivery to carrier
for shipment to the designated “ship to” address on the corresponding purchase
order.  All costs of delivery, including, without limitation, all costs for
freight, import licenses, customs duties or other duties or imposts, insurance
and special handling shall be paid by Distributor. All payments are to be made
in Euros in accordance with Supplier’s standard terms of sale which are
incorporated herein by reference (except to the extent inconsistent with any of
the express terms contained herein) net ninety (90) days after invoice date.  A
discount of two percent (2%) is granted for cash payment in advance.
 


 
3.4                 No provisions contained in Distributor’s orders which are
different from or additional to the terms and conditions of this Agreement shall
be binding on the parties hereto or applicable to the sale of the Products
unless signed by a duly authorized representative of each of the parties as
provided by Section 13.9 hereof.    Distributor shall have sole responsibility
for invoicing its customers and for the collection of all amounts due from them
for Product shipped to them either by Distributor or by Supplier in accordance
with the “ship to” designation made on the applicable purchase orders. In no
event shall non-payment by any such customer or any claim or allegation any
customer may have against Distributor constitute grounds for any off set,
deduction, claim or defense on the part of Distributor against Supplier or in
respect of any obligation due to Supplier and Distributor shall pay Supplier all
amounts due to Supplier in accordance with the terms of this Agreement without
off set or deduction for any amounts claimed to be due to Distributor by
Supplier.
 


 
4.  
MINIMUM TURNOVER REQUIREMENTS



 
4.1
Each contract year for the duration of this Agreement, Distributor will make
minimum sales of Products in the Territory (“Minimum Turnover Requirement”)
equal to at least sixty percent (60%) of the amount of Product sales as budgeted
in the Business Plan annexed to the JV Agreement.  Notwithstanding the foregoing
there shall be no Minimum Turnover Requirement for the first contract year.

 
4.2  
Sales in excess of the Minimum Turnover Requirement in any contract year shall
be neither carried over nor credited toward the Minimum Turnover Requirement of
a subsequent contract year.



5.
ADVERTISING AND PROMOTION



5.1
As used herein “advertising” means only the publication in print or broadcast
media of advertisements approved by Supplier and “promotion” means all other
forms of Product promotion, other than advertising, approved by Supplier
including, without limitation, point of sale material, co-op advertising,
marketing, public relations, special events and the like.  All advertising and
promotions (including, without limitation, the methods, media selection,
layouts, venue and timing thereof) shall be subject to the prior written
approval of Supplier.  Distributor shall submit all proposed and promotion
materials for approval at least four (4) weeks prior to the first anticipated
use thereof and shall not engage in any advertising or promotion or use any such
materials without Supplier’s prior written approval. Unless otherwise expressly
approved in writing by Supplier, Distributor will use only such materials
including, without limitation, point of sale material, packaging, advertising
and ancillary material furnished by Supplier.



 
5.2        Distributor shall conduct all advertising and promotion of the
Products in the Territory at its own expense, subject to matching a portion of
such expenditures by Supplier as hereinafter provided.  At a minimum,
Distributor shall expend each contract year for approved advertising and
promotion an amount equal to  *  of Distributor’s budgeted sales of Products for
such contract year. Distributor’s budgeted sales of Products for the first
through the fifth contract years are set forth in Annex D to the JV Agreement
and Distributor’s budgeted sales each contract year thereafter shall be as
contained in the annual business plan and budget as adopted in accordance with
the provisions of the JV Agreement at or before the beginning of each contract
year, or, at such time, if any, that the JV Agreement is no longer in effect,
then as approved by Distributor in good faith consultation with Supplier, and
may be adjusted in the same manner quarterly. So long as Distributor satisfies
its advertising and promotion commitment as set forth in this Section 5.2,

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT
 
             then Supplier will match such expenditures each contract year by
spending an amount on advertising and/or promotion equal to  *  of the Net
Invoiced Cost of Distributor’s Product purchases in such year (“Supplier’s
Advertising Amount”). “Net Invoiced Cost” means the invoiced price actually paid
by Distributor to Supplier net of all discounts, all costs referred to in
Section 3.3 hereof, all credits for returns and all uncollected amounts. There
shall be deemed included as part of Supplier’s Advertising Amount each year an
amount equal to up to  * of the Net Invoiced Cost of Distributor’s Product
purchases in such year that is spent by Supplier in connection with JC’s
advertising and promotion campaign (“Image Program”), which final amount shall
be determined in accordance with the requirements of the JC
License.  Distributor acknowledges that the way the funds allocated to the Image
Fund will be spent by Supplier is that Supplier will pay such amount directly to
Licensor or its Affiliates under the JC License. Supplier’s obligation hereunder
to spend Supplier’s Advertising Amount in any contract year is contingent on
Supplier receiving from Distributor within thirty (30) days after the end of
each quarter in such contract year, a statement  setting out and showing
Distributor’s advertising expenditures and promotion expenditures incurred
during such prior quarterly period (supported by invoices and other documents
reasonably acceptable to Supplier, substantiating the expenditures for
Distributor’s approved advertising and promotion); and provided further that
such costs are no less, on a proportionate basis, than the minimum required
expenditures set forth in this Section 5.2.  In the event Distributor’s actual
Product sales for any contract year (other than the final contract year of this
Agreement) exceed the total budged sales for such year on which its advertising
and promotion expenditures for the year were based, then Distributor shall spend
an amount equal to *  of such excess in the following contract year.



5.3        Distributor will use only such materials for fixturing at the point
of sale as are approved by Supplier in writing.
 
6.
REPORTING

6.1
Quarterly (beginning with the quarter ending July 31, 2007 and from time to time
at the reasonable request of Supplier, Distributor shall furnish Supplier with a
comprehensive written report in reasonable detail regarding (i) the advertising,
promotions, distribution and sales of the Products for the immediately
proceeding quarter or such other relevant period as Supplier may reasonably
request; (ii) Distributor’s market analysis; and (iii) such other matters as
Supplier shall request.



6.2
Distributor will consult with Supplier, as Supplier shall reasonably request for
purposes of determining a marketing plan for distribution of the Products in the
Territory each year.  Such plan shall be followed by Distributor.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT


6.3
Distributor shall promptly notify Supplier of any significant changes in
Distributor’s sales forecasts and shall furnish Supplier such information
related to sales, sales forecasts, warranty claims and inventories of Products
as may be reasonably requested from time to time by Supplier.



7.
SERVICE AND REPAIR



7.1
Distributor shall establish and maintain, at its expense, such number of
authorized service facilities for the service and repair of the Products in the
Territory (the “Service Center(s)”) as Supplier may reasonably request, it being
understood that initially there shall be one (1) such Service
Center.  Distributor shall accept all Products for service, returned by any
consumer or retailer in the Territory for service whether covered by the
applicable consumer warranty (“warranty repairs”) or not covered by said
warranty (“out-of-warranty repairs”).  All costs related to out-of-warranty
service, including, without limitation, costs of all Products and Product parts
used in the performance thereof, shall be borne by Distributor.  Distributor
shall purchase such Products and parts from Supplier or from one or more parts
distributors designated in writing by Supplier and maintain an adequate stock of
Products, parts and materials as necessary to perform such service in a timely
manner.



7.2
Within thirty (30) days after the Effective Date, Distributor will furnish
Supplier with Distributor’s initial price list for all out of warranty
repairs.  Distributor will give Supplier no less than ninety (90) days prior
written notice of any change to any such prices. Distributor shall submit to
Supplier each month, a statement summarizing all out of warranty repairs
performed in the immediately preceding month indicating for each watch repaired
the corresponding style number and the work performed.  Distributor will use
only those parts (excluding batteries) for out of warranty service on the
Products which are supplied directly by or otherwise approved in writing by
Supplier as original equipment for the Products.

 


7.3                 On or before the fifteenth day of each month, Distributor
shall send to the Supplier (Attn.:  Service Department) a cumulative statement
for all warranty repairs completed by Distributor in the immediately preceding
calendar month.  This statement must be accompanied by a copy of each repair
receipt complete with:
 


 
(a)       Correct watch style
 
(b)
Dates repair received, completed and returned to customer. and

 
(c)
Complete description of work performed



7.4
Supplier shall offer a range of parts that it determines appropriate in its sole
discretion.  Supplier shall also establish the cost of such parts in its sole
discretion.  In no event shall Distributor use any parts for warranty repairs
except parts furnished by Supplier.  Supplier shall supply Distributor at no
charge with an initial inventory of such parts to be used solely for performing
warranty repairs as Supplier determines reasonable and necessary and thereafter
with replenishment parts equivalent to up to one percent (1%) of the Net
Invoiced Cost of the Products purchased by Distributor in the prior contract
year.  This allotment of such parts to be used for warranty repairs must be used
in the year provided.  No portion of any such allotment may be carried forward
into a subsequent contract year.  All shipping charges, including any duty, or
Customs brokerage fees, for parts shall be paid by Supplier.  Supplier shall
have the right to furnish such parts to Distributor in the form of finished
watches in its sole discretion.

 


 
7.5                 Distributor will issue estimates for repair work within five
(5) working days after receipt of a Product for repair on ninety percent (90%)
of the Products submitted to Distributor for repair.  Working days are defined
as all days of the year except Saturdays and Sundays and legal
holidays.  Warranty repairs will be completed within fifteen (15) working days
after receipt of a Product for repair on ninety percent (90%) of the in-warranty
work performed by Distributor, unless detained because of delays in receiving
necessary parts from the Supplier.  Out of warranty repairs will be completed
within twenty (20) working days after receipt of the customer's written
authorization to proceed with repair of a Product on ninety percent (90%) of the
out of warranty work performed by Distributor.  On the same day any repairs are
completed, the Product repaired or serviced will be returned to the customer via
express mail or such other method as Supplier may reasonably request. Increases
in the postage or other ground delivery rates may require requisite increases in
charges to the customer by the Distributor for shipping.
 


8.
TRADE PRACTICES



8.1
Distributor shall sell the Products at competitive levels, at wholesale in
accordance with generally accepted customs in the trade and shall refrain from
using selling methods or practices which shall be harmful to the reputation of
the Products, Supplier or the Trademarks.  Distributor’s right to determine the
prices of reselling and to employ conditions of trade at its exclusive
discretion remains unaffected, provided however that Distributor shall sell the
Products to JC Stores at a price which is not greater than eighty percent (80%)
of the prevailing wholesale price for the same Products in the Territory.



8.2  
Distributor may sell Products only to those specialty shops, department stores
and retail outlets (including those that sell directly to the consumer) that
satisfy Supplier’s objective criteria for approved retailer status as set forth
in Schedule B annexed. The satisfaction of such requirements shall be evidenced
by written approval to Distributor from Supplier as provided in this Section
8.2. Upon execution of this Agreement, and prior to the opening of each selling
season (and whenever Distributor wishes to sell Products to retail customers not
previously approved by Supplier), Distributor must submit a list of such
proposed retail customers (not including previously approved retail customers)
for Supplier’s written approval.  Supplier has the right to withdraw any such
approval on written notice to Distributor, provided, however, that Supplier will
not withdraw approval of a retail customer that is then authorized to carry and
is carrying JC products, unless Supplier is reasonably dissatisfied with the
display, delivery or inventory model of Products of such retail customer.  After
such notice, Distributor may not accept additional orders for Products from such
retail customer, but may fill any existing order.  Once each quarter,
Distributor shall provide Supplier with a list of the  retailers in the
Territory that purchased Products in the immediately preceding quarter
containing the addresses of their sales outlets, it being understood that such
list is of a confidential nature and shall be for the sole use of Supplier and,
if requested, Licensor, and shall be kept confidential by Supplier and shall not
be disclosed by Supplier to any person whatsoever, other than employees of
Supplier and Licensor whose performance of their duties require the disclosure
of such list to them.



8.3
Except as expressly permitted by Supplier in writing, Distributor may not (a)
sell Products directly to the public in retail stores; (b) use Products as
giveaways, prizes or premiums, except for promotional programs which have
received the prior written approval of Supplier; or (c) sell Products to any
Affiliate of Distributor or any of its directors, officers, employees or any
person having an equity participation in or any other affiliation to
Distributor, other than to Distributor’s employees or other representatives for
their personal use, without the prior written approval of Supplier. Supplier
may, at Distributor’s expense, purchase any Products found in the marketplace
that Distributor has sold to unapproved customers in violation of this Section
8.3 or Section 2.3. Distributor shall include and enforce the following on all
invoices to its retail customers: “Limitations on Sale by Buyer: Seller
expressly reserves the right to limit the amount of merchandise delivered to
only such quantities as are necessary to meet the reasonably expected demand at
Buyer’s store locations. This Merchandise is sold to Buyer for resale to the
ultimate consumer and/or within the JC selective distribution network and only
and only from such store locations as have been approved in writing by Seller.
Buyer shall be expressly prohibited from selling the merchandise purchased
hereunder to a retailer or other dealer in like merchandise, or to any party who
Buyer knows, or has reason to know, intends to resell the merchandise and is not
a member of the JC selective distribution network. The merchandise purchased
hereunder may not be sold by Buyer from any store locations which Seller has
advised Buyer do not qualify as an acceptable location”.



9.
PROTECTION OF INTERESTS; TRADEMARKS



9.1  
Distributor shall protect and at all times seek to promote Supplier’s best
interests in the Territory and shall immediately notify Supplier of any fact or
situation which may be or may be reasonably presumed to become detrimental to
Supplier or to its good will, copyrights, patents, or to the Trademarks or other
intellectual property rights of Supplier or Licensor.  Distributor shall have
the exclusive right to use the Trademarks in connection with distribution of the
Products in the Territory for the term hereof and solely for the limited purpose
of and only to the extent necessary for performing its obligations hereunder and
for no other purpose.  Distributor agrees that it shall have no rights with
respect to the Trademarks in connection with the Products except only as
expressly and specifically set forth herein and that its every use shall inure
exclusively to the benefit of Licensor and that Distributor shall not, at any
time, acquire any rights therein or challenge the validity thereof.  Distributor
further agrees at no time to use any of the Trademarks or other intellectual
property rights owned by or licensed to Supplier in a manner not authorized by
Supplier. Distributor shall not apply to register, nor shall Distributor use or
permit the use of, any name, logo, mark or tradedress which is confusingly
similar to any of the Trademarks or do any act or thing, or permit any act or
thing to be done, which may in any way impair, dilute, reduce the value of the
Trademarks or damage the goodwill relating to the Trademarks



9.2  
If requested by Supplier, in writing, the Distributor shall assist and cooperate
with Supplier, its counsel and agents as so requested, in connection with any
matters involving any of Supplier’s intellectual property rights in the
Territory including without limitation, in any legal proceedings and any
out-of-pocket expenses incurred by the Distributor in connection with litigation
in which the Distributor participates at the request of Supplier shall be
reimbursable to the Distributor and any recoveries form any such litigation or
the settlement thereof shall belong exclusively to Supplier; provided, however,
that Supplier shall have the exclusive right (but not the obligation) to take
such action against third parties in the respect of the Trademarks and all other
intellectual property rights of Supplier.



9.3
In the event that Distributor sells any Products outside the Territory in
violation of Section 2.3 hereof, then Supplier may, in addition to all other
rights and remedies available to it, repurchase all or any portion of such
Products.  Within ten (10) days after receipt of a statement from the Supplier
listing all such Products purchased, together with a list of the model numbers,
and setting forth Supplier’s out-of-pocket costs incurred in connection with
such purchase, Distributor shall reimburse Supplier such out-of-pocket
costs.   Distributor acknowledges that such payment is not a penalty but fair
compensation to Supplier’s for breach of this Agreement and damage to Supplier
goodwill and tradename.



10.
TERM AND TERMINATION



10.1  
This Agreement shall take effect upon the Effective Date and shall, unless
otherwise earlier terminated as provided herein continue for the duration of the
JV Agreement. It shall be automatically terminated upon the termination or
expiration of the JV Agreement.



10.2  
In the event (a) this Agreement is assigned to Swico, MGI or to an Affiliate of
Swico or MGI in accordance with Section 2.6 hereof, or (b) either Swico or MGI
purchases all of the other’s interest in Distributor under Section 15.2.2 of the
JV Agreement or (c) Swico, its Affiliates or Permitted Transferees (as such term
is defined in the JV Agreement) otherwise acquire control of Distributor, then
this Agreement shall continue from the date of such assignment, purchase and/or
acquisition, as the case may be, until the third anniversary of such date at
which time this Agreement shall expire and neither party shall have any further
obligation to the other hereunder except as to those obligations which by their
express terms survive beyond the expiration or termination of this Agreement.
Following any assignment, purchase or acquisition referred to in Section 10.1,
this Agreement may be terminated by either party hereto upon prior written
notice to the other party:



 
 
(i)
in the event such other party shall have breached any of the terms and
conditions hereof and, if remediable shall have failed to remedy such breach
within sixty  (60 ) days after the notification of the breach by the
non-breaching party; or



(ii)      in the event that such other party becomes  insolvent,  has an
insolvency proceeding of any
kind  filed  by  or  against  it,  including  bankruptcy  or  reorganization,  liquidates                                                          its  business
or is liquidated, has a receiver appointed for its assets, or makes
an  assignment for the benefit of its creditors.
 


10.3  
In addition to any other rights of termination provided hereunder, Supplier may
terminate this Agreement immediately by notice to Distributor if Distributor (i)
fails to satisfy the Minimum Turnover Requirement for any contract year; or (ii)
fails to satisfy the minimum advertising expenditures in Section 5.2 in any
contract year or (iii) fails to comply with the payment terms in Section 3.3 or
(iv) breaches any of the covenants contained in Article 8 or Article 9 hereof;
or (v) transfers or attempts to transfer a substantial part of its business to a
third party or attempts to assign this Agreement to a third party (or
relinquishes control of any previously approved assignee under Section 13.5) or
has its business merged or consolidated with a third party without the prior
written consent of Supplier.



10.4      Notwithstanding anything to the contrary contained herein, this
Agreement will automatically expire and be of no further effect in the event the
JC License expires or is terminated for any reason. Upon such expiration or
termination, neither party will have any further obligation hereunder to the
other except any obligation or liability which accrued prior to the date of such
expiration or termination.
 


 
11.
EFFECTS OF TERMINATION



 
11.1
Upon the expiration of this Agreement or its termination by Supplier, Supplier
may, at its sole discretion, reject all or part of any outstanding orders
received or accepted by Supplier.



 
11.2
Upon expiration or termination of this Agreement for any reason:



 
(i)
Any sums due and owing by either party to the other shall become immediately due
and payable, and such sums shall be paid forthwith.



 
(ii)
Supplier may immediately appoint a successor to Distributor in the Territory and
announce the change of its distributorship to the public.



 
(iii)
Distributor shall take a physical inventory of all Products in stock and submit
a report of such inventory to Supplier.  Supplier shall have the right to have a
representative present to verify such inventory.  Supplier shall be entitled but
not obliged to take over any portion of the Products remaining in stock from
Distributor at the price in currency originally paid by Distributor to Supplier,
plus the cost of shipping and insurance.  Upon notice to Distributor of
Supplier’s election to buy back any or all such inventory, Distributor shall
cooperate as requested by Supplier for the packing and shipping of such
inventory.  Distributor may sell any Products not taken over by Supplier for six
(6) months after the termination of this Agreement or such shorter period as
notified by Supplier subject to all the provisions hereof, including, without
limitation, Article 8.



 
(iv)
Distributor shall immediately cease all use of the Trademarks; provided,
however, that Distributor may continue to use the Trademarks solely in
connection with the sale of the Products pursuant to Section 11.2 (iii) above
and in such a way as not to impair, dilute, reduce the value of or damage the
goodwill relating to the Trademarks.



 
(v)
Any advertising must be at the discretion of Supplier and must be approved by
Supplier.



(vi)  
Distributor, at its expense, will return to Supplier all materials belonging to
Supplier and all proprietary data or confidential information furnished to
Distributor by Supplier during the term hereof.



11.3    The rights of termination granted herein are absolute and each party
acknowledges that it has considered and assumed as its own exclusive risk the
possibility of making expenditures of money and time in preparing for the
performance of this Agreement and possible loss or damage on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
investments, leases, property improvements or commitments in connection with the
good will or business of the parties or otherwise resulting from the proper
termination hereof and that it is the express intent and agreement of the
parties that neither party properly terminating this Agreement in accordance
with the terms hereof (the “Terminating Party”) shall be liable to the other for
any claim, cost or damages solely by reason of such termination.  In the event
of such termination or expiration of this Agreement in accordance with the terms
hereof, the Terminating Party shall have no obligation or liability to pay to
the other, and such other party hereby expressly waives, any statutory
termination fee, any other right to compensation provided by law arising solely
as a consequence of such termination, and consequential damages and lost profits
arising solely on account of such termination or expiration.
 


12.  
INDEMNIFICATION



 
Distributor hereby agrees to indemnify and hold the Supplier, and its Affiliates
and/or agents and each of their officers, directors and employees harmless from
and against any and all liabilities, damages, costs and expenses (including
reasonable attorneys’ fees) which arise out of or in connection with any act or
omission related to this Agreement by Distributor, its successors, assigns,
parents, subsidiaries, Affiliates, agents, and contractors, or the officers,
directors or employees of any of them. Supplier reserves the right, without
being required to do so, at its own expense and without waiver of any indemnity
hereunder, to defend any claim, action or lawsuit coming within the purview of
this Section 12.  This section shall survive the termination or expiration of
this Agreement.





 
13.
GENERAL TERMS AND CONDITIONS



 
13.1
Supplier reserves the right to designate in writing from time to time any other
Affiliate of  Supplier to exercise any of the rights or perform any of the
obligations of Supplier hereunder



 
13.2
Neither party shall have the power to represent the other party.  For purposes
of this Agreement, Distributor is an independent contractor and neither the
agent nor the representative of Supplier or any of its affiliated
companies.  Distributor, its employees, contractors and Affiliates shall not act
or represent themselves as agents or representatives of, or as having the right,
power or authority, express or implied to assume or create any obligation or
liability on behalf of Supplier or any of its affiliated companies.



 
13.3
Neither party hereto shall be liable for any delay or failure in fulfilling the
obligations hereunder (except for the payment of money) when such delay or
failure is caused by riots, war (declared or not), or hostilities between any
nations; acts of God, fire, storm, flood or earthquake; strikes, labor disputes,
shortage or delay of carriers, or shortage of raw materials, labor power or
other utility services; any governmental restrictions; or any other
unforeseeable contingencies beyond the control of the party.



13.4  
Any notice to be given pursuant to this Agreement shall be written in English
and shall be deemed duly given when sent by reputable overnight international
courier including FedEx, UPS or DHL to the respective address first set forth
above or by facsimile to the respective facsimile number set forth below
confirmed by letter as aforesaid, or to such other address and/or facsimile
number as a party hereto may designate by like notice.



 
To Supplier:

 
Copy to:





 
To Distributor:

 
Copy to:



 
Supplier’s designated Affiliate under Section 13.1 shall be designated by notice
to Distributor, which notice shall include the address and facsimile number of
such Affiliate for purposes of giving notice hereunder.  Notice to Supplier’s
designated Affiliate shall be made and deemed duly given in the same manner as
for notice to Supplier.



13.5  
In view of the fact that this Agreement has been entered into because of the
confidence that Supplier has in Distributor, it is understood that the terms and
conditions hereof shall be performed by Distributor only and that, except as
expressly permitted in Section 2.6 hereof, this Agreement may not be assigned,
whether by operation of law or otherwise, without the prior written approval of
Supplier which Supplier may withhold or grant in its sole and absolute
discretion and any such purported assignment by Distributor without such
approval by Supplier shall be void and of no effect. Following any such
assignment, Distributor shall remain obligated as a guarantor for all the
payment obligations of the approved assignee hereunder and any change in control
of the approved assignee without the approval of Supplier shall constitute a
breach of this Section 13.5 and shall entitle Supplier to terminate this
Agreement as provided under Section 10.3



13.6
The captions of this Agreement are inserted solely for ease of reference and are
not deemed to form a part of or to modify the terms and conditions of this
Agreement.



   13.7
This Agreement shall be governed exclusively by the law of Hong Kong without
reference to its conflict of laws rules.  Any dispute, controversy or difference
which may arise out of, in relation to, or in connection with this Agreement
shall be finally settled by arbitration in Hong Kong in accordance with the
under the Rules of Arbitration of the International Chamber of Commerce by three
(3) Arbitrators appointed in accordance with said rules.  Each party hereto
shall be bound by any arbitration award so rendered and any judgment upon such
award may be entered as a non-appealable final, foreign judgment in any court
having jurisdiction thereon.  The language of the proceedings shall be English.



 
13.8
When interpreting the terms and conditions of this Agreement, the English
language shall be applied exclusively.



13.9  
This Agreement, including the terms and conditions incorporated by reference in
Section 3.3 hereof, constitutes the entire agreement of the parties with respect
to the subject matter hereof and prevails over and supersedes all prior
agreements, whether written or oral, relating to the subject matter hereof and
may not be altered, waived, modified, or discharged except by an express writing
referring to this Agreement signed on behalf of the parties hereto by their duly
authorized representatives. In the event of any conflict or inconsistency
between this Agreement and the JV Agreement, the latter shall control.



13.10
The failure of either party hereto to enforce at any time any of the provisions
or terms of this Agreement, or any rights in respect thereof, or the exercise of
or failure to exercise by either party any rights or any of its elections herein
provided, shall in no way be considered to be a waiver of such provisions,
terms, rights or elections or in any way to affect the validity of this
Agreement.



13.11
In connection with this Agreement, the parties may from time to time exchange
proprietary data or confidential information.  The parties agree to keep in
confidence all such proprietary data or confidential information received in
accordance with this Agreement and to use the same only in connection with the
performance of this Agreement.  This provision shall survive the termination or
expiration of this Agreement.



13.12
Should any provision of this contract held invalid, incomplete or unenforceable,
this will not affect the validity of the remaining provisions.  Supplier and
Distributor undertake to replace the invalid incomplete or unenforceable
provision by provision which comes closest to the commercial goal that the
parties intended to achieve on the conclusion of this agreement by the invalid,
uncompleted and unenforceable provision. Notwithstanding anything to the
contrary contained herein, in the event of any conflict or inconsistency between
any term or provision of this Agreement and the JC License, the latter shall
control.



13.13
Supplier shall have the right to injunctive relief to enforce the covenants,
agreements and obligations of Distributor hereunder in addition to any other
relief to which Supplier may be entitled at law or in equity.



13.14  
Each order deliverable under this Agreement shall be deemed sold under a
separate contract.  Non-delivery or default by Supplier as to any order shall
not be deemed a breach of the entire

Agreement and shall not relieve Distributor of its obligation to accept and pay
for any prior or subsequent delivery, even though such non-delivery or default
substantially impairs the value of this Agreement to Distributor.


13.15
Distributor shall comply with all applicable laws, rules and regulations in the
Territory, including, without limitation, the provisions of Directive
2002/96/EC, which governs waste electrical and electronic equipment, including
all related amendments and all laws, rules and regulations in the Territory
related thereto  Distributor shall provide Supplier with evidence of any such
compliance upon request.









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple duplicates by their authorized representatives as of the day and
year first above written.


 MGS DISTRIBUTION LIMITED                                              SWISSAM
PRODUCTS LIMTED


By:   ________________________                                                                                                                 By:    ____________________________
 
Title:  _______________________                                        Title:   ___________________________

 
Name:
_______________________                                       Name:  ___________________________


 
 

--------------------------------------------------------------------------------

 
-  -







 
SCHEDULE A





 
DISTRIBUTOR DISCOUNT SCHEDULE





Distributor pricing shall be * of Supplier’s recommended Euro retail price
(inclusive of VAT); provided, however, that if this Agreement is assigned as
provided under Section 2.6, then the pricing to the assignee shall be based on
the same discount off of Supplier’s recommended Euro retail price as generally
offered by Supplier to its other independent distributors of the Products in the
European Union.
































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT





 
 

--------------------------------------------------------------------------------

 
-  -



 
                                                                      SCHEDULE  B



 
                                    OBJECTIVE CRITERIA FOR APPROVED RETAILER
STATUS





1.  
EXTERNAL ELEMENTS



A.  
Location/Street



(i)         Animated and attractive environment
(ii)         Centrally located neighborhood
(iii)              Shopping district with fashion and prestige branded shops




B.  
Appearance



(i)              Attractive, well-maintained, high-quality façade
(ii)              Clean, visible and prominent shop sign
(iii)              Visible and easily accessed entrance




C.  
Shop Windows



(i)              Well lit, clean and made from good quality materials
(ii)              Suitable number and size show windows
(iii)  
Windows provide sufficient space to display a representative selection of JC
brand products

(iv)  
Professionally maintained and attractive window decoration





2.  
INTERNAL ELEMENTS



A.  
General Outfitting



(i)              Clean and well-maintained walls, floors, ceilings and
furnishings
(ii)              Sufficient and sophisticated lighting
(iii)              Equipped with adequate security devices




B.  
Presentation Showcases



(i)              Made of high-quality materials with adequate lighting
(ii)              JC products displayed on official brand POS materials
(iii)              Clearly visible and strong brand identification
 
(iv)
JC products are grouped together and displayed separately from other brands





3.  
OTHER PRODUCTS



A.  
Premises used solely for the retail sale of quality watches, jewelry, fashion
accessories and/or fashion apparel.



B.  
 products displayed to prevent confusion with any other brands products.



C.  
Retailer also sells at least two (2) Swiss watch brands or any three (3) of the
following fashion/designer/prestige watch brands:  Emporio Armani, Diesel, DKNY,
Kenneth Cole, Versace, Puma, D&G, CK, Sector, Briel, Guess, Lacoste





4.  
PRESENTATION/PROMOTION



A.  
Visual/Collateral



(i)  
Brand visuals properly presented and changed out seasonally or whenever
requested by brand



B.  
Advertising



(i)  
Dealer’s advertising is consistent with the quality requirements of the brand

(ii)  
Dealer agrees to conduct co-op advertising on the basis of an agreed and shared
budget and media plan



C.  
Personnel/Customer Service



(i)  
Sales staff with good knowledge of JC brand and products

(ii)  
Available for regular training on brand and new products

(iii)  
Well dressed, groomed and polite

(iv)  
Capacity to advise customer on how to operate products correctly

(v)  
Able to carry out simple adjustments (e.g. sizing metal bracelets)





5.  
REPORTING



A.  
Provides clear and comprehensive information



B.  
Provides information on sales and stock situation



C.  
Provides monthly sales reports by SKU



D.  
Provides immediate information on problems with products





6.  
FINANCES



A.  
Good payment record



B.  
Creditworthy



C.  
Sound finances







                                                              TOMMY HILFIGER
                                                   DISTRIBUTORSHIP AGREEMENT






THIS AGREEMENT is made and entered into as of May 11, 2007  (the “Effective
Date”) by and between MOVADO WATCH COMPANY, S.A. a corporation duly incorporated
under the laws of Switzerland having its principal office at Bettlachstrasse 8,
CH-2540, Grenchen, Switzerland (hereinafter referred to as “Supplier”) and MGS
DISTRIBUTION LIMITED a corporation incorporated under the laws of England having
its principle office at  c/o Swico, Meadway, Haslemere, Surrey GU27 1NN, England
(hereinafter referred to as the “Distributor”).


RECITALS


WHEREAS, Swico Limited (“Swico”), Movado Group, Inc. (“MGI”) and
Distributor  have entered into a Joint Venture Agreement, dated May 11, 2007
(the “JV Agreement”), pursuant to which Swico and MGI have established a joint
venture relationship relating to the sale, marketing and distribution of certain
watch brands in the United Kingdom.
 
WHEREAS, this Agreement is one of the Distribution Agreements as defined in the
JV Agreement.
 
                                WHEREAS Supplier is an Affiliate (as defined in
the JV Agreement) of MGI and is engaged in the development, design, manufacture,
distribution and sale of the Products (as hereinafter defined) and Supplier
desires to appoint Distributor and Distributor desires to be appointed, as the
exclusive distributor of the Products in the Territory (as hereinafter defined),
in accordance with the terms and conditions set forth hereinafter;




NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


1.           DEFINITIONS


1.1
In this Agreement, except where the context otherwise requires, the capitalized
terms listed below shall have the respective meanings assigned to them as
follows:



 
“Affiliate”
 
means as to either party, a person or entity which controls, is under common
control with, or is controlled by such party.



“Corporate Accounts”
means premium and incentive accounts and other corporate accounts which have
been approved in writing by THLI under the THLI License for the purchase of
Products solely for the use of the employees of such accounts.



 
“Products”
     means watches manufactured by or for Supplier and bearing one or     more
of the Trademarks



 
“Territory”
means the United Kingdom.



 
“THLI”
means Tommy Hilfiger Licensing, Inc., a Delaware corporation, including any
successors and assigns.



 
“THLI License”
means the license agreement between Supplier and THLI, as the same may be
amended from time to time, pursuant to which Supplier has the right to use the
Trademarks in connection with the manufacture, marketing, advertising, sale and
distribution of the Products.



“Tommy Hilfiger Stores”
means retail and outlet stores, including flagship stores, owned by or
affiliated with THLI that bear the name “Tommy Hilfiger” or “Hilfiger”.



 
“Trademarks”
means all trademarks licensed to Supplier by THLI under the THLI License and
used on or in connection with the Products, including, without limitation,
TOMMY, HILFIGER, TOMMY HILFIGER, Flag Design and Crest Design.



 
 
“Travel Retail Accounts”        means any account whose retail business consists
of  in-flight duty free retail sales operations.





1.3  
Unless otherwise defined herein, each capitalized term used herein shall have
the meaning as set



 
         forth in the THLI License.





2.
APPOINTMENT



2.2  
Subject to the terms and conditions contained herein, for the term of this
Agreement, Supplier hereby appoints Distributor as the exclusive wholesale
distributor for marketing, distribution and sales of the Products in the
Territory (with the exception of sales to Tommy Hilfiger Stores, Corporate
Accounts and Travel Retail Accounts), and Distributor hereby accepts such
appointment.  Notwithstanding anything to the contrary contained herein,
Supplier may permit Distributor to sell to certain Tommy Hilfiger Stores and
Corporate Accounts on a case by case basis as Supplier may, in its sole and
absolute discretion, designate in writing from time to time.



2.2
Distributor shall purchase all Products directly from Supplier, or from one or
more other sources nominated in writing by Supplier, subject to Distributor’s
right to purchase Products (a) from other distributors with which Supplier has
contracted for the distribution of the Products (“Approved Distributors”) that
are located in Switzerland, the European Union, the European Economic Area or
any other country with which the European Union has concluded a free trade
agreement (in the aggregate, the “European Area”) and (b) from approved
retailers that satisfy the conditions set forth in Section 8.2 hereof (“Approved
Retailers”) located in the European Area (provided that prior to exercising such
right Distributor receives written confirmation from Supplier that each such
other distributor is an Approved Distributor and that each such retailer is an
Approved Retailer). Such Approved Distributors and Approved Retailers, only, are
included within and comprise the Tommy Hilfiger selective distribution network.



 
2.3      Distributor shall sell the Products only to Approved Retailers in the
Territory and, within the European Area, only within the Tommy Hilfiger
selective distribution network.  Distributor shall refrain, outside the
Territory and in relation to the Products, from actively soliciting orders,
establishing any branch or maintaining any distribution depots. In no event will
Distributor sell or continue selling Products to any retailer that does not
satisfy the conditions in Section 8.2 of this Agreement.



2.4
Distributor shall use its best efforts to advertise, promote, market, distribute
and sell the Products in the Territory.  Without limiting the generality of the
foregoing, Distributor shall at all times maintain adequate stocks of Products
to meet demand for the Products in the Territory by those retailers, if any, not
being direct shipped by Supplier and Distributor will use reasonable efforts to
avoid accumulating excess inventory not in line with its forecasts.  Distributor
shall maintain an adequate sales force for the effective distribution and sale
of the Products in the Territory, including at least one (1) full time,
dedicated brand manager for the Products, experienced in managing a watch
distribution business.



2.7  
During the term of this Agreement, Distributor shall not directly or indirectly
manufacture or distribute any goods, including other watch brands, which, in the
determination of Supplier, compete with the Products in the Territory.  No other
brand licensed to MGI or any Affiliate of MGI shall be deemed to compete with
the Products.



2.6
The parties acknowledge that under the Joint Venture Agreement each of Swico and
MGI, as the only shareholders of Distributor, has the right under section 15.2
of the JV Agreement, to dissolve, or to purchase the other’s interest in,
Distributor. Accordingly, if either Swico or MGI (the “Non-breaching Party”)
elects under the foregoing provision of the JV Agreement to  purchase the other
party’s interest in, Distributor and (a) written notice from Swico and MGI
confirming such election has been provided to Supplier and Distributor and (b)
the Non-breaching Party also notifies Supplier that it wishes this Agreement to
be assigned, then effective upon the date specified in such notice from the
Non-breaching Party (or, absent the specification of any date, then as soon as
reasonably practicable) Supplier shall assign all of Distributor’s right, title
and interest in and under this Agreement to such Non-breaching Party or to any
Affiliate of such Non-Breaching Party as specified in such notice. Distributor
hereby grants Supplier a power of attorney for purposes of Supplier executing
and delivering on behalf of Distributor any and all documents or other
instruments necessary to effect such assignment.



3.
ORDERING, SHIPMENT AND PRICES



3.2  
From time to time Distributor shall submit purchase orders for the Products to
Supplier.  All purchase orders shall be subject to acceptance by Supplier, which
acceptance may, at Supplier’s option, be evidenced by the issuance of written
confirmations or acknowledgments.  Supplier hereby reserves the absolute right
to reject the whole or any part of any purchase order for any commercially valid
reason, including, without limitation, Distributor’s credit condition or its
accumulation of excess or non-current inventory or its failure otherwise to
adhere to the terms and conditions of this Agreement, notwithstanding that any
such rejection may prevent Distributor from achieving its Minimum Purchase
Requirements.  Subject to Sections 3.2 and  11.1, all purchase orders shall be
irrevocable after acceptance by Supplier; provided, however, that Distributor
may reschedule or cancel that portion of any purchase order pertaining to
Products which Supplier fails to deliver as confirmed within thirty (30) days
after the later of the advised delivery date or shipping date..  Distributor
will provide Supplier with a four (4) month rolling forecast of its anticipated
order volume monthly by SKU, for the four (4) month period.  Supplier will use
reasonable efforts to deliver the Products ordered in accordance with the
forecast within three (3) months after acceptance of the purchase order by
Supplier and to deliver all other Product orders within three (3) to five (5)
months after acceptance of the purchase order.  As soon as is reasonably
practicable after acceptance of each purchase order, Supplier shall advise
Distributor of the shipping dates applicable to such order.  All shipping dates
so advised are estimates only and Supplier shall not have any liability for
failure to actually ship by such dates or to deliver by Distributor’s requested
delivery dates.  Supplier shall notify Distributor in the event of any
anticipated delay in shipping dates of thirty (30) days or more. Each order
submitted by Distributor will specify a “ship to” address which shall be the
address of Distributor’s warehouseman or the address for one of Distributor’s
customers



3.3  
The prices for all Products purchased by Distributor shall be in Euros and based
on Supplier’s recommended Euro retail price in effect in the European Union as
of the date of shipment. Such prices are ex-works and shall be calculated based
on the discount structure as set forth on Schedule A annexed hereto. Supplier
will provide current price lists for the Products to Distributor from time to
time and shall have the right to modify such prices at any time; provided,
however, that no price increase shall become effective sooner than sixty (60)
days after written notice thereof to Distributor.  Supplier will give
Distributor prior notice of all such price changes.  For all orders shipped
before the effective date of any price increase, the applicable price shall be
the price in effect on the date of shipment.  With respect to orders for the
Products that have been accepted by Supplier but which have not been shipped as
of the effective date of a price increase, the applicable price shall be the
price in effect on the date of shipment; provided that if the price increase is
more than ten percent (10%) of the last applicable price, Distributor shall have
the right within ten (10) days from the effective date of the price increase to
cancel all or any part of the order for the Products subject to such price
increase upon notice to Supplier. All prices are ex-works Supplier’s
distribution facility in Hong Kong.



3.3                 Unless otherwise agreed in writing by Distributor and
Supplier, all Products shall be deemed delivered to Distributor when delivered
by Supplier or Supplier’s freight forwarder or distribution center into the
possession of a carrier designated by Supplier.  Distributor shall bear all risk
of loss, damage or shortage pertaining to the Products after delivery to carrier
for shipment to the designated “ship to” address on the corresponding purchase
order.  All costs of delivery, including, without limitation, all costs for
freight, import licenses, customs duties or other duties or imposts, insurance
and special handling shall be paid by Distributor.  All payments are to be made
in Euros in accordance with Supplier’s standard terms of sale, which are
incorporated herein by reference (except to the extent inconsistent with the
terms contained herein) net ninety (90) days after the invoice date. A discount
of two percent (2%) is granted for cash payment in advance.  .
 

 
 
3.4  
No provisions contained in Distributor’s orders which are different from or
additional to the terms and conditions of this Agreement shall be binding on the
parties hereto or applicable to the sale of the Products unless signed by a duly
authorized representative of each of the parties as provided by Section 13.9
hereof.  Distributor shall have sole responsibility for invoicing its customers
and for the collection of all amounts due from them for Product shipped to them
either by Distributor or by Supplier in accordance with the “ship to”
designation made on the applicable purchase orders. In no event shall
non-payment by any such customer or any claim or allegation any customer may
have against Distributor constitute grounds for any off set, deduction, claim or
defense on the part of Distributor against Supplier or in respect of any
obligation due to Supplier and Distributor shall pay Supplier all amounts due to
Supplier in accordance with the terms of this Agreement without off set or
deduction for any amounts claimed to be due to Distributor by Supplier.



 


 
5.  
MINIMUM TURNOVER REQUIREMENTS

4.1
Each contract year for the duration of this Agreement, Distributor will make
minimum sales of Products in the Territory (“Minimum Turnover Requirement”)
equal to at least sixty percent (60%) of the amount of Product sales as budgeted
in the Business Plan annexed to the JV Agreement. Sales in excess of the Minimum
Turnover Requirement in any contract year shall be neither carried over nor
credited toward the Minimum Turnover Requirement of a subsequent contract year.
Notwithstanding the foregoing there shall be no Minimum Turnover Requirement for
the first contract year.

 


5.
ADVERTISING AND PROMOTION

5.1
As used herein “advertising” means only the publication in print or broadcast
media of advertisements approved by Supplier and “promotion” means all other
forms of Product promotion, other than advertising, approved by Supplier
including, without limitation, point of sale material, co-op advertising,
marketing, public relations, special events and the like.  All promotions
(including, without limitation, the methods, media selection, layouts and timing
thereof) shall be subject to the prior written approval of
Supplier.  Distributor shall submit all proposed promotion materials for
approval at least four (4) weeks prior to the first anticipated use thereof and
shall not engage in any promotion or use any such materials without Supplier’s
prior written approval. Unless otherwise expressly approved in writing by
Supplier, Distributor will use only such materials including, without
limitation, point of sale material, packaging, advertising and ancillary
material furnished by Supplier.



5.2  
Distributor shall conduct all advertising and promotion of the Products in the
Territory at its own expense, subject to matching of a portion of such
expenditures by Supplier as hereinafter provided.  At a minimum, Distributor
shall expend each contract year for approved advertising and promotion an amount
equal to * of Distributor’s budgeted sales of Products for such contract
year.  Distributor’s budgeted sales of Products for the first through the fifth
contract years are set forth in Annex D to the JV Agreement and Distributor’s
budgeted sales each contract year thereafter shall be as contained in the annual
business plan and budget as adopted in accordance with the provisions of the JV
Agreement at or before the beginning of each contract year, or, at such time, if
any, that the JV Agreement is no longer in effect, then as approved by
Distributor in good faith consultation with Supplier, and may be adjusted in the
same manner quarterly. So long as Distributor satisfies its advertising and
promotion commitment as set forth in this Section 5.2, then Supplier will match
such expenditures each contract year by an amount equal to * of the Net Invoiced
Cost of Distributor’s Product purchases in such year.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT
(“Supplier’s Advertising Amount”). For purposes of this Agreement, “Net Invoiced
Cost” means the invoiced price actually paid by Distributor to Supplier net of
all discounts, all costs referred to in Section 3.3 hereof, all credits for
returns and all uncollected amounts. Supplier’s obligation in respect thereof
shall be to spend Supplier’s Advertising Amount on advertising and promotion for
the Products in such contract year provided that within thirty (30) days after
the end of each quarter in such contract year, Distributor shall submit a
statement to Supplier setting out and showing Distributor’s advertising
expenditures and promotion expenditures incurred during such prior quarterly
period (supported by invoices and other documents reasonably acceptable to
Supplier, substantiating the expenditures for Distributor’s approved advertising
and promotion); and provided further that such costs are no less, on a
proportionate basis, than the minimum required expenditures set forth in this
Section 5.2.


5.3  
Distributor will use only such materials for fixturing at the point of sale as
are approved by Supplier in writing. Distributor will fixture or cause to be
re-fixtured at its sole cost and expense each in-store shop or area dedicated to
the sale of the Products within sixty (60) days after notice from Supplier to do
so, subject to Section 5.2 hereof, which notice may be given by Supplier from
time to time as Supplier shall determine in its sole and absolute discretion but
not more frequently than once every six (6) months as to any particular in-store
shop or retail location unless Supplier is otherwise so required by THLI.



6.
REPORTING



6.1
Quarterly (beginning July 31, 2007) and from time to time at the reasonable
request of Supplier, Distributor shall furnish Supplier with a comprehensive
written report in reasonable detail regarding (i) the advertising, promotions,
distribution and sales of the Products for the immediately proceeding quarter or
such other relevant period as Supplier may reasonably request; (ii)
Distributor’s market analysis; and (iii) such other matters as Supplier shall
request.



6.2
Distributor will consult with Supplier, as Supplier shall reasonably request for
purposes of determining a marketing plan for distribution of the Products in the
Territory each year.  Such plan shall be followed by Distributor.



6.3
Distributor shall promptly notify Supplier of any significant changes in
Distributor’s sales forecasts and shall furnish Supplier such information
related to sales, sales forecasts, warranty claims and inventories of Products
as may be reasonably requested from time to time by Supplier.





7.
SERVICE AND REPAIR



7.1
Distributor shall establish and maintain, at its expense, such number of
authorized service facilities for the service and repair of the Products in the
Territory (the “Service Center(s)”) as Supplier may reasonably request, it being
understood that initially there shall be one (1) such Service
Center.  Distributor shall accept all Products for service, returned by any
consumer or retailer in the Territory for service whether covered by the
applicable consumer warranty (“warranty repairs”) or not covered by said
warranty (“out-of-warranty repairs”).  All costs related to out-of-warranty
service, including, without limitation, costs of all Products and Product parts
used in the performance thereof, shall be borne by Distributor.  Distributor
shall purchase such Products and parts from Supplier or from one or more parts
distributors designated in writing by Supplier and maintain an adequate stock of
Products, parts and materials as necessary to perform such service in a timely
manner.



7.2
Within thirty (30) days after the Effective Date, Distributor will furnish
Supplier with Distributor’s initial price list for all out of warranty
repairs.  Distributor will give Supplier no less than ninety (90) days prior
written notice of any change to any such prices. Distributor shall submit to
Supplier each month, a statement summarizing all out of warranty repairs
performed in the immediately preceding month indicating for each watch repaired
the corresponding style number and the work performed.  Distributor will use
only those parts (excluding batteries) for out of warranty service on the
Products which are supplied directly by or otherwise approved in writing by
Supplier as original equipment for the Products.

 


7.3                 On or before the fifteenth day of each month, Distributor
shall send to the Supplier (Attn.:  Service Department) a cumulative statement
for all warranty repairs completed by Distributor in the immediately preceding
calendar month.  This statement must be accompanied by a copy of each repair
receipt complete with:
 
(a)       Correct watch style
 
(b)
Dates repair received, completed and returned to customer.and

 
(c)
Complete description of work performed



7.4
Supplier shall offer a range of parts that it determines appropriate in its sole
discretion.  Supplier shall also establish the cost of such parts in its sole
discretion.  In no event shall Distributor use any parts for warranty repairs
except parts furnished by Supplier.  Supplier shall supply Distributor at no
charge with an initial inventory of such parts to be used solely for performing
warranty repairs as Supplier determines to be reasonable and necessary and
thereafter with replenishment parts equivalent to up to one percent (1%) of the
Net Invoiced Cost of the Products purchased by Distributor in the prior contract
year.  This allotment of parts to be used for warranty repairs must be used in
the year provided.  No portion of any such allotment may be carried forward into
a subsequent contract year.  All shipping charges, including any duty, or
Customs brokerage fees, for parts shall be paid by Supplier.  Supplier shall
have the right to furnish such parts to Distributor in the form of finished
watches in its sole discretion.

 


 
7.5                 Distributor will issue estimates for repair work within five
(5) working days after receipt of a Product for repair on ninety percent (90%)
of the Products submitted to Distributor for repair.  Working days are defined
as all days of the year except Saturdays and Sundays and legal
holidays.  Warranty repairs will be completed within fifteen (15) working days
after receipt of a Product for repair on ninety percent (90%) of the in-warranty
work performed by Distributor, unless detained because of delays in receiving
necessary parts from the Supplier.  Out of warranty repairs will be completed
within twenty (20) working days after receipt of the customer's written
authorization to proceed with repair of a Product on ninety percent (90%) of the
out of warranty work performed by Distributor.  On the same day any repairs are
completed, the Product repaired or serviced will be returned to the customer via
express mail or such other method as Supplier may reasonably request. Increases
in the postage or other ground delivery rates may require requisite increases in
charges to the customer by the Distributor for shipping.
 


8.
TRADE PRACTICES



8.1
Distributor shall sell the Products at competitive levels, at wholesale in
accordance with generally accepted customs in the trade and shall refrain from
using selling methods or practices which shall be harmful to the reputation of
the Products, Supplier or the Trademarks.  Distributor’s right to determine the
prices of reselling and to employ conditions of trade at its exclusive
discretion remains unaffected.



8.3  
Distributor may sell Products only to those specialty shops, department stores
and retail outlets (including those that sell directly to the consumer) that
satisfy Supplier’s objective criteria for approved retailer status as set forth
in Schedule B annexed hereto, such satisfaction to be evidenced by written
approval to Distributor from Supplier as provided in this Section 8.2. Upon
execution of this Agreement, and prior to the opening of each selling season
(and whenever Distributor wishes to sell Products to retail customers not
previously approved by Supplier), Distributor must submit a list of such
proposed retail customers (not including previously approved retail customers)
for Supplier’s written approval.  Supplier has the right to withdraw any such
approval on written notice to Distributor, provided, however, that Supplier will
not withdraw approval of a retail customer that is then carrying any products of
THLI’s men’s sportswear licensee unless Supplier is reasonably dissatisfied with
the display, delivery or inventory model of Products of such retail
customer.  After such notice, Distributor may not accept additional orders for
Products from such retail customer, but may fill any existing order.  Once each
quarter, Distributor shall provide Supplier with a list of the  retailers in the
Territory that purchased Products in the immediately preceding quarter
containing the addresses of their sales outlets, it being understood that such
list is of a confidential nature and shall be for the sole use of Supplier and,
if requested, THLI, and shall be kept confidential by Supplier and shall not be
disclosed by Supplier to any person whatsoever, other than employees of Supplier
and THLI whose performance of their duties require the disclosure of such list
to them.



8.3
Except as expressly permitted by Supplier in writing, Distributor may not (a)
sell Products directly to the public in retail stores; (b) use Products as
giveaways, prizes or premiums, except for promotional programs which have
received the prior written approval of Supplier; or (c) sell Products to any
Affiliate of Distributor or any of its directors, officers, employees or any
person having an equity participation in or any other affiliation to
Distributor, other than to Distributor’s employees or other representatives for
their personal use, without the prior written approval of Supplier. Supplier
may, at Distributor’s expense, purchase any Products found in the marketplace
that Distributor has sold to unapproved customers in violation of this Section
8.3 or Section 2.3. Distributor shall include and enforce the following on all
invoices to its retail customers: “Limitations on Sale by Buyer: Seller
expressly reserves the right to limit the amount of merchandise delivered to
only such quantities as are necessary to meet the reasonably expected demand at
Buyer’s store locations. This Merchandise is sold to Buyer for resale to the
ultimate consumer and/or within the Tommy Hilfiger selective distribution
network and only from such store locations as have been approved in writing by
Seller. Buyer shall be expressly prohibited from selling the merchandise
purchased hereunder to a retailer or other dealer in like merchandise, or  to
any party who Buyer knows, or has reason to know, intends to resell the
merchandise and is not a member of the Tommy Hilfiger selective distribution
network. The merchandise purchased hereunder may not be sold by Buyer from any
store locations which Seller has advised Buyer do not qualify as an acceptable
location”.



9.
PROTECTION OF INTERESTS; TRADEMARKS



9.3  
Distributor shall protect and at all times seek to promote Supplier’s best
interests in the Territory and shall immediately notify Supplier of any fact or
situation which may be or may be reasonably presumed to become detrimental to
Supplier or to its good will, copyrights, patents, or to the Trademarks or other
intellectual property rights of Supplier or THLI.  Distributor shall have the
exclusive right to use the Trademarks in connection with distribution of the
Products in the Territory for the term hereof and solely for the limited purpose
of and only to the extent necessary for performing its obligations hereunder and
for no other purpose.  Distributor agrees that it shall have no rights with
respect to the Trademarks in connection with the Products except only as
expressly and specifically set forth herein and that its every use shall inure
exclusively to the benefit of THLI and that Distributor shall not, at any time,
acquire any rights therein or challenge the validity thereof.  Distributor
further agrees at no time to use any of the Trademarks or other intellectual
property rights owned by or licensed to Supplier in a manner not authorized by
Supplier. Distributor shall not apply to register, nor shall Distributor use or
permit the use of, any name, logo, mark or tradedress which is confusingly
similar to any of the Trademarks or do any act or thing, or permit any act or
thing to be done, which may in any way impair, dilute, reduce the value of the
Trademarks or damage the goodwill relating to the Trademarks



9.4  
If requested by Supplier, in writing, the Distributor shall assist and cooperate
with Supplier, its counsel and agents as so requested, in connection with any
matters involving any of Supplier’s intellectual property rights in the
Territory including without limitation, in any legal proceedings and any
out-of-pocket expenses incurred by the Distributor in connection with litigation
in which the Distributor participates at the request of Supplier shall be
reimbursable to the Distributor and any recoveries form any such litigation or
the settlement thereof shall belong exclusively to Supplier; provided, however,
that Supplier shall have the exclusive right (but not the obligation) to take
such action against third parties in the respect of the Trademarks and all other
intellectual property rights of Supplier.



9.3
In the event that Distributor sells any Products outside the Territory in
violation of Section 2.3 hereof, then Supplier may, in addition to all other
rights and remedies available to it, repurchase all or any portion of such
Products.  Within ten (10) days after receipt of a statement from the Supplier
listing all such Products purchased, together with a list of the model numbers,
and setting forth Supplier’s out-of-pocket costs incurred in connection with
such purchase, Distributor shall reimburse Supplier such out-of-pocket
costs.   Distributor acknowledges that such payment is not a penalty but fair
compensation to Supplier’s for breach of this Agreement and damage to Supplier
goodwill and tradename.



10.
TERM AND TERMINATION



10.3  
This Agreement shall take effect upon the Effective Date and shall, unless
otherwise earlier terminated as provided herein, continue for the duration of
the JV Agreement . It shall be automatically terminated upon the termination or
expiration of the JV Agreement.



10.4  
In the event (a) this Agreement is assigned to Swico, MGI or to an Affiliate of
Swico or MGI in accordance with Section 2.6 hereof, or (b) either Swico or MGI
purchases all of the other’s interest in Distributor under Section 15.2.2 of the
JV Agreement or (c) Swico, its Affiliates or Permitted Transferees (as such term
is defined in the JV Agreement) otherwise acquire control of Distributor, then
this Agreement shall continue from the date of such assignment, purchase and/or
acquisition, as the case may be, until the third anniversary of such date at
which time this Agreement shall expire and neither party shall have any further
obligation to the other hereunder except as to those obligations which by their
express terms survive beyond the expiration or termination of this Agreement.
Following any assignment, purchase or acquisition referred to in Section 10.1,
this Agreement may be terminated by either party hereto upon prior written
notice to the other party:

 
(i)
in the event such other party shall have breached any of the terms and
conditions hereof and, if remediable shall have failed to remedy such breach
within sixty  (60 ) days after the notification of the breach by the
non-breaching party; or



(ii)      in the event that such other party becomes  insolvent,  has an
insolvency proceeding of any
kind  filed  by  or  against  it,  including  bankruptcy  or  reorganization,  liquidates                                                          its  business
or is liquidated, has a receiver appointed for its assets, or makes
an  assignment for the benefit of its creditors.
 


10.4  
In addition to any other rights of termination provided hereunder, Supplier may
terminate this Agreement immediately by notice to Distributor if Distributor (i)
fails to satisfy the Minimum Turnover Requirement for any contract year; or (ii)
fails to satisfy the minimum advertising expenditures in Section 5.2 in any
contract year or (iii) fails to comply with the payment terms in Section 3.3 or
(iv) breaches any of the covenants contained in Article 8 or Article 9 hereof;
or (v) transfers or attempts to transfer a substantial part of its business to a
third party or attempts to assign this Agreement to a third party (or
relinquishes control of any previously approved assignee under Section 13.5) or
has its business merged or consolidated with a third party without the prior
written consent of Supplier.



10.4      Notwithstanding anything to the contrary contained herein, this
Agreement will automatically expire and be of no further effect in the event the
THLI License expires or is terminated for any reason. Upon such expiration or
termination, neither party will have any further obligation hereunder to the
other except any obligation or liability which accrued prior to the date of such
expiration or termination.
 


 
11.
EFFECTS OF TERMINATION



 
11.1
Upon the expiration of this Agreement or its termination by Supplier, Supplier
may, at its sole discretion, reject all or part of any outstanding orders
received or accepted by Supplier.



 
11.2
Upon expiration or termination of this Agreement for any reason:



 
(i)
Any sums due and owing by either party to the other shall become immediately due
and payable, and such sums shall be paid forthwith.



 
(ii)
Supplier may immediately appoint a successor to Distributor in the Territory and
announce the change of its distributorship to the public.



 
(iii)
Distributor shall take a physical inventory of all Products in stock and submit
a report of such inventory to Supplier.  Supplier shall have the right to have a
representative present to verify such inventory.  Supplier shall be entitled but
not obliged to take over any portion of the Products remaining in stock from
Distributor at the price in currency originally paid by Distributor to Supplier,
plus the cost of shipping and insurance.  Upon notice to Distributor of
Supplier’s election to buy back any or all such inventory, Distributor shall
cooperate as requested by Supplier for the packing and shipping of such
inventory.  Distributor may sell any Products not taken over by Supplier for six
(6) months after the termination of this Agreement or such shorter period as
notified by Supplier subject to all the provisions hereof, including, without
limitation, Article 8.



 
(iv)
Distributor shall immediately cease all use of the Trademarks; provided,
however, that Distributor may continue to use the Trademarks solely in
connection with the sale of the Products pursuant to Section 11.2(iii) above and
in such a way as not to impair, dilute, reduce the value of or damage the
goodwill relating to the Trademarks.



 
(v)
Any advertising must be at the discretion of Supplier and must be approved by
Supplier.



(vii)  
Distributor, at its expense, will return to Supplier all materials belonging to
Supplier and all proprietary data or confidential information furnished to
Distributor by Supplier during the term hereof.



11.3      The rights of termination granted herein are absolute and each party
acknowledges that it has considered and assumed as its own exclusive risk the
possibility of making expenditures of money and time in preparing for the
performance of this Agreement and possible loss or damage on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
investments, leases, property improvements or commitments in connection with the
good will or business of the parties or otherwise resulting from the proper
termination hereof and that it is the express intent and agreement of the
parties that neither party properly terminating this Agreement in accordance
with the terms hereof (the “Terminating Party”) shall be liable to the other for
any claim, cost or damages solely by reason of such termination.  In the event
of such termination or expiration of this Agreement in accordance with the terms
hereof, the Terminating Party shall have no obligation or liability to pay to
the other, and such other party hereby expressly waives, any statutory
termination fee, any other right to compensation provided by law arising solely
as a consequence of such termination, and consequential damages and lost profits
arising solely on account of such termination or expiration.
 


13.  
INDEMNIFICATION



 
Distributor hereby agrees to indemnify and hold the Supplier, and its Affiliates
and/or agents and each of their officers, directors and employees harmless from
and against any and all liabilities, damages, costs and expenses (including
reasonable attorneys’ fees) which arise out of or in connection with any act or
omission related to this Agreement by Distributor, its successors, assigns,
parents, subsidiaries, Affiliates, agents, and contractors, or the officers,
directors or employees of any of them. Supplier reserves the right, without
being required to do so, at its own expense and without waiver of any indemnity
hereunder, to defend any claim, action or lawsuit coming within the purview of
this Section 12.  This section shall survive the termination or expiration of
this Agreement.



 
13.
GENERAL TERMS AND CONDITIONS



 
13.1
Supplier may, from time to time, designate in writing an Affiliate of Supplier
to exercise any of the rights or perform any of the obligations of Supplier
hereunder.



 
13.2
Neither party shall have the power to represent the other party.  For purposes
of this Agreement, Distributor is an independent contractor and neither the
agent nor the representative of Supplier or any of its affiliated
companies.  Distributor, its employees, contractors and Affiliates shall not act
or represent themselves as agents or representatives of, or as having the right,
power or authority, express or implied to assume or create any obligation or
liability on behalf of Supplier or any of its affiliated companies.



 
13.3
Neither party hereto shall be liable for any delay or failure in fulfilling the
obligations hereunder (except for the payment of money) when such delay or
failure is caused by riots, war (declared or not), or hostilities between any
nations; acts of God, fire, storm, flood or earthquake; strikes, labor disputes,
shortage or delay of carriers, or shortage of raw materials, labor power or
other utility services; any governmental restrictions; or any other
unforeseeable contingencies beyond the control of the party.



13.5  
Any notice to be given pursuant to this Agreement shall be written in English
and shall be deemed duly given when sent by reputable overnight international
courier including FedEx, UPS or DHL to the respective address first set forth
above or by facsimile to the respective facsimile number set forth below
confirmed by letter as aforesaid, or to such other address and/or facsimile
number as a party hereto may designate by like notice.



To Supplier:
Fax:  + 41 32 329 37 78

 
Attn: General Manager – Tommy Hilfiger



   Copy to:
Fax:  + 1 201 267 8050

 
                                                              Attn:  Brand
Manager – Tommy Hilfiger



To Distributor:
Fax: _________________



 
Supplier’s designated Affiliate under Section 13.1 shall be designated by notice
to Distributor, which notice shall include the address and facsimile number of
such Affiliate for purposes of giving notice hereunder.  Notice to Supplier’s
designated Affiliate shall be made and deemed duly given in the same manner as
for notice to Supplier.



13.6  
In view of the fact that this Agreement has been entered into because of the
confidence that Supplier has in Distributor, it is understood that the terms and
conditions hereof shall be performed by Distributor only and that, except as
expressly permitted in Section 2.6 hereof,  this Agreement may not be assigned,
whether by operation of law or otherwise, without the prior written approval of
Supplier which Supplier may withhold or grant in its sole and absolute
discretion and any such purported assignment by Distributor without such
approval by Supplier shall be void and of no effect. Following any such
assignment, Distributor shall remain obligated as a guarantor for all the
payment obligations of the approved assignee hereunder and any change in control
of the approved assignee without the approval of Supplier shall constitute a
breach of this Section 13.5 and shall entitle Supplier to terminate this
Agreement as provided under Section 10.3



 
13.6
The captions of this Agreement are inserted solely for ease of reference and are
not deemed to form a part of or to modify the terms and conditions of this
Agreement.



 
13.7
This Agreement shall be governed exclusively by the law of Switzerland without
reference to its conflict of laws rules and to the exclusion of the United
Nations Convention on Contracts for the International Sale of Goods.  Any
dispute, controversy or difference which may arise out of, in relation to, or in
connection with this Agreement shall be finally settled by arbitration in
Geneva, Switzerland under the Rules of Arbitration of the International Chamber
of Commerce, Paris by three (3) Arbitrators appointed in accordance with said
rules.  Each party hereto shall be bound by any arbitration award so rendered
and any judgment upon such award may be entered as a non-appealable final,
foreign judgment in any court having jurisdiction thereon.  The language of the
proceedings shall be English.



 
13.8
When interpreting the terms and conditions of this Agreement, the English
language shall be applied exclusively.



13.10  
This Agreement, including the terms and conditions incorporated by reference in
Section 3.3 hereof, constitutes the entire agreement of the parties with respect
to the subject matter hereof and prevails over and supersedes all prior
agreements, whether written or oral, relating to the subject matter hereof and
may not be altered, waived, modified, or discharged except by an express writing
referring to this Agreement signed on behalf of the parties hereto by their duly
authorized representatives. In the event of any conflict or inconsistency
between this Agreement and the JV Agreement, the latter shall control.



13.10
The failure of either party hereto to enforce at any time any of the provisions
or terms of this Agreement, or any rights in respect thereof, or the exercise of
or failure to exercise by either party any rights or any of its elections herein
provided, shall in no way be considered to be a waiver of such provisions,
terms, rights or elections or in any way to affect the validity of this
Agreement.



13.11
In connection with this Agreement, the parties may from time to time exchange
proprietary data or confidential information.  The parties agree to keep in
confidence all such proprietary data or confidential information received in
accordance with this Agreement and to use the same only in connection with the
performance of this Agreement.  This provision shall survive the termination or
expiration of this Agreement.



13.12
Should any provision of this contract held invalid, incomplete or unenforceable,
this will not affect the validity of the remaining provisions.  Supplier and
Distributor undertake to replace the invalid incomplete or unenforceable
provision by provision which comes closest to the commercial goal that the
parties intended to achieve on the conclusion of this agreement by the invalid,
uncompleted and unenforceable provision. Notwithstanding anything to the
contrary contained herein, in the event of any conflict or inconsistency between
any term or provision of this Agreement and the THLI License, the latter shall
control.



13.13
Supplier shall have the right to injunctive relief to enforce the covenants,
agreements and obligations of Distributor hereunder in addition to any other
relief to which Supplier may be entitled at law or in equity.



13.15  
Each order deliverable under this Agreement shall be deemed sold under a
separate contract.  Non-delivery or default by Supplier as to any order shall
not be deemed a breach of the entire

Agreement and shall not relieve Distributor of its obligation to accept and pay
for any prior or subsequent delivery, even though such non-delivery or default
substantially impairs the value of this Agreement to Distributor.


13.15
Distributor shall comply with all applicable laws, rules and regulations in the
Territory, including, without limitation, the provisions of Directive
2002/96/EC, which governs waste electrical and electronic equipment, including
all related amendments and all laws, rules and regulations in the Territory
related thereto. Distributor shall provide Supplier with evidence of any such
compliance upon request.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple duplicates by their authorized representatives at Bienne,
Switzerland as of the day and year first above written.




 MGS DISTRIBUTION LIMITED                                               MOVADO
WATCH COMPANY, S.A.
By:   ________________________                                                                                                                 By:    ____________________________
 
Title:  _______________________                                        Title:   ___________________________

 
Name:
_______________________                                       Name:  ___________________________

















 
SCHEDULE A





 
DISTRIBUTOR DISCOUNT SCHEDULE







Distributor pricing shall be * of Supplier’s recommended Euro retail price
(inclusive of VAT); provided, however, that if this Agreement is assigned as
provided under Section 2.6, then the pricing to the assignee shall be based on
the same discount off of Supplier’s recommended Euro retail price as generally
offered by Supplier to its other independent distributors of the Products in the
European Union.




































* CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT.



 
 

--------------------------------------------------------------------------------

 
-  -



 
                                                                        SCHEDULE  B



 
                                    OBJECTIVE CRITERIA FOR APPROVED RETAILER
STATUS





7.  
EXTERNAL ELEMENTS



A.  
Location/Street



(i)         Animated and attractive environment
(ii)         Centrally located neighborhood
(iii)              Shopping district with fashion and prestige branded shops




B.  
Appearance



(i)              Attractive, well-maintained, high-quality façade
(ii)              Clean, visible and prominent shop sign
(iii)              Visible and easily accessed entrance




C.  
Shop Windows



(i)              Well lit, clean and made from good quality materials
(ii)              Suitable number and size show windows
(v)  
Windows provide sufficient space to display a representative selection of TH
brand products

(vi)  
Professionally maintained and attractive window decoration





8.  
INTERNAL ELEMENTS



A.  
General Outfitting



(i)              Clean and well-maintained walls, floors, ceilings and
furnishings
(ii)              Sufficient and sophisticated lighting
(iii)              Equipped with adequate security devices




B.  
Presentation Showcases



(i)              Made of high-quality materials with adequate lighting
(ii)              TH products displayed on official brand POS materials
(iii)              Clearly visible and strong brand identification
 
(iv)
TH products are grouped together and displayed separately from other brands





9.  
OTHER PRODUCTS



A.  
Premises used solely for the retail sale of quality watches, jewelry, fashion
accessories and/or fashion apparel.



B.  
TH products displayed to prevent confusion with any other brands products.



C.  
Retailer also sells at least two (2) Swiss watch brands or any three (3) of the
following fashion/designer/prestige watch brands:  Emporio Armani, Diesel, DKNY,
Kenneth Cole, Versace, Puma, D&G, CK, Sector, Briel, Guess, Lacoste





10.  
PRESENTATION/PROMOTION



A.  
Visual/Collateral



(i)  
Brand visuals properly presented and changed out seasonally or whenever
requested by brand



B.  
Advertising



(i)  
Dealer’s advertising is consistent with the quality requirements of the brand

(ii)  
Dealer agrees to conduct co-op advertising on the basis of an agreed and shared
budget and media plan



C.  
Personnel/Customer Service



(i)  
Sales staff with good knowledge of TH brand and products

(ii)  
Available for regular training on brand and new products

(iii)  
Well dressed, groomed and polite

(iv)  
Capacity to advise customer on how to operate products correctly

(v)  
Able to carry out simple adjustments (e.g. sizing metal bracelets)





11.  
REPORTING



A.  
Provides clear and comprehensive information



B.  
Provides information on sales and stock situation



C.  
Provides monthly sales reports by sku



D.  
Provides immediate information on problems with products





12.  
FINANCES



A.  
Good payment record



B.  
Creditworthy



C.  
Sound finances







LACOSTE WATCHES EXCLUSIVE DISTRIBUTION AGREEMENT


Made and entered into as of May 1, 2007 (the “Effective Date”)


By and between:


MGI Luxury Group S.A., a Swiss corporation organized and existing under the laws
of Switzerland whose registered office is located at 35 rue de Nidau, CH-2501,
Bienne (Switzerland)


hereinafter referred to as the "Master Licensee",


and:


MGS DISTRIBUTION LIMITED an English corporation organized and existing under the
laws of England whose registered office and principal place of business is
located at c/o Swico, Meadway, Haslemere, Surrey GU27 1NN, England


hereinafter referred to as the "Distributor".




WITNESSETH:


WHEREAS, the Master Licensee entered into a license agreement dated March 27,
2006 (the "Master Agreement") with Lacoste S.A., Sporloisirs S.A., and Lacoste
Alligator S.A. (hereinafter together referred to as the "Licensor"); and
 


WHEREAS, pursuant to the terms of the Master Agreement, the Master Licensee has
been granted the exclusive right and license to use the Licensed Trademarks (as
hereinafter defined) world-wide in relation with the creation, development,
manufacture, distribution, marketing, merchandising, advertising, promotion and
sale of Lacoste Watches (as hereinafter defined); and
 


WHEREAS, the Master Licensee has also been granted the exclusive right to use
the Licensor’s marketing, merchandising, promotion and advertising Know-How (as
hereinafter defined) for the distribution and advertising of the Lacoste
Watches, in the Territory (as hereinafter defined); and
 


WHEREAS, the Master Licensee is entitled to sub-license its distribution
rights  to distributors, provided that (i) a written distribution agreement is
signed with the selected distributor approved by the Licensor which agreement
shall include, in addition to the rights and obligations which the Master
Licensee wishes to sub-license, all obligations it would otherwise have had to
fulfill with respect to the rights sub-licensed to the selected distributor and
(ii) a Supplemental Agreement is entered into between the Licensor, the Master
Licensee and the said distributor defining the Licensed Trademarks such
distributor is authorized to use in the concerned country as well as all its
duties and obligations regarding the protection of the said Licensed Trademarks;
and


WHEREAS, SWICO LIMIED, an English corporation (“SWICO”), MOVADO GROUP, INC., a
New York corporation (“MGI”) and Distributor have entered into a Joint Venture
Agreement, dated May 1, 2007 (the “JV Agreement”) pursuant to which SWICO and
MGI have established a joint venture relationship relating to the sale,
marketing and distribution of certain watch brands in the United Kingdom; and


WHEREAS, this Agreement is one of the Distribution Agreements as defined in the
JV Agreement; and
 


WHEREAS, the Master Licensee is an Affiliate (as defined in the JV Agreement) of
MGI and has decided to appoint Distributor as its distributor for the
distribution, sale, marketing, merchandising, advertising and promotion of the
Lacoste Watches in the Territory upon the terms and conditions hereinafter
contained; and


WHEREAS, the Licensor has created and developed over a period of many years a
well known and distinctive line of articles of sports and leisure apparel for
men, women, and children (hereinafter referred to as the "Lacoste Apparel
Products") as well as other lines of products such as toiletries, sunglasses and
frames for optical glasses, leisure and sports bags, leathergoods products,
shoes, terry towels, bath towels, bath robes, household linen, umbrellas, belts
and other products Licensor may develop in the future (hereinafter referred to
as the "Other Lacoste Products"), it being specified that Other Lacoste Products
do not include either Lacoste Apparel Products or Lacoste Watches; and


WHEREAS, the Licensor has also contributed to the creation and the development
of a line of watches and time-keeping devices (the "Lacoste Watches", as such
term is hereinafter defined). And whereas the Licensor is actively researching
and developing other new products; and


WHEREAS, the Lacoste Apparel Products, the Other Lacoste Products, as well as
the Lacoste Watches, which are characterized by an emblem consisting of the
pictorial representation of an alligator or a crocodile (the "Crocodile" as such
term is hereinafter defined), are renowned and sold world-wide under the trade
names of "La Chemise Lacoste", "Chemise Lacoste" or "Lacoste", the word
"Lacoste" recalling the name of René Lacoste the famous tennis champion who
invented the original shirt, and the Crocodile recalling his nickname on the
tennis courts; and


WHEREAS, in order to protect its rights the Licensor has registered numerous
trademarks among which the Licensed Trademarks throughout the world and more
specifically in the Territory; and


WHEREAS, through the development of the different lines of the Lacoste Apparel
Products, Other Lacoste Products and Lacoste Watches, the Licensor has acquired
significant "Marketing and Merchandising Know-How" and "Advertising and
Promotion Know-How" (as such terms are hereinafter defined); and


WHEREAS, in order to guarantee the authenticity of its creations and to ensure
the homogeneity of their distribution at an international level, the Licensor
has implemented selective distribution systems wherever and whenever
practicable, so as to allow all its licensees and distributors to select and
approve their retailers on the basis of objective criteria both with respect to
quality and sales techniques; and


WHEREAS, the selective distribution systems implemented by the Licensor in
connection with the Lacoste Apparel Products consist of the "Approved Apparel
Retailers" Selective Distribution System (as such term is hereinafter defined)
and of the "Lacoste Boutiques and Lacoste Corners" Selective Distribution System
(as such term is hereinafter defined); and


WHEREAS, the selective distribution systems implemented by the Licensor in
connection with each of the Other Lacoste Products incorporate, in addition to
approved retailers, and for certain categories of Other Lacoste Products, a
certain number of shops and special locations in shops dedicated to the sale of
such Other Lacoste Products; and


WHEREAS, the selective distribution system implemented by the Licensor in
connection with the Lacoste Watches incorporates, Approved Watches Retailers (as
such term is hereinafter defined); and


WHEREAS, the Distributor warrants and represents that it operates in the
Territory a sales organisation with a network set up to deal with the
distribution of the Lacoste Watches; and


WHEREAS, the Distributor is prepared to fulfil all obligations and make the
necessary investments in order to carry out such Lacoste Watches Selective
Distribution System (as such term is hereinafter defined) policy as specified by
the Master Licensee and the Licensor; and


WHEREAS the Distributor thus desires to be granted the right to distribute and
sell in the Territory under the Licensed Trademarks, the Lacoste Watches and to
use the Know-How in connection with such distribution; and


WHEREAS, contemporaneously with the execution hereof the Licensor and the
Distributor and the Master Licensee, as provided for by the Master Agreement,
are entering into a Supplemental Agreement; and


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS HEREIN CONTAINED, THE
PARTIES AGREE AS FOLLOWS:




ARTICLE 1 - DEFINITIONS
 


1.1
"Agreement" shall mean the present distribution agreement including all the
schedules attached hereto, as well as its future amendments and restatements.



1.2
"Devanlay" shall mean the worldwide exclusive licensee of the Licensor for
Lacoste Apparel Products.



1.3
"Lacoste Apparel Products Distributor" shall mean those parties in certain
countries to which the distribution of the Lacoste Apparel Products in such
countries has been granted by Devanlay.



1.4
"Crocodile" shall mean the pictorial representation of an alligator or crocodile
depicted in Schedule I.



1.5
"Lacoste Trademarks Image" shall mean the presently existing identification in
the principal markets where the Lacoste Apparel Products, the Other Lacoste
Products and the Lacoste Watches are distributed, between the Lacoste Trademarks
and good taste, authenticity, quality, functionality, modernity, elegance, high
end sports and leisure, however at competitive quality/price ratios. The Lacoste
Trademarks Image shall be judged in relation to all of the elements making up
the perception by the consumer of the Lacoste Watches as to their style,
quality, price, marketing and merchandising, advertising and promotion.



1.6
"Licensed Trademarks" shall mean those trademarks listed in Schedule II.



1.7
"Lacoste Watches" shall mean watches for men, women and children as listed in
Schedule IV bearing any Licensed Trademark manufactured and marketed by the
Master Licensee itself and/or under its control and responsibility and
distributed by the Master Licensee.



1.8
"Lacoste Trademarks" shall mean any or all trademarks relating to the name
"Lacoste" and/or the Crocodile owned by the Licensor depicted in Schedule I as
listed in Schedule III.



1.9
"Territory" shall mean the United Kingdom.



1.10
"Supplemental Agreement" shall mean the agreement entered into by and between
the Licensor, the Master License and the Distributor in execution of the terms
of Article 2 of the Master Agreement.



1.11
"Models" shall mean any and all creations specific to the Lacoste Watches, or
part thereof, each of which shall be assigned a specific stock keeping unit
(“SKU”) number or other identifier by Master Licensee.



1.12
"Know-How" shall mean the Watches Know-How, Licensor’s Marketing and
Merchandising Know-How and Promotion and Advertising Know-How for the
distribution and advertising of the Lacoste Watches and the Licensed Trademarks.



1.13
"Marketing and Merchandising Know-how" shall mean all accumulated expertise,
which is implemented world-wide by the Licensor, concerning the distribution of
the Lacoste Apparel Products, the Other Lacoste Products and the Lacoste Watches
according to the Lacoste Trademarks Image including the level of quality and the
techniques of such distribution (i.e., the selection, training, supervision,
etc. of the retailers), all of which know-how is regularly updated and improved
as a result of the Licensor's research, and which know-how is owned by or
originated from the Licensor and is made available to the Master Licensee and to
other Licensor's licensees through the Licensor and which the Licensor is not
otherwise obliged to hold in confidence.



1.14
"Promotion and Advertising Know-how" shall mean all accumulated expertise which
is implemented world-wide by the Licensor in maintaining a high quality
promotion and advertising policy for the Lacoste Trademarks Image, the Lacoste
Apparel Products, the Other Lacoste Products and the Lacoste Watches through
selected and controlled channels, all of which know-how is regularly updated and
improved as a result of the Licensor's research, and which know-how is owned by
or originated from the Licensor and is made available to the Master Licensee and
to other Licensor's licensees through the Licensor and which the Licensor is not
otherwise obliged to hold in confidence.



1.15
"Watches Know-how" shall mean all accumulated world-wide expertise of the Master
Licensee concerning the creation, development, manufacture, distribution,
marketing, merchandising, advertising, promotion and sale of watches and
time-keeping devices at a high quality level and according to selected and
controlled techniques and fixtures designed to facilitate the distribution of
watches (including, but not limited to, the design of display materials and
showcases), which know-how is regularly updated and improved by the Master
Licensee and is owned by or originated from the Master Licensee and is made
available to the Licensor and to other Licensor's licensees through the
Licensor and which the Master Licensee is not otherwise obliged to hold in
confidence.



1.16
"Approved Watches Retailers" shall mean selected retailers (the categories of
which are listed in Schedule V.a) which have entered with the Distributor,
whenever possible, into the Lacoste Watches Approved Retailer Contract, annexed
hereto as Schedule VIII, as the form of the same may be modified by Master
Licensee from time to time, defining the conditions to be fulfilled and applied
for the sale of the Lacoste Watches through the Lacoste Watches Selective
Distribution System.



1.17
"Lacoste Corners" shall mean the locations in certain shops of high standing
which are devoted exclusively to the sale of the Lacoste Apparel Products and,
subject to the provisions of Article 11.2 hereinafter, of certain Lacoste
Watches and/or Other Lacoste Products, using various fittings, displays,
appliances, original furniture and equipment specially designed or approved by
the Licensor and are authorized to use the name "Lacoste" and the Crocodile as
signboards and as service marks for retail services.



1.18
"Lacoste Boutiques" shall mean the stand alone shops belonging to independent
retailers or to Devanlay or to the Lacoste Apparel Products Distributor and
devoted exclusively to the sale of the Lacoste Apparel Products and, subject to
the provisions of Article 11.2 hereinafter, of certain Lacoste Watches and/or
Other Lacoste Products, using various fittings, displays, appliances, original
furniture and equipment specially designed or approved by the Licensor, and are
authorized to use the name "Lacoste" and the Crocodile as signboards and as
service marks for retail services. Among the Lacoste Boutiques shall be
included, if the economic conditions of the markets in question so permit,
certain Lacoste Boutiques known as "global stores", of a sufficient size to be
organized for the sale on a large scale not only of the Lacoste Apparel Products
but also, subject to the provisions of Article 11.2 hereinafter, of certain
Lacoste Watches and/or Other Lacoste Products.



1.19
"Commercial Surface" shall mean the total surface of a Lacoste Boutique or a
Lacoste Corner, excluding the stock premises.



1.20
"Sales Surface" shall mean, within the Commercial Surface of each Lacoste
Boutique or Lacoste Corner, that surface of the floor used for the presentation
and the sale of products on the furniture (fixed to the walls or free-standing)
or displays, excluding any area used for customers traffic in the point of sale
and excluding the shop-windows.



1.21
"Presentation Surface" shall mean, within the Sales Surface of each Lacoste
Boutique or Lacoste Corner, the total surface actually dedicated to the
presentation and the sale of products on the furniture (fixed to the walls or
free-standing) or displays, determined according to the rules specified in
Schedule VI.



1.22
"Lacoste Watches Selective Distribution System" shall mean the group of Approved
Watches Retailers organized by the Master Licensee in accordance with the
specific guidelines of the Licensor to sell the Lacoste Watches while respecting
the specific criteria in the area of client service, merchandising,
presentation, advertising, promotion and respect of the Lacoste Trademarks
Image.



1.23
""Lacoste Boutiques and Lacoste Corners" Selective Distribution System" shall
mean the group of Lacoste Boutiques and Lacoste Corners organized by Devanlay in
accordance with the specific guidelines of the Licensor and which comply with
specific criteria with respect to client service, merchandising, presentation,
advertising, promotion and respect of the Lacoste Trademarks Image. The "Lacoste
Boutiques and Lacoste Corners" Selective Distribution System is distinct from
the Lacoste Watches Selective Distribution System and from the "Approved Apparel
Retailers" Selective Distribution System (as hereinafter defined) as well as
from each of the selective distribution systems existing for each of the Other
Lacoste Products.



1.24
"Approved Apparel Retailers" Selective Distribution System" shall mean the group
of approved retailers which has been organised by Devanlay in accordance with
the specific guidelines of the Licensor with the purpose of selling the Lacoste
Apparel Products and which comply with specific criteria with respect to client
service, merchandising, presentation, advertising, promotion and respect of the
Lacoste Trademarks Image.



1.25
"Net Sales" shall mean the actual invoiced price for sales in the Territory of
all Lacoste Watches (whether sold at regular prices or at reduced prices, such
as end-of-season prices) by the Distributor to Approved Watches Retailers and to
members of the "Lacoste Boutiques and Lacoste Corners" Selective Distribution
System, less returns, rebates, bad debts, trade discounts, shipping charges,
insurance, and such sales taxes as are imposed on the Distributor by any
governmental authority.



With regard to direct sales by the Distributor to consumers through its own
retail outlets (should it operate any), Net Sales, for each reference of the
Lacoste Watches shall be calculated on the basis of the unit volume of such
reference of the Lacoste Watches sold through such outlets multiplied by the
appropriate arms length, average wholesale prices of such products charged by
the Distributor to its Approved Watches Retailers, or to the members of the
"Lacoste Boutiques and Lacoste Corners" Selective Distribution System, less
returns, rebates, bad debts, trade discounts, shipping charges, shipping
insurance and such sales taxes as are imposed on the Distributor by any
governmental authority.


1.26
"Sales to Distributor" shall mean the actual invoiced price in the Territory of
all Lacoste Watches (whether made at regular prices or at reduced prices, such
as end-of-season prices) sold by the Master Licensee to Distributor to be resold
to Approved Watches Retailers and members of the "Lacoste Boutiques and Lacoste
Corners" Selective Distribution System, less returns, rebates, bad debts, trade
discounts, shipping charges, shipping insurance and such sales taxes as are
imposed on the Master Licensee by any governmental authority.



1.27
"Points of Sale" shall mean the points of sales of the retailers listed in
Schedule V.



1.28
"Seconds" shall mean damaged and/or defective Lacoste Watches.





ARTICLE 2 - RIGHTS GRANTED
 


2.1
Subject to the terms and conditions contained herein, the Master Licensee hereby
grants to the Distributor and the Distributor hereby accepts the right to use,
within the limits of the Supplemental Agreement, the Licensed Trademarks, the
Models and the Know-How in connection with the distribution, marketing,
merchandising, advertising, promotion and sale of the Lacoste Watches listed in
Schedule IV in the Territory under the conditions provided for hereunder.



2.2
No other rights or licenses are granted by the Master Licensee to the
Distributor, expressly or by implication, except as herein provided.



2.3
For the duration of this Agreement, the Master Licensee shall not appoint any
other distributor for the Lacoste Watches in the Territory nor shall it directly
supply the Lacoste Watches to customers within the Territory.



2.4
The Distributor shall not sub-license any of the rights granted to it hereunder
or contract with any third party for the performance of any of Distributor’s
obligations hereunder, without the prior written agreement of the Master
Licensee, which Master Licensee shall have the right to withhold in its sole and
absolute discretion.



2.5
The Master Licensee makes no express or implied warranties to Distributor except
as explicitly set forth in this Agreement.





ARTICLE 3 - DURATION
 


3.1
This Agreement shall come into effect as of the Effective Date and shall, unless
otherwise earlier terminated as provided herein, continue for the duration of
the JV Agreement and automatically expire upon the expiration or termination of
the JV Agreement.







 
3.2  In the event (a) this Agreement is assigned to SWICO, MGI or to an
Affiliate of Swico or MGI in accordance with Article 18.2 hereof, or (b) either
Swico or MGI purchases all of the other’s interest in Distributor under Section
15.2.2 of the JV Agreement or (c) Swico, its Affiliates or Permitted Transferees
(as such term is defined in the JV Agreement) otherwise acquire control of
Distributor, then this Agreement shall continue from the date of such
assignment, purchase and/or acquisition, as the case may be, until the third
anniversary of such date at which time this Agreement shall expire and neither
party shall have any further obligation to the other hereunder except as to
those obligations which by their express terms survive beyond the expiration or
termination of this Agreement.



3.3
In any event when either the Master Agreement or the JV Agreement expires or
terminates this Agreement shall automatically terminate with no compensation
payable to the Distributor.





ARTICLE 4 - TERRITORY


The rights hereby granted shall be strictly limited to the Territory.
 




ARTICLE 5 - GENERAL BUSINESS POLICY
 


5.1
The Distributor shall use its best efforts to establish a well managed and
successful long term business as distributor of the Lacoste Watches and, to the
extent possible given the market and legal conditions prevailing in the
Territory, shall use the Know-How in order to promote the image, sales and
distribution of the Lacoste Watches in the Territory, in conformity with such
policies as are prescribed and co-ordinated world-wide by the Licensor for the
Licensed Trademarks and the Lacoste Trademark Image.



5.2
The Distributor shall co-operate closely with the Master Licensee and with the
Licensor’s other licensees or distributors for the Lacoste Apparel Products and
Other Lacoste Products, so as to give an uniform and homogeneous image of the
Licensed Trademarks and of all the families of products bearing the Licensed
Trademarks both in the Territory and worldwide and shall keep the Master
Licensee informed of its direct contacts with said licensees or distributors.





ARTICLE 6 - SALES AND UNFAIR COMPETITION
 


 
6.1
The Distributor shall not advertise and/or create branches or warehouses outside
the Territory nor shall it sell actively the Lacoste Watches for delivery
outside the Territory or to third parties whom it is aware may subsequently
resell Lacoste Watches outside the Territory and undertakes to take all
reasonable steps to prevent any third party to whom it has sold the Lacoste
Watches from so doing; provided, however, that, considering the specific
regulation prevailing in the European Union (EU) the Distributor may resell the
Lacoste Watches to other Lacoste Watches distributors that are under contract
with Master Licensee or to members of the Lacoste Watches Selective Distribution
System located in any member country of the EU, whether or not within the
Territory (other than Lacoste Boutiques and/or to Lacoste Corners as the Lacoste
Boutiques and the Lacoste Corners constitute a selective distribution system
which is distinct from the Lacoste Watches Selective Distribution System) but
only in accordance with the following terms and conditions:

-  
it shall take all necessary measures to ensure that the Lacoste Watches thus
delivered remain in the Lacoste Watches Selective Distribution System within the
EU,

 
-  
it shall in particular ensure and see to it that, in the event its Approved
Watches Retailers sell to other retailers, such retailers are members of the
Lacoste Watches Selective Distribution System in the EU.

 


The Master Licensee shall be entitled, in any year, to request from the
Distributor or its Approved Watches Retailers copies of the invoices related to
such re-sales in order to ascertain that such have been made to a member of the
Lacoste Watches Selective Distribution System in the EU.
 


As far as is permitted by law the Master Licensee shall use all reasonable
endeavours to ensure that its other distributors comply with the same
restrictions.
 


6.2
The Distributor shall not either directly or indirectly distribute or sell on
its own account or on the account of any third party any products having any
characteristics unique to the Lacoste Watches or likely to create confusion with
Lacoste Watches in the mind of the public such undertaking to remain in full
force and effect for one year after the termination or non renewal of this
Agreement.



6.3
The Distributor shall never manufacture, distribute or sell directly or
indirectly any product bearing a name, trademark or emblem similar to the
Licensed Trademarks, or likely to be confused with the Licensed Trademarks. This
prohibition is permanent.



6.4
During the term of this Agreement Distributor shall notify Master Licensee in
advance in the event it intends to become, directly or indirectly, a
distributor, agent or sales representative in the Territory of or for
(“represent”) any other watch brand with products priced at retail within a
range of Euro 150 to Euro 800. Within thirty (30) days after receipt of any such
notice, if there is reasonable basis for Master Licensee to conclude that
Distributor’s representation of such other brand will be inconsistent or
incompatible with any of Distributor’s obligations hereunder, then Master
Licensee shall have the right to terminate this Agreement upon one hundred
eighty (180) days prior notice to Distributor. Notwithstanding the foregoing,
Distributor shall have the right to nullify such termination notice from Master
Licensee if, within thirty (30) days after such notice, Distributor notifies
Master Licensee that it will not, and so long as it does not, at any time
thereafter for the duration of this Agreement represent such brand in the
Territory.



6.5
In order to preserve the identity and the specific characteristics of each of
the selective distribution systems described in the Agreement, the Distributor
shall respect the integrity of the Lacoste Watches Selective Distribution System
and the "Lacoste Boutiques and Lacoste Corners" Selective Distribution System
and "Approved Apparel Retailers" Selective Distribution System not only with
regard to third parties but also between these systems so that:



 
6.5.1
sales of Lacoste Watches to final consumers be made in proportions commensurate
with private use by such consumers;



 
6.5.2
until they are sold to final consumers, through the Lacoste Watches Selective
Distribution System or the "Lacoste Boutiques and Lacoste Corners" Selective
Distribution System Lacoste Watches remain at all times within the custody of a
member of either of these systems.



 
6.6
The Distributor shall take all appropriate measures so that all members of the
Lacoste Watches Selective Distribution System with whom Distributor has any
dealings, similarly adhere to the commitments mentioned in Article 6.5 above.







 


 
ARTICLE 7 - ORDERS AND SHIPMENTS
 


7.1
From time to time, Distributor shall submit purchase orders for Lacoste Watches
to Master Licensee.  All purchase orders shall be subject to acceptance by
Master Licensee, which acceptance may, at Master Licensee’s option, be evidenced
by the issuance of written confirmations or acknowledgments. Master Licensee
hereby reserves the absolute right to reject the whole or any part of any
purchase order for any commercially valid reason, including, without limitation,
Distributor’s credit condition or its accumulation of excess or non-current
inventory or its failure otherwise to adhere to the terms and conditions of this
Agreement, notwithstanding that any such rejection may prevent Distributor from
achieving its Minimum Turnover Requirements. All purchase orders shall be
irrevocable after acceptance by Master Licensee; provided, however, that
Distributor may reschedule or cancel that portion of any purchase order
pertaining to Lacoste Watches which Master Licensee fails to deliver within
thirty (30) days after the later of the advised delivery date or shipping
date.  Distributor will provide Master Licensee with a four (4) month rolling
forecast of its anticipated order volume monthly by SKU, for the four (4) month
period. Master Licensee will use reasonable efforts to deliver Lacoste Watches
ordered in accordance with the forecast within three (3) months after acceptance
of the purchase order by Master Licensee and to deliver all other Lacoste Watch
orders within three (3) to five (5) months after acceptance of the purchase
order. As soon as is reasonably practicable after acceptance of each purchase
order, Master Licensee shall advise Distributor of the shipping dates applicable
to such order.  All shipping dates so advised are estimates only and Master
Licensee shall not have any liability for failure to actually ship by such dates
or to deliver by Distributor’s requested delivery dates. Master Licensee shall
notify Distributor in event of any anticipated delay in shipping dates of thirty
(30) days or more. Each order submitted by Distributor will specify a “ship to”
address which shall be the address of Distributor’s warehouseman or the address
for one of Distributor’s customers.



7.2
The Distributor shall place all orders for Lacoste Watches with the Master
Licensee exclusively; provided that notwithstanding the foregoing, the
Distributor may order the Lacoste Watches from another member of the Lacoste
Watches Selective Distribution System resident in the EU.



All orders shall be subject to acceptance by the Master Licensee. They shall be
governed exclusively by the terms and conditions of this Agreement and the
Master Licensee's General Conditions of Distribution attached hereto as
Schedule VII.




7.3
Unless otherwise agreed in writing by Distributor and Master Licensee, Lacoste
Watches shall be deemed delivered to Distributor when delivered by Master
Licensee or Master Licensee’s freight forwarder or distribution center into the
possession of a carrier designated by Master Licensee.  Distributor shall bear
all risk of loss, damage or shortage pertaining to Lacoste Watches after
delivery to carrier for shipment to the designated “ship to” address on the
corresponding purchase order. All costs of delivery, including, without
limitation, all costs for freight, import licenses, customs duties or other
duties or imposts, insurance and special handling shall be paid by Distributor.





ARTICLE 8 - PAYMENT
 
8.1
The purchase prices for all Lacoste Watches purchased by Distributor shall be in
Euros and based on Master Licensee’s suggested retail price in effect in the
Territory as of the date of shipment. Such prices shall be calculated based on
the discount structure as set forth on Schedule VIII attached hereto. Master
Licensee will provide current price lists for the Watches to Distributor from
time to time and shall have the right to modify such prices at any time;
provided, however, that no price increase shall become effective sooner than
sixty (60) days after written notice thereof to Distributor. Master Licensee
will give Distributor prior notice of all such price changes.  For all orders
shipped before the effective date of any price increase, the applicable price
shall be the price in effect on the date of shipment. With respect to orders for
Lacoste Watches that have been accepted by Master Licensee but which have not
been shipped as of the effective date of a price increase, the applicable price
shall be the price in effect on the date of shipment; provided that if the price
increase is more than ten percent (10%) of the last applicable price,
Distributor shall have the right within ten (10) days from the effective date of
the price increase to cancel all or any part of the order for Lacoste Watches
subject to such price increase upon notice to Master Licensee. All prices are
ex-works Master Licensee’s affiliate’s Hong Kong distribution facility or such
other distribution facility as Master Licensee shall designate.



 
8.2The invoices shall be sent directly by the Master Licensee to the
Distributor. All payments shall be made in Euros in accordance with Master
Licensee’s standard terms of sale (to the extent not inconsistent with the terms
contained herein) net ninety (90) days after the invoice date. A discount of two
percent (2%) is granted for cash payment in advance.



8.3
Distributor shall have sole responsibility for invoicing its customers and for
the collection of all amounts due from them for Lacoste Watches sold to them by
Distributor. In no event shall non-payment by any such customer or any claim or
allegation any customer may have against Distributor constitute grounds for any
off set, deduction, claim or defence on the part of Distributor against Master
Licensee or in respect of any obligation due to Master Licensee and Distributor
shall pay Master Licensee all amounts due to Master Licensee in accordance with
the terms of this Agreement without off set or deduction for any amounts claimed
to be due to Distributor by Master Licensee.

 
 



ARTICLE 9 - QUALITY, WARRANTY AND AFTER SALE SERVICE
 


9.1
The Master Licensee shall take all reasonable steps to ensure that the Lacoste
Watches delivered pursuant to this Agreement satisfy all applicable quality
requirements.



9.2
Lacoste Watches delivered by the Master Licensee to the Distributor shall be
covered by the Master Licensee's International Warranty as the same may be
modified by Master Licensee from time to time.



9.3
The Distributor shall establish and maintain at its own cost such number of
authorized service facilities for the service and repair of Lacoste Watches in
the Territory (the “Service center(s)”) as Master Licensee may reasonably
request, it being understood that initially there shall be one (1) such Service
Center. Distributor shall accept all Lacoste Watches for service returned by any
consumer or retailer whether covered by the applicable consumer warranty
(“warranty repairs”) or not covered by said warranty (“out-of-warranty
repairs”). Distributor shall purchase from Master Licensee and maintain an
adequate stock of Lacoste Watches and component parts and materials and employ
at each Service Center such number of qualified service technicians necessary to
perform such service in a timely manner.  All shipping charges, including any
duty, or Customs brokerage fees, for such parts shall be paid by Distributor.
Master Licensee shall have the right to furnish parts to Distributor in the form
of finished watches.  Within sixty (60) days after the end of each contract
year, provided Distributor has complied with all its obligations hereunder,
Master Licensee will issue a credit to Distributor equal to one percent (1%) of
the Sales to Distributor in such prior contract year; provided that Master
Licensee will review this amount annually in light of the actual average
incidence of warranty repairs.



9.4
Within thirty (30) days after the Effective Date, Distributor will furnish
Master Licensee with Distributor’s initial price list for all out of warranty
repairs. All such prices will be competitive as compared to prices charged for
similar services performed for other watch brands that compete with Lacoste
Watches in the Territory. Distributor will give Master Licensee no less than
ninety (90) days prior written notice of any change to any such prices.
Distributor shall submit to Master Licensee quarterly, a statement summarizing
all out of warranty repairs and all warranty repairs performed in the
immediately preceding quarter indicating for each watch repaired: the
corresponding style number, the work performed and customer's name and
address.  Distributor will use only those parts (excluding batteries) for
service on Lacoste Watches which are supplied directly by or otherwise approved
in writing by Master Licensee as original equipment for Lacoste Watches.



9.5
Distributor will issue estimates for repair work within five (5) working days
after receipt of a Lacoste Watch for repair on ninety percent (90%) of Lacoste
Watches submitted to Distributor for repair. Working days are defined as all
days of the year except Saturdays and Sundays and legal holidays. Warranty
repairs will be completed within fifteen (15) working days after receipt of a
Lacoste Watch for repair on ninety percent (90%) of the in-warranty work
performed by Distributor, unless detained because of delays in receiving
necessary parts from the Master Licensee. Out of warranty repairs will be
completed within twenty (20) working days after receipt of the customer's
written authorization to proceed with repair of a Lacoste Watch on ninety
percent (90%) of the out of warranty work performed by Distributor. On the same
day any repairs are completed, the Lacoste Watch repaired or serviced will be
returned to the customer via express mail or such other method as Master
Licensee may reasonably request. Increases in the postage or other ground
delivery rates may require requisite increases in charges to the customer by the
Distributor for shipping









ARTICLE 10 - MARKETING AND MERCHANDISING
 


10.1
Obligations of the Master Licensee



 
The Master Licensee shall share appropriate Know How pertaining to the Lacoste
Watches with Distributor and maintain regular contacts among their respective
personnel. To this effect, the Master Licensee shall from time to time:



 
10.1.1
give the Distributor access to certain market surveys, statistics, reports and
information it may have (which it is not obliged to third parties to hold in
confidence) regarding the market position of the Lacoste Watches in the
Territory among competitors, retail customers and consumers; and



 
10.1.2
at the Distributor’s request, provide reasonable assistance to the Distributor
in training a reasonable number of the Distributor’s staff in the marketing,
merchandising, promotion and advertising of the Lacoste Watches; and



 
10.1.3
advise the Distributor of its requirements with regard to marketing and
merchandising, including for example specifications concerning the presentation
of the Lacoste Watches in the shop-windows or inside shops and the point-of-sale
materials, that the Distributor shall implement within the Territory; and



10.2
Obligations of the Distributor



The Distributor shall take all necessary measures to promote the distribution
and sale of the Lacoste Watches within the Territory by conforming to such
policies as are prescribed and co-ordinated world-wide by the Licensor for the
Licensed Trademarks and by using the Know-How provided through the Master
Licensee together with its own resources. To this effect, the Distributor shall:


 
10.2.1
make such investments as are reasonably required to create and/or maintain the
organisation necessary for the distribution, marketing and merchandising,
promotion and advertising of the Lacoste Watches. This organization shall
operate in a manner so as to avoid any risk of confusion to the retail trade or
consumers with other brands offered by the Master Licensee or by Distributor.
Such organisation shall include at least one (1)  full time watch division
manager to supervise and manage a dedicated sales manager and sales executive
for Lacoste Watches, experienced in managing a watch distribution business and
one (1) full time marketing manager working on the advertising and promotion of
Lacoste Watches; and



 
10.2.2
consult with the Master Licensee at least three (3) months before the beginning
of the sale of each season’s collection with respect to the Distributor’s
marketing and merchandising policy. At Master Licensee’s request, the
Distributor shall participate in the coordination meetings organised by the
Licensor and/or Master Licensee. This consultation shall be done with the
purpose of reaching an agreement on the objectives and the means to achieve the
best possible sales results within the Territory as well as the best possible
co-ordination with the marketing and merchandising policy of the Lacoste Apparel
Products and Other Lacoste Products; and



 
10.2.3
provide the Master Licensee three (3) months after the start of the sales of
each collection of Lacoste Watches  a collection report which shall include the
comments of the Distributor detailed by Model (SKU) within each such collection.
The Distributor shall in particular comment on the market receptivity to the
collection. Such report shall also include any requests for future collections.



 
10.2.4
provide the Master Licensee once a year, at the beginning of the month of
October, with its estimated Net Sales figures in the Territory in units and in
turnover for the following three (3) calendar years, for each of the lines of
Lacoste Watches, by category of products (as defined in Schedule IV attached
hereto); and shall update these estimates for the first year of this three year
period, a first time six (6) months later (in April), and a second time twelve
(12) months later (in October); and



 
10.2.5
provide the Master Licensee quarterly, beginning with the second quarter after
the Effective Date with a report listing each Approved Watches Retailer and each
Lacoste Boutique and Lacoste Corner to which Distributor sold any Lacoste
Watches in the previous quarter and detailing for each by SKU the quantities and
the Net Sales, of the Lacoste Watches sold during the preceding quarterly
period); and



 
10.2.6
in general :



 
a)
give the Master Licensee complete access to any and all market surveys, reports
and information it may have (which it is not obliged to third parties to hold in
confidence) regarding the market position of the Lacoste Watches among
competitors, retail customers and consumers in the Territory; and



 
b)
use reasonable efforts to reply to any request from the Master Licensee
concerning additional details or statistics based on sales including, without
limitation, monthly sell-through data for certain accounts; and



 
c)
in the interests of both parties, enable the Master Licensee’s personnel to
carry out their role of assistance to and consultation with the Distributor and
supply them with such help and information as may be reasonably available for
the completion of their role and, in particular, provide all available
information and necessary surveys for the analysis of the retail outlets sales
activity so as to permit the Master Licensee to better define the conditions and
the trends of the market; and



 
d)
shall ensure that the Approved Watches Retailers implement and conform to the
marketing and merchandising policy defined by the Licensor according to the
provisions of Article 10.2.2 above; and



 
e)
shall ensure that the Approved Watches Retailers conform to the specifications
concerning the fittings, the decoration and architecture of the points-of-sale
and use the furniture and other elements, developed by the Licensor, in
connection with the sale of the Lacoste Watches.





ARTICLE 11 - DISTRIBUTION AND SALE
 


The Distributor shall carry out the distribution of the Lacoste Watches in the
Territory exclusively through :


a)
the members of the Lacoste Watches Selective Distribution System, through
Approved Watches Retailers selected in the Territory and to which, whenever
possible, it shall be contractually linked; and



b)
the members of the "Lacoste Boutiques and Lacoste Corners" Selective
Distribution System, subject to the terms and conditions set forth in
Article 11.2 hereinafter.



11.1
Approved Watches Retailers



So as to provide the consumer with the best service, to ensure the homogeneity
of the high quality of the distribution of the Lacoste Watches throughout the
Territory and to guarantee their authenticity, the Distributor shall select
Approved Watches Retailers on the basis of the following objective criteria as
regards both quality and techniques, and shall use reasonable commercial efforts
to enter into with them, whenever possible, an agreement in the form of Lacoste
Watches Approved Retailer Contract as the same may be modified from time to
time, the current version of which is annexed hereto as Schedule IX.


 
11.1.1
Conditions of Approval



The Distributor shall select as Approved Watches Retailers exclusively those
which meet the standards of performance as set forth in the Lacoste Watches
General Conditions of Distribution, as the same may be modified from time to
time, the current version of which is annexed hereto as Schedule VII for the
following criteria :


 
a)
the location and environment of the point-of-sale (type and category of the
building, location in the town in question, type of shops in the neighborhood,
sales area of the shop, quality of the frontage, length of the shop window); and



 
b)
its fittings (quality of the shop sign, window-dressing, quality of the
furnishings and lighting); and



 
c)
the type, brand and nature of the products sold in the outlet; and



 
d)
the qualification of the personnel; and



 
e)
the financial capabilities and solvency guarantees.



 
11.1.2
Approval of the Approved Watches Retailers



 
The Master Licensee reserves the right to verify that every point of sale
selected by the Distributor as an Approved Watches Retailer conforms to the
objective criteria set forth in Article 11.1.1 hereinabove. Distributor shall
submit or cause to be submitted to the Master Licensee a copy of the completed
application for every potential point of sale for approval and will follow the
application procedures for each such proposed point of sale as set forth in the
Lacoste Watches General Conditions of Distribution. The Master Licensee shall
have one-hundred-twenty (120) days to approve in writing a potential point of
sale based upon the objective criteria set forth under Article 11.1.1
hereinabove and the Master Licensee shall not unreasonably withhold, delay or
condition its approval, and shall be deemed to have given its approval if Master
Licensee does not notify Distributor that it disapproves of such proposed point
of sale with one-hundred-twenty (120) days of receipt of the completed
application.



 
11.1.3
Duties of the Approved Watches Retailers



Whether or not the Distributor succeeds in entering into the Lacoste Watches
Approved Retailer Contract with each Approved Watches Retailer, the Distributor
shall ensure that each Approved Watches Retailer adheres to the following at all
times :


 
a)
the standing of the point-of-sale and its environment remain at all times
compatible with the Lacoste Trademarks Image, as established and coordinated by
the Licensor; and



 
b)
the sales area in the store is always sufficient to permit the presentation of
the Lacoste Watches in a sufficient shopping space without disproportion with
the other brands offered for sale and allowing to distinguish them; and



 
c)
each point-of-sale always contains an adequate range of the Lacoste Watches; and



 
d)
the sales personnel of each point-of-sale is always well qualified and trained
in presenting and selling the Lacoste Watches; and



 
e)
INTENTIONALLY DELETED



 
f)
no misleading advertising is made; and



 
g)
the counters, posters, demonstration and other advertising material are
displayed in a prominent position in each store and set up with the
Distributor's approval; and



 
h)
a notice stating "Approved Watches Lacoste Retailer" is displayed in a prominent
position in the window or near the Lacoste Watches display area.



 
11.1.4
The Distributor shall ensure that all elements bearing or representing the
Licensed Trademarks (such as awnings, pennants, etc.) used by the Approved
Watches Retailers on the façade, in the window or inside their shops are
exclusively those supplied by the Distributor or, exceptionally those which have
received the prior and express written approval of the Distributor.



In this respect, a specific provision shall be included in the written
confirmations issued to the Approved Watches Retailers.


The Distributor shall inform the Master Licensee of any new kind of material
that the Approved Watches Retailers would like to use.


 
11.2
Special provisions applicable to the members of the "Lacoste Boutiques and
Lacoste Corners" Selective Distribution System



Nothing contained in the Agreement and in particular this Article 11.2 and
Articles 1.17 and 1.18 shall be construed as meaning that Lacoste Watches shall
be offered for sale in each and every Lacoste Boutiques and Lacoste Corner
fulfilling the requirements of Article 11.2.1 hereunder.


 
11.2.1
Presentation Surface of the Lacoste Watches and/or of the Other Lacoste Products
in the Lacoste Boutiques and Lacoste Corners



 
a)
So as to make sure that at the same time the Lacoste Boutiques and Lacoste
Corners remain principally devoted to the sale of Lacoste Apparel Products and
only on a subordinate basis of the Lacoste Watches and/or of the Other Lacoste
Products and to allow the development of the Lacoste Watches together with the
Other Lacoste Products, the Lacoste Boutiques with a Commercial Surface
exceeding 50m² and the Lacoste Corners with a Commercial Surface exceeding 40m²
shall be authorised to sell the Lacoste Watches and all the categories of the
Other Lacoste Products that they wish to sell. Devanlay shall reserve for the
Lacoste Watches together with the Other Lacoste Products in each of these
Lacoste Boutiques and in each of these Lacoste Corners at least ten percent
(10%) and at most twenty percent (20%) of the Presentation Surface of such
Lacoste Boutique or Lacoste Corner.



For the Lacoste Boutiques with a Commercial Surface exceeding 150m², the
Presentation Surface reserved for the Lacoste Watches together with the Other
Lacoste Products shall be at least fifteen percent (15%) but at most twenty
percent (20%) of the Presentation Surface of such Lacoste Boutique.


Devanlay or the relevant Lacoste Apparel Products Distributor shall decide with
the owner of each Lacoste Boutique and of each Lacoste Corner, within the limits
fixed above, the percentage of the Presentation Surface reserved for the Lacoste
Watches and for the Other Lacoste Products.


 
Devanlay, or the relevant Lacoste Apparel Products Distributor, shall decide
with the owner of each Lacoste Boutique and of each Lacoste Corner the manner in
which the space reserved for the Lacoste Watches and for the Other Lacoste
Products shall be allocated.


The owner of each Lacoste Boutique and of each Lacoste Corner shall comply
scrupulously and in all respects with the instructions of Devanlay, or of the
relevant Lacoste Apparel Products Distributor, concerning the merchandising of
the Lacoste Watches and of the Other Lacoste Products in the Lacoste Boutiques
and in the Lacoste Corners.


Within this framework, the owners of the Lacoste Boutiques and of the Lacoste
Corners are free to decide if they want to present Lacoste Watches in their
points of sale and to choose the categories of Other Lacoste Products which they
wish to present in their points of sale.


 
b)
Provided that they have been authorised beforehand and in writing by Devanlay,
the Lacoste Boutiques with a Commercial Surface smaller than or equal to 50m²
and the Lacoste Corners with a Commercial Surface smaller than or equal to 40m²
may sell certain Lacoste Watches and/or Other Lacoste Products in the same
conditions. Given the size of these points of sale, the parties agree that no
reservation of a minimum Presentation Surface shall apply to them.



 
 
11.2.2
Selection of the collections of the Lacoste Watches for the "Lacoste Boutiques
and Lacoste Corners" Selective Distribution System



The presence of the Lacoste Watches together with the Other Lacoste Products
alongside the Lacoste Apparel Products in the Lacoste Boutiques and in the
Lacoste Corners is desirable in the interest of the Lacoste Trademarks Image and
of the development of the "lifestyle" image of the Lacoste brand. The purpose is
to define for each Lacoste Boutique and for each Lacoste Corner a well-balanced
solution, preserving both the Lacoste Trademarks Image and the interests of the
Lacoste Apparel Products, the Other Lacoste Products and the Lacoste Watches.


 
a)
The collections of the Lacoste Watches for the "Lacoste Boutiques and Lacoste
Corners" Selective Distribution System shall be selected in the Territory among
the collections approved by the Licensor, by mutual agreement between the
Distributor and the Lacoste Apparel Products Distributor in such country.



The selection of the collections of the Lacoste Watches means the determination,
for the Territory, on the one hand, of the product ranges (choice of models
among those existing) of the Lacoste Watches collections, among which the owner
of the point of sale shall be free to choose when placing his orders and, on the
other hand, of the total number of references/color of Lacoste Watches and of
Other Lacoste Products which may be commercialised during a season in each
category of point of sale according to its size and its lay-out. The
determination of the product ranges shall be such as to offer the owners of the
points of sale the opportunity to exercise their choice among collections
having, for the Lacoste Watches and for each category of Other Lacoste Products,
a reasonable representativeness.


 
b)
Subject to the terms of paragraph (a) hereinabove, such selection shall be made
taking into account:

-  
the availability of the collections of the Lacoste Watches in such country, and

-  
the commercial interest that the Lacoste Watches may offer to the Lacoste
Boutiques and the Lacoste Corners, and

-  
the purchasing behaviour and habits of such country, and

-  
the periodicity appropriate to the Lacoste Watches.



 
c)
The collections of the Lacoste Watches chosen for the "Lacoste Boutiques and
Lacoste Corners" Selective Distribution System within the Territory shall be
updated with the appropriate periodicity (season, year) following the rules
specified in paragraphs a) and b).



 
d)
In the event of a disagreement between the Distributor and a Lacoste Apparel
Products Distributor about the selection of collections of Lacoste Watches for
the "Lacoste Boutiques and Lacoste Corners" Selective Distribution System in the
Territory, the Distributor shall notify the Master Licensee who will then notify
the Licensor. The Licensor and Devanlay shall make their best efforts to find
together a well-balanced solution which preserves together the Lacoste
Trademarks Image, the development of the "lifestyle" image of the Lacoste brand
and the interests of the Lacoste Apparel Products and of the Lacoste Watches.
The final decision shall rest with Devanlay.



 
e)
Once the ranges of the Lacoste Watches and of the Other Lacoste Products and the
total number of references/color of the Lacoste Watches and/or of the Other
Lacoste Products have been selected, the owners of the Lacoste Boutiques and of
the Lacoste Corners will be free to decide, within this framework, the
quantities of Lacoste Watches and/or of Other Lacoste Products to be ordered.



 
11.2.3
Supply of the "Lacoste Boutiques and Lacoste Corners" Selective Distribution
System by the Distributors of the Lacoste Watches



 
a)
The Distributor shall present the collections directly to the Lacoste Boutiques
and to the Lacoste Corners, which shall place their orders and repeat orders
directly with them according to their specificities (size, location, customers).
The Distributor shall transmit electronically to the Lacoste Apparel Products
Distributor a copy of each order placed by the Lacoste Boutiques and the Lacoste
Corners located in the Territory. These orders shall be sent to the Lacoste
Apparel Products Distributor upon receipt by the Distributor, and shall specify
the anticipated delivery dates. Upon receipt of the copies of the orders and
within 10 days at most, the Lacoste Apparel Products Distributor may contact the
Distributor if, after examining the orders, it appears that the selection of the
collection for a specific point of sale does not comply with the terms of
Article 11.2.2 hereinabove. In such an event, the Lacoste Apparel Products
Distributor shall have the right to request the Distributor not to accept these
orders insofar as they do not conform with the pre-agreed terms relating to the
selection of ranges of Lacoste Watches set forth in Article 11.2.2 hereinabove.
The Distributor undertakes to act in accordance with the request of the Lacoste
Apparel Products Distributor. In the absence of reaction from the Lacoste
Apparel Products Distributor within 10 days following the receipt of the copies
of the orders for the beginning of the season, such orders may be implemented as
such. Notwithstanding the foregoing, repeat orders may be delivered by the
Distributor as soon as they are received.



 
b)
The Lacoste Boutiques and the Lacoste Corners shall be supplied and invoiced
directly by the Distributor.



 
c)
The Distributor shall send each six months to the Lacoste Apparel Products
Distributor a detailed recapitulative statement of the invoices of Lacoste
Watches sent to each Lacoste Boutiques and Lacoste Corner. Copies of these
statements shall be sent simultaneously to the Licensor, to Devanlay and to the
Master Licensee.



 
d)
In the event of a violation by a Lacoste Boutique or a Lacoste Corner of the
limits of the Presentation Surface established for the Lacoste Watches together
with the Other Lacoste Products in the point of sale or of the selection of the
collections of the Lacoste Watches and of the Other Lacoste Products intended to
be commercialised in this point of sale, or of the maximum number of
references/colour of Lacoste Watches and/or of Other Lacoste Products which may
be commercialised in such Lacoste Boutique or Lacoste Corner, or in the event
that the purchasing turnover of Lacoste Apparel Products during six months is
less than eighty percent (80%) of the total purchasing turnover of the relevant
Lacoste Boutique or Lacoste Corner during the same period, Devanlay, or the
Lacoste Apparel Products Distributor concerned, shall be entitled on a first
instance to issue a warning to the relevant Lacoste Boutique or Lacoste Corner
and, if any of these occurrences should be repeated, to forbid such point of
sale to commercialize Lacoste Watches and Other Lacoste Products during at least
one season.



The Licensor and the Master Licensee shall be informed of such measures taken by
Devanlay. The Master License will inform the Distributor of any such measures
taken by Devanlay. The Distributor undertakes to comply with these measures by
suspending all orders and deliveries to such point of sale.


 
11.2.4
Selective Distribution Systems



 
a)
The Distributor acknowledges that the Lacoste Boutiques and the Lacoste Corners
are Points of Sale with specific characteristics resulting inter alia from the
fact that all the products sold in these premises bear the Lacoste Trademarks,
as well as from the fact that these points of sale are principally devoted to
the sale of Lacoste Apparel Products and only on a subordinate basis of Lacoste
Watches together with Other Lacoste Products, contrary to the members of the
"Approved Apparel Retailers" Selective Distribution System who can sell products
of different brands and who are devoted to the sale of the Lacoste Apparel
Products, unless they are selected as approved retailers for Lacoste Watches
and/or Other Lacoste Products.



Therefore, the Lacoste Boutiques and the Lacoste Corners constitute together the
"Lacoste Boutiques and Lacoste Corners" Selective Distribution System organized
by Devanlay which is distinct from the "Approved Apparel Retailers" Selective
Distribution System comprising the approved retailers for the Lacoste Apparel
Products.


The "Lacoste Boutiques and Lacoste Corners" Selective Distribution System is
also distinct from the Lacoste Watches Selective Distribution System organised
by the Master Licensee.


 
b)
The Distributor therefore undertakes to take all appropriate measures to ensure
the integrity of the Lacoste Watches Selective Distribution System, the "Lacoste
Boutiques and Lacoste Corners" Selective Distribution System and the "Approved
Apparel Retailers" Selective Distribution System in its Territory.



 
11.2.5
Assistance of Devanlay and/or of the Lacoste Apparel Products Distributor to the
"Lacoste Boutiques and Lacoste Corners" Selective Distribution System in
connection with the Lacoste Watches and/or the Other Lacoste Products



In connection with the Lacoste Watches and/or the Other Lacoste Products that
will be offered in the "Lacoste Boutiques and Lacoste Corners" Selective
Distribution System under the terms of this Article 11.2, Devanlay and/or the
Lacoste Apparel Products Distributor have agreed that:


 
a)
in the field of merchandising, they shall :

-  
ensure the coherence of the merchandising for the Lacoste Apparel Products, the
Lacoste Watches and/or the Other Lacoste Products, and

 
-  
present in a suitable fashion the Lacoste Watches following the rules contained
in the merchandising guide (called the "Green Book") and its seasonal editions
developed by Devanlay, which shall be updated by the Licensor and Devanlay and
approved by the Licensor, and

 
-  
present completely, in particular in the shop-windows, the lines of Lacoste
Apparel Products, Lacoste Watches together with Other Lacoste Products, so as to
express fully the Lacoste "way-of-life", and

 
-  
use their best efforts to include the Lacoste Watches together with the Other
Lacoste Products in their local or national advertising and promotion campaigns.

 


 
b)
in the field of reporting, they shall :



-  
do their best efforts to ensure that the Lacoste Boutiques progressively put in
place IT systems allowing a detailed reporting of their sales of Lacoste Apparel
Products, Lacoste Watches and Other Lacoste Products, and

 
-  
for those Lacoste Boutiques who have not yet put in place, and as long as they
have not done so, continue providing the Licensor and the Master Licensee with
reports similar to those available as of March 1st, 2004, and

 
-  
supply the Lacoste Boutiques with such elements as may be necessary for the IT
treatment and the reporting of their sales of Lacoste Watches, subject to having
received the basic data about the Lacoste Watches necessary to the operation of
such a system from the Licensor, who shall have obtained it himself from the
Master Licensee, and

 
-  
prepare and submit to the Licensor and to the Master Licensee, for the Lacoste
Boutiques which have put in place the necessary IT systems and have received the
necessary basic data about the Lacoste Watches:

 
(i)  
on a monthly basis and under the same conditions and terms as for the sales of
the Lacoste Apparel Products by the Lacoste Boutiques, the information relating
to the sales of the Lacoste Watches in each Lacoste Boutique. This information
shall include for each Lacoste Boutique the detail of the sales to the consumer
of the Lacoste Watches, and

 
(ii)  
on a semi-annual basis the information relating to the sales by reference of the
Lacoste Watches in each of the Lacoste Boutiques.

 


 
11.2.6
Contribution of the Distributor



 
a)
In consideration of the merchandising and reporting services and of the
reservation of the Presentation Surfaces made for the Lacoste Watches by the
Lacoste Apparel Products Distributors, the Distributor shall pay, each six
months, to the Lacoste Apparel Products Distributor, a contribution representing
a fixed percentage of five percent (5%) of the purchases of the Lacoste Watches
made by the "Lacoste Boutiques and Lacoste Corners" Selective Distribution
System in the Territory during such six (6) month period.



In view of the importance of the Lacoste Boutiques having a Commercial Surface
larger than 400m² due to their role as showcases on prime locations and due to
their high operations cost, the Distributor shall pay to Devanlay, or, if the
distribution of the Lacoste Apparel Products in the Territory has been granted
to a Lacoste Apparel Products Distributor, to such Lacoste Apparel Products
Distributor, a contribution representing a fixed percentage of ten percent
(10%), instead of the five percent (5%) mentioned hereinabove, of the purchases
of the Lacoste Watches by the Lacoste Boutiques in the Territory having a
Commercial Surface larger than 400m² during such six (6) month period.


 
b)
The amount of the contribution by the Distributor under Article 11.2.6a) shall
be determined on the basis of its Net Sales to the Lacoste Boutiques and the
Lacoste Corners.



 
c)
These amounts shall be calculated on 30 June and 31 December of each year and
the corresponding contribution shall be paid no later than 31 August and 28
February of each year, by the Distributor.



 
d)
If the contribution due by the Distributor has not been fully paid at the dates
specified in Article 11.2.6c) hereinabove to the Lacoste Apparel Products
Distributors, the Licensor and the Master Licensee shall have the right, thirty
(30) days after a notice given by registered mail with certified receipt which
will not have been followed by complete payment of all and any due and unpaid
contributions, to instruct forthwith the Distributor to stop any further
deliveries of the Lacoste Watches to the members of the "Lacoste Boutiques and
Lacoste Corners" Selective Distribution System and the Distributor agrees to
forthwith comply with such instructions.



 
11.2.7
Furniture and sales equipment used for the Lacoste Watches



The furniture and other sales equipment used for the Lacoste Watches in the
"Lacoste Boutiques and Lacoste Corners" Selective Distribution System shall
exclusively be those developed by the Licensor in cooperation with Devanlay
and/or the Master Licensee.


Devanlay and the Lacoste Apparel Products Distributor shall be the sole entities
responsible for the lay-out of the Lacoste Boutiques and the Lacoste Corners,
subject to the terms of this Article 11.2.


 
11.2.8
End-of-season goods



The rules applied by the Lacoste Boutiques and the Lacoste Corners for the sale
of end-of-season goods shall be those applicable to the Lacoste Apparel
Products, but, to the extent possible, shall also have to follow those
applicable to the Lacoste Watches.


 
11.2.9
Specific agreements:



In the event that specific agreements, departing from the provisions set forth
hereinabove in paragraphs 11.2.1 to 11.2.8 are concluded either between Devanlay
and the Master Licensee, or between the Distributor and the Lacoste Apparel
Products Distributor in the Territory, the terms of such specific agreements
shall prevail over the provisions set forth hereinabove in paragraphs 11.2.1 to
11.2.8. The Distributor shall promptly inform the Master Licensee of any such
specific agreement.


11.2.10
Breach of the obligations of the Distributor under the provisions set forth in
paragraphs 11.2.1 to 11.2.9:



The Distributor acknowledges that in the event of a breach in the Territory by
the Distributor of its obligations under the provisions set forth hereinabove in
paragraphs 11.2.1 to 11.2.9, the Licensor has undertaken towards Devanlay and
the Lacoste Apparel Products Distributor to use its best efforts to obtain from
the Distributor that it remedies such breach. The Distributor further
acknowledges that in the event such efforts remain unsuccessful, the Licensor
has agreed that Devanlay and the Lacoste Apparel Products Distributors shall no
longer be bound by any of their commitments concerning the presence or the sale
of the Lacoste Watches in the "Lacoste Boutiques and Lacoste Corners" Selective
Distribution System within the Territory, which the Distributor accepts.




11.3
Mail Order – Internet



The Licensor is desirous to protect in the Territory the Lacoste Trademarks
Image, the Models, the Lacoste Watches as well as the Lacoste Apparel Products
and the Other Lacoste Products sold under the Licensed Trademarks. The Licensor
also desires to protect the consumer from the counterfeiting of the above and
desires to offer the consumer an appropriate environment and a high quality
service. For all these reasons, the Lacoste Watches must be exclusively sold
through the Lacoste Watches Selective Distribution System and the "Lacoste
Boutiques and Lacoste Corners" Selective Distribution System.


In consequence, the advertising and/or the sale of the Lacoste Watches on the
Internet and by Mail Order are authorized provided that the following conditions
are met :


 
11.3.1
the advertising and/or the sale of the Lacoste Watches on the Internet or by
Mail Order may only be made by Approved Watches Retailers and members of the
"Lacoste Boutiques and Lacoste Corners" Selective Distribution System; and



 
11.3.2
the web site or the Mail Order catalogues on which the Lacoste Watches shall be
advertised and/or sold shall be submitted to Master Licensee for Master
Licensee's written approval. Such approval shall be granted if the following
conditions are met :



 
a)
the name, the environment, the presentation and the general standing of the web
site or the Mail Order catalogues as well as (for any such web site) the way it
functions shall be compatible with the Lacoste Trademarks Image; and



 
b)
the web site or the Mail Order catalogues shall offer to consumers a high
quality service for the Lacoste Watches; and



 
c)
the manner in which the Models and the Licensed Trademarks are presented on the
web site or in the Mail Order catalogues in connection with the advertising
and/or the sale of the Lacoste Watches shall be submitted to Master Licensee for
Master Licensee 's written approval. The Approved Watches Retailers and the
members of the "Lacoste Boutiques and Lacoste Corners" Selective Distribution
System may not include or use any of the Licensed Trademarks in the workings (as
they exist as of this day or in the future) of the web, and in particular no
Licensed Trademark may be included or used in a domain name, an URL address or
an e-mail address.



11.4
The Distributor shall be free to fix its wholesale price to the members of the
Lacoste Watches Selective Distribution System and the "Lacoste Boutiques and
Lacoste Corners" Selective Distribution System so as to facilitate the diffusion
of the Lacoste Watches and the development of sales within the Territory. The
Distributor shall keep the Master Licensee informed on a regular basis of its
pricing policy. More specifically, the Distributor shall inform the Master
Licensee of any modification in its price structure as soon as practicable after
such modification.



Reduction of price points by the Distributor for the Lacoste Watches if not
justified by normal business reasons, such as technical ones or currency
exchange fluctuations, may not be implemented if such a move risks to have
significant negative consequences on the Lacoste Trademarks Image.




ARTICLE 12 - END-OF-SEASON GOODS 
 


12.1
Seconds and end-of season close-outs of Lacoste Watches (Lacoste Watches no
longer included in the collection of the Lacoste Watches) may be sold with the
Licensed Trademarks by the Distributor exclusively through the normal channels
of distribution for the Lacoste Watches.



12.2
Damaged or defective Lacoste Watches may in no circumstances be sold in any
manner whatsoever, and shall be destroyed at their expense by the Distributor.





ARTICLE 13 - PROMOTION AND ADVERTISING
 


The Distributor shall implement within the Territory an advertising and
promotion policy for the sale of the Lacoste Watches in a manner compatible with
the prestige of the Licensed Trademarks, of the Lacoste Trademarks Image and of
the name "Lacoste" so as to achieve a satisfactory development of sales; such
policy shall follow as closely as possible the Licensor’s Promotion and
Advertising Know-How provided to the Distributor by the Master Licensee
including the advertising policy defined by the Licensor at an international
level.
 


13.1
As used herein “advertising” means only the publication in print or broadcast
media of advertisements approved by Master Licensee and “promotion” means all
other forms of promotion, other than advertising, for Lacoste Watches approved
by Master Licensee including, without limitation, point of sale material, co-op
advertising, marketing, public relations, special events and the like. All
advertising and promotions (including, without limitation, the methods,
selection, layouts, venue and timing thereof) shall be subject to the prior
written approval of Master Licensee. Distributor shall submit all proposed
advertising and promotion materials for approval at least four (4) weeks prior
to the first anticipated use thereof and shall not engage in any advertising or
promotion or use any such materials without Master Licensee’s prior written
approval. Unless otherwise expressly approved in writing by Master Licensee,
Distributor will use only such materials including, without limitation, point of
sale material, packaging, advertising and ancillary material furnished or
approved by Master Licensee.



13.2                                                      Distributor shall
conduct all advertising and promotion of Lacoste Watches in the Territory at its
own expense and Master Licensee will contribute towards the advertising and/or
the promotion of such watches in the Territory as hereinafter provided. At a
minimum, Distributor shall expend each contract year for approved advertising
and promotion an amount equal to (a) * of Distributor’s budgeted Net Sales of
Lacoste Watches for such contract year plus (b) * of Master Licensee’s sales to
Distributor in such year. So long as Distributor satisfies its obligation in
respect of advertising and promotion set forth in this Article 13.2 each
contract year, then Master Licensee will reimburse Distributor an amount equal
to * of Master Licensee’s Sales to Distributor in such year, such reimbursement
amount hereinafter referred to as Master Licensee’s “A/P Amount”. Distributor’s
budgeted Net Sales of Lacoste Watches for the first through the fifth contract
years are set forth in Annex D to the JV Agreement and Distributor’s budgeted
Net Sales each contract year thereafter shall be as contained in the annual
business plan and budget as adopted in accordance with the provisions of the JV
Agreement at or before the beginning of each contract year, or, at such time, if
any, that the JV Agreement is no longer in effect, then as approved by
Distributor in good faith consultation with Master Licensee, and may be adjusted
in the same manner quarterly. Within thirty (30) days after the end of each such
period, Distributor shall submit a statement






*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT










 
      to Master Licensee setting out and showing Distributor’s advertising and
promotion expenditures incurred during such period (supported by invoices and
other documents reasonably acceptable to Master Licensee, substantiating the
expenditures for Distributor’s approved advertising and promotion)and, within
thirty (30) days after its receipt of such statement accompanied by such
substantiation, Master Licensee shall pay the appropriate A/P Amount to
Distributor. Such statement shall be itemized as set forth in Schedule X.
Distributor acknowledges that Master Licensee’s A/P Amount represents only a
portion of Master Licensee’s total spending each year in respect of advertising
and promotion of Lacoste Watches in the Territory in as much as Master Licensee
also contributes directly to Licensor under the terms of the Master Agreement to
support Licensor’s spending on advertising and promotion. In the event
Distributor’s actual Net Sales for Lacoste Watches in any contract year (other
than the final contract year of this Agreement) exceed the total budgeted sales
for such year on which its promotion expenditures for such year were based, then
Distributor shall spend an amount equal to * of such excess in the following
contract year.



13.3
In addition to its other obligations under this Article 13, Distributor shall:



 
13.3.1
ensure that not only the Lacoste Trademarks Image but also the personal
reputation of Mr René LACOSTE and his family are safeguarded.



 
13.3.2
keep the Master Licensee informed, as soon as executed, of all its
advertisements and promotions and provide the Master Licensee with copies of the
same.



 
13.3.3take all necessary steps to ensure that the Approved Watches Retailers,
should they themselves elect to advertise and promote the sale of Lacoste
Watches use only advertising and promotional material that has been approved by
Master Licensee for use by Distributor.



 
13.3.4only use in its advertising and promotional campaigns for Lacoste Watches,
products or accessories bearing the Licensed Trademarks in so far as such
products or accessories exist and are available.









*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT




 
13.3.5
permit the Master Licensee’s other distributors and the Licensor’s other
licensees and distributors to use free of charge and subject to copyright laws
to the corresponding artistic property rights, such advertising material.



13.4
Distributor shall ensure that the advertising and promotional programmes that
are to be executed locally by the Approved Watches Retailers are submitted to
the Distributor for its prior written approval. The Distributor undertakes to
give notice to the Master Licensee of their contents (with the exception of the
price) should the Master Licensee so request or in the event that there exists a
doubt about their conformity with the applicable requirements set forth herein.



13.5
The Master Licensee shall supply the Distributor from time to time, at cost
price, with whatever advertising material used by the Licensor or the Master
Licensee that the Distributor may wish to purchase (which is permitted for use)
within the Territory.







 


 
ARTICLE 14 - MINIMUM NET SALES REQUIREMENTS
 


The Distributor is committed to develop the sales of Lacoste Watches within the
Territory.


The Distributor undertakes to make minimum Net Sales of Lacoste Watches in the
Territory each contract year for the duration of this Agreement(“Minimum Sales
Requirements”) equal to at least sixty percent (60%) of the amount of sales of
Lacoste Watches as budgeted in the Business Plan annexed to the JV Agreement.
Sales in excess of the Minimum Sales Requirement in any contract year shall be
neither carried over nor credited toward the Minimum Sales Requirement of a
subsequent contract year.  For purposes of this Agreement, the first contract
year shall be from the Effective Date until January 31, 2008 and each contract
year thereafter shall be the 12 month period ending each subsequent January 31.
Notwithstanding the foregoing, there shall be no Minimum Sales Requirement for
the first contract year.
 


 
ARTICLE 15 - TERMINATION
 


The Agreement may be terminated at any time:
 


15.1
By either of the parties:



 
15.1.1
in the event that the other party fails to fulfil any of its obligations, upon
sixty (60) days prior notice to the defaulting party if, before the end of such
notice period, such failure has not been remedied, or the defaulting party has
refused to remedy the said failure, if it can be remedied, or has failed or
refused to pay reasonable compensation should it not be possible to remedy the
failure and this without prejudice of any compensation or damages whatsoever; or



 
15.1.2
This Agreement may be terminated at any time by either of the parties,
immediately upon notice, in the event that the other shall be in violation of
any substantial agreement with any material creditor, or (1) be dissolved; (2)
apply for or consent to the appointment of a receiver, trustee or liquidator for
its properties or assets; (3) admit in writing its inability to pay its debts as
they are or become due; (4) make a general assignment for the benefit of
creditors; (5) file a voluntary petition or be the subject of an involuntary
petition in bankruptcy or an answer seeking re-organization in arrangement with
creditors, or take advantage of any bankruptcy, reorganization, insolvency or
re-adjustment of debt law or statute, or file an answer admitting the material
allegations of a petition filed against it in any proceedings under such a law
or statute, or take any action for the purposes of effecting any of the
foregoing; or (6) have any order, judgment or decree entered against it without
the application, approval or consent of the party concerned, by any court of
competent jurisdiction approving a petition seeking reorganization of its
properties or assets or the appointment of a receiver, trustee or liquidator for
it.





15.2
By the Master Licensee



 
15.2.1
Within fifteen (15) days of the sending of a registered letter, with
notification of receipt, without giving rise to any damages or compensation
whatsoever, in the event of a change in control of the Distributor, except as
expressly permitted under Article 18.2 hereof, or if an individual or company
directly or indirectly in competition with the activities of the Licensor or the
Master Licensee, including a licensee, a sub-licensee, a distributor, a
sub-distributor, an agent or a customer of the Licensor or the Master Licensee
should become a shareholder, even a minority shareholder of the Distributor. The
Distributor then undertakes to inform of the occurrence of any of the events
hereabove described within eight (8) days thereof.



 
15.2.2
The Master Licensee nevertheless, shall be entitled to postpone its right to
terminate this Agreement to assess the compatibility of such change with the
Licensor and its own commercial conceptions and interests.



 
15.2.3
If within three months following the receipt of the Distributor’s notice of the
occurrence of such events, the Master Licensee has not implemented its right to
terminate this Agreement, it shall continue in force until its normal expiry
date subject to the execution of the other provisions contained in this
Article 15.



 
15.2.4
Within thirty (30) days following formal notice in the event of the
Distributor’s failure to settle the invoices from the Master Licensee within the
period of time stipulated, without prejudice to any proceedings for forced
collection which could be initiated by the Master Licensee and notwithstanding
the provisions of Article 15.1.1



 
15.2.5
Immediately and without advance notice and without prejudice to damages, in the
event that any Minimum Sales Requirement set forth in Article 14 above should
not be reached.



 
15.2.6
Immediately and without notice in the event that the Distributor fails to fulfil
its obligations with regard to the Lacoste Watches Selective Distribution
System, notwithstanding Article 15.1.1 above.



 
15.2.7
Immediately and without notice in the event of expiry, termination or
non-renewal of the Master Agreement and/or of the Supplemental Agreement.





 
ARTICLE 16 - PROVISIONS AT THE EXPIRY OF THIS AGREEMENT
 


16.1
Upon expiry or termination of this Agreement for whatever reason:



 
16.1.1
all rights and licenses granted to the Distributor pursuant to this Agreement
shall terminate and revert to the Master Licensee; and



 
16.1.2
subject to the provisions of Article 16.1.6 hereunder, the Distributor shall
immediately cease to trade as a Lacoste distributor, shall cease to use the
Know-how, the Licensed Trademarks, and the Models and shall not assist any third
party to do so, and any outlet store owned by the Distributor shall terminate
its sales and activities in connection with the Lacoste Watches within ninety
(90) days of the date of termination or expiry; and



 
16.1.3
the Distributor shall immediately cease using all documents and items bearing or
representing the Licensed Trademarks (catalogues, technical documents, etc.);
and



 
16.1.4
the Distributor shall cancel at its own expense all government clearances it may
have obtained with the appropriate governmental authorities; and



 
16.1.5
the Distributor shall deliver immediately, at its cost, to the Master Licensee
or to any third party designated by the Master Licensee, all remaining
advertising and promotional and display material, and in general all documents
and items bearing or representing the Licensed Trademarks (catalogues, technical
documents, etc); and



 
16.1.6
the Master Licensee shall have the right, at its sole discretion, to:



 
a)
repurchase or have any third party it may wish to appoint repurchase, all or
part of the stock of Lacoste Watches which the Distributor may have on hand at
the date of termination or expiry or non renewal at the price invoiced by the
Master Licensee to the Distributor minus rebates taking into consideration their
age, state and condition.



 
b)
If the Master Licensee does not exercise its purchase option as aforesaid, the
Distributor shall be free to sell on a non exclusive basis the products
remaining in inventory within the Territory during a period of six (6) months
after the expiry or termination date hereof. This Agreement shall govern the
said sales during said period. Such sales will be exclusively made to the
Approved Watches Retailers or to Lacoste Boutiques and Lacoste Corners in
quantities not exceeding those normally sold to said Approved Watches Retailers
or to Lacoste Boutiques or Lacoste Corners during the previous year.



In this case the Distributor shall strictly comply with all of its obligations
hereunder during such six month period, in particular those obligations relating
to the compliance with the image and reputation of the Lacoste Watches, the
Lacoste Trademarks and the Lacoste name. The Distributor shall refrain from any
action that could harm such image and reputation.


In such an event, the price invoiced to Approved Watches Retailers or to Lacoste
Boutiques and Lacoste Corners during such period shall not be more than fifteen
percent (15%) lower than those in force on the date of the sending of the letter
advising the other party of the termination or non-renewal of this Agreement.


At the end of such six-month period, the Distributor may only continue to sell
for an additional six (6) months period any remaining stock after having removed
all markings or references to the Licensed Trademarks or to the name of the
Licensor and after having eliminated and destroyed all packaging and labels
bearing the name of the Licensor or the Licensed Trademarks.


At the end of this additional period the remaining stock shall have to be
destroyed.


The provisions of Article 16.1.6 shall not apply to display materials which
shall instead be governed by Article 16.1.5.


16.2
Furthermore it is hereby agreed that the termination, expiry or non-renewal
shall automatically entail at the Licensor's sole option choice either:



 
16.2.1
the immediate termination of the commercial agreements which may have been
entered into between the Distributor and the Approved Watches Retailers,



 
16.2.2
or the assignment of such commercial agreements to a new Lacoste distributor
designated by the Master Licensee.



The Master Licensee shall not be liable to the Distributor for any claim said
Approved Watches Retailers might raise against the Distributor due to such
termination and/or assignment.


16.3
The Distributor, given the specific conditions prevailing in the profession,
shall not object in any way whatsoever, during the period of notice preceding
the termination or non-renewal of this Agreement, to any visits to its clients
and taking of orders for the following season that may be carried out by the new
distributor for Lacoste Watches chosen by the Master Licensee.



16.4
The Distributor acknowledges and agrees that it is entering into this Agreement
on the express understanding that its receipt from sales of Lacoste Watches
under this Agreement are intended to be sufficient to compensate it fully for
all risks, costs and expenses incurred in connection with this Agreement,
including, i.e., all costs and expenses incurred by the Distributor for its
sales, marketing, merchandising, advertising and promotion efforts with respect
to the Lacoste Watches.



16.5
Accordingly, upon the end, the termination or the non-renewal in whole or in
part of this Agreement and regardless of its duration, for whatever reason, the
Distributor shall have no right to any further payment, indemnity or
compensation for loss of goodwill or for any risks, costs or expenses incurred
or developed by the Distributor during the term of this Agreement.





ARTICLE 17 - FORCE MAJEURE
 


No party shall be liable to the other for any delay in or failure to render any
performance when such delay or failure is caused by governmental regulations,
fire, strike, lockout, war, riot, flood, accident, epidemic, delays in
manufacture or transportation or any other cause, whether of like or different
nature, beyond the reasonably control of such a party, provided that the
foregoing shall not excuse or delay any party's payment obligations or affect a
party's right to terminate.


In the event that a cause beyond the reasonable control of the parties
(including but not limited to Acts of God, casualty, war whether formally
declared or not, civil disturbances, strikes, labour disputes, delays in
transportation or supplies, interruption of facilities or requirements
of Governments or agencies thereof, or any other reason of force majeure) should
prevent the performance of an obligation of this Agreement, such obligation
shall be suspended during the existence of said event.


However, should such event continue to exist for more than three months, both or
either of the parties may demand the termination of the Agreement which shall
then occur 15 days after the sending of a notice hereunder requesting the
termination without giving right to damages or compensation of any nature
whatsoever.






 
ARTICLE 18 - ASSIGNMENT
 


18.1
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.



18.2  
It is expressly understood and agreed that this Agreement or any interest
therein shall not be in part or as a whole directly or indirectly sold,
assigned, pledged or otherwise encumbered by the Distributor without the written
consent of the Master Licensee and any such purported assignment, sale, pledge
or encumbrance shall be void ab initio and of no effect. Notwithstanding the
foregoing, the parties acknowledge that under the JV Agreement each of SWICO and
MGI, as the only shareholders of Distributor, has the right under section 15.2
of the JV Agreement, to dissolve, or to purchase the other’s interest in,
Distributor. Accordingly, if either SWICO or MGI (the “Non-breaching Party”)
elects under the foregoing provision of the JV Agreement to  purchase the other
party’s interest in, Distributor and (a) written notice from SWICO and MGI
confirming such election has been provided to Master Licensee and Distributor
and (b) the Non-breaching Party also notifies Master Licenseee that it wishes
this Agreement to be assigned, then effective upon the date specified in such
notice from the Non-breaching Party (or, absent the specification of any date,
then as soon as reasonably practicable) Master Licensee shall assign all of
Distributor’s right, title and interest in and under this Agreement to such
Non-breaching Party or to any Affiliate of such Non-Breaching Party as specified
in such notice. Distributor hereby grants Master Licensee a power of attorney
for purposes of Master Licensee executing and delivering on behalf of
Distributor any and all documents or other instruments necessary to effect such
assignment.





18.3
The Distributor shall not delegate or sub-contract, whether in whole or in part,
any of its duties arising out of or under this Agreement without the prior
written consent of the Master Licensee which Master Licensee has the right to
withhold in its sole and absolute discretion.





ARTICLE 19 - INSURANCE
 


19.1
The Distributor shall indemnify the Master Licensee and the Licensor and hold
the Master Licensee and the Licensor harmless from any liability, loss or
expense, including reasonable attorney's fees, with respect to the Distributor's
breach of this Agreement or any claim asserted by any other person or entity
against the Distributor, the Master Licensee, and/or the Licensor that arises
out of the performance or non-performance by Distributor of its obligations
under this Agreement.



19.2
The Distributor shall defend the Master Licensee and the Licensor against all
claims, actions, suits or proceedings and shall indemnify and hold the Master
Licensee and the Licensor harmless from any and all resulting losses,
liabilities, costs (including any and all related legal fees and expenses
incurred by the Master Licensee and the Licensor) and damages (including
punitive damages) arising out of or in any way connected with its Lacoste
Watches retail activity. Such indemnification shall include, but not be limited
to, losses, liabilities, costs and/or damages





ARTICLE 20 - CAPACITY OF THE PARTIES
 


20.1
It is expressly agreed that, within the scope of this Agreement, the Distributor
shall purchase and resell the merchandise for its own account and shall act as
an independent trader both with respect to the Master Licensee and to the
customers. Consequently, under no circumstances shall the Distributor make the
Master Licensee liable vis a vis third parties and it shall take all the
necessary steps to guarantee the Master Licensee against the financial
consequences of any claims that could be made against the Master Licensee by
such third parties as a result of commercial operations carried out by the
Distributor.



20.2
Nothing in this Agreement shall be construed to render either party liable for
any debts or obligations of the other party and the parties shall in no way be
considered agents or representatives of each other. Neither party shall have the
authority to act for or bind the other.





ARTICLE 21 - CONFIDENTIALITY
 


21.1
the Master Licensee and the Distributor recognise that all information or
proprietary information (including all Know-How) so far received or to be
received in the future from the other, which is related, directly or indirectly,
to the conduct of affairs governed by this Agreement (a) shall remain the
exclusive property of the party from which it will have originated, (b) shall be
kept and maintained as confidential, (c) shall not be used for any purpose
outside the scope of this Agreement, (d) shall be disclosed only to those
employees or agents as may be reasonably deemed necessary to carry out the
purpose of this Agreement, and (e) shall not be disclosed to third parties
without prior written approval of the other. Information which is in its
entirety already in the public realm or was received from third parties who are
not under any obligation to limit disclosure of such information or which is
required to be disclosed by law or any regulation body shall not be governed by
this Article 21.1.



21.2
However, the Master Licensee may disclose to its other distributors anywhere in
the world any confidential or proprietary information it may have received from
the Distributor, and use such information in connection with the agreements it
has with such other distributors.



21.3
The Distributor undertakes to obtain from all third parties which it may hire
such as advertising agencies, and market research firms, a commitment to keep
strictly confidential any technical, commercial, financial or marketing
information they may have obtained from the Distributor or from the Master
Licensee, either in connection with the services to be performed by them or
otherwise, and a commitment not to re-use the creations or studies commissioned
by the Distributor for the benefit of third parties without the prior written
approval of the Master Licensee.



21.4
The prohibitions contained in this Article 21 shall permanently remain in full
force and effect.





ARTICLE 22 - LEGAL AND ETHICAL REQUIREMENT
 


22.1
The Distributor shall at its own expense ensure that all local and national
laws, rules, regulations and other requirements and codes of practice applicable
in the Territory and all policies and ethical and other standards from time to
time specified by the Master Licensee in respect of the treatment of any persons
involved in the sale of any Lacoste Watches or otherwise in respect of any human
rights or other issues are complied with in relation to all activities of the
Distributor and/or its authorised Suppliers under this Agreement.



22.2
The Distributor shall observe at all times (a) all local and national laws,
rules, regulations and other requirements and codes of conduct applicable in the
Territory; (b) the relevant provisions of any applicable and enforceable treaty,
law or regulation in relation to the protection of human rights and in
particular childhood, salaries, duration and condition of workmanship, (c) the
relevant provisions of any applicable and enforceable treaty, law or regulation
in relation to the protection of the environment, and shall take all necessary
measures to immediately bring to an end any violation of such provisions.”



22.3
The Distributor shall indemnify the Master Licensee and its assignees and
successors for any claims, known or unknown, liabilities, demands, damages,
cases of action, costs expenses, dues, covenants, suits, indemnities and
judgements which any third party shall make.





ARTICLE 23 - AMENDMENT AND CANCELLATION OF THE AGREEMENT
 


This Agreement cannot be amended or cancelled either orally or tacitly.


No amendment, change or modification of this Agreement shall be deemed as valid,
unless it is based on a written document mentioning the intention of the parties
to amend it, duly signed and empowered by an authorised representative of each
party.


ARTICLE 24 - MISCELLANEOUS
 


24.1
The Distributor shall, at its own expense, in the Territory and the Master
Licensee shall, at its own expense, in Switzerland, execute any documents
required to comply with the laws and requirements of the respective countries
with respect to declaring, recording or otherwise rendering this Agreement
effective.



24.2
Any notice served by one party upon the other shall be in writing in the English
language and shall be delivered personally (including by courier) or be sent by
facsimile. Such notice or document shall be deemed to have been received in the
case of personal delivery when delivered or, if sent by facsimile, on the day
following that on which the facsimile was sent, provided that the party serving
such notice shall send a copy by registered airmail within two (2) days after
sending the facsimile notice.



Such notice shall be addressed as follows (or at such other place designated in
writing by the relevant party);


 
 
24.2.1
If to the Master Licensee:

Tel:                        (41) (32) 329-3400
Fax:                        (41) (32) 329-3401
Attn: Lacoste Watches Brand Manager
 


 
Copy to:

 
Attn: Legal Department

 
Movado Group, Inc.

 
650 From Road

 
Paramus, New Jersey 07652

 
USA

 
Tel:  (201) 267-8105

 
Fax:  (201) 267-8050





 
24.2.2
If to the Distributor

MGS Distribution Limited
Tel:                        
Fax:
Attn:
 


Any change of address must be notified in writing to the other party.


24.3
No rights of either party arising out of this Agreement, or any provision
hereof, shall be waived except in writing. Failure by either party to exercise
or enforce, in any one or more instances, any of the terms or conditions of this
Agreement shall not constitute or be deemed a waiver of that party’s right
thereafter to enforce the terms and conditions of this Agreement.



24.4
This Agreement and the Schedules hereto constitute the entire understanding of
the parties with respect to the subject matter hereof, and the rights,
obligations, and interests of any party as they may pertain herein may not
otherwise be changed, modified or amended except by the written Agreement of the
party to be charged.



24.5
If at any time any party hereto shall deem or be advised that any further
assignments, licenses, assurances in law or other acts or instruments, including
lawful oaths, are necessary or desirable to vest in it the rights provided for
herein, the parties hereto agree to do all acts and execute all documents as may
reasonably be necessary or proper for that purpose or otherwise to carry out the
intent of this Agreement.



24.6
The rights and obligations of the parties hereto under this Agreement shall be
subject to all applicable laws, orders, regulations, directions, restrictions
and limitations of competent authorities having jurisdiction on the parties
hereto.



24.7
In the event, however, that any such law, order, regulation, direction,
restriction or limitation, or construction thereof, shall substantially alter
the relationship between the parties under this Agreement or the advantages
derived from such relationship, or shall prevent the performance of any
provision of this Agreement, either party may request the other party hereto to
modify this Agreement, and if within ninety (90) days subsequent to the making
of such request, the parties hereto are unable to agree upon a mutually
satisfactory modification hereof, such party may terminate this Agreement by
giving thirty (30) days notice not later than thirty (30) days following the end
of such ninety (90) days period.



24.8
Notwithstanding, anything contained herein to the contrary no third party other
than a party hereto and the Licensor is intended to or shall have any legal or
equitable right remedy or claim under this Agreement or any part thereof, as
against any party to this Agreement, it being understood that the provisions of
this Agreement are for the sole benefit of the parties hereto and Licensor and
no other party shall be or be deemed a third party beneficiary of this Agreement
(the foregoing is without prejudice to the rights of any nominee of the Master
Licensee in respect of orders placed on it by the Distributor in accordance with
the terms hereof).



24.9
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.



24.10
Paragraphs headings of this Agreement are for convenience only and shall not be
construed as a part of this Agreement or as a limitation on the scope of any
terms or provisions of this Agreement.



 
24.11When interpreting the terms and conditions of this Agreement, the English
language shall be applied exclusively.





ARTICLE 25 - GOVERNING LAW – JURISDICTION
 


25.1
This Agreement is governed and construed in accordance with Swiss Law without
reference to its conflict of law principles. The Vienna Convention on the
International Sales of Goods of April 11, 1980 shall not apply to this
Agreement.



25.2
All disputes arising out or in connection with this Agreement which cannot be
amicably settled by consultation, shall be finally settled by arbitration in
Geneva, Switzerland under the rules of the International Chamber of Commerce by
one arbitrator appointed in accordance with said rules. Each party hereto shall
be bound by any arbitration award so rendered and any judgment upon such award
may be entered as a non-appealable, final foreign judgment in any court having
jurisdiction thereon.



The proceedings and shall be carried out in the English language.


 
IN WITNESS WHEREOF, the parties hereto have caused this Distribution Agreement
to be executed by their duly authorised officers as of the Effective Date.






MGI LUXURY GROUP S.A.
MGS DISTRIBUTION LIMITED







_______________________                                                                                                ___________________________
Name:                                                                           Name:
Title                                                                           Title:




 


 
S/agreement/distrib/Lacoste_STANDARD(011207).doc

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I








The Crocodile




[Missing Graphic Reference]









 
 

--------------------------------------------------------------------------------

 



 
20.  
SCHEDULE II

 
 
21.  
 

 
 
22.  
 

 




 
23.  
THE LICENSED TRADEMARKS

 










[Missing Graphic Reference]


























[Missing Graphic Reference]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III








The Lacoste Trademarks




[Missing Graphic Reference]






[Missing Graphic Reference]




[Missing Graphic Reference]



 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 


 


 


 
The Lacoste Watches
 


 
Watches for men, women, children


Time-keeping devices


Cases for watches and time-keeping devices


Bracelets, straps and components for watches
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE V








Points-of-sale


V.a - Approved Watches Retailers
Specialized Watch Shops
Specialized Watch Corners of Department Stores
Sport Shops
Sport Corners of Department Stores
Duty-free Shops
Other retailers fulfilling the requirements of the Lacoste Watches Selective
Distribution System


V.b - Members of the "Lacoste Boutiques and Lacoste
Corners" Selective Distribution System




 

 
 

--------------------------------------------------------------------------------

 

Schedule VI






Rules for the calculation of the Presentation surfaces


METHODOLOGY


The Presentation surface represents, within the Sales surface, the total surface
effectively used for the presentation and the sale of products on the furniture
(fixed to the walls or free-standing) or displays, excluding the cash counter,
the shop windows, the fitting rooms, the areas used for customers traffic, the
security issues.


The Presentation surface is calculated by adding the surfaces of each part of
the furniture (as an example: surface of a shelf of a piece of furniture fixed
to the walls, free-standing furniture in whole or in part, etc.) divided by the
set number of elements ("ratio") that can be placed atop of one another allowing
the presentation or the sale of the Lacoste products within the Lacoste Boutique
or the Lacoste Corner.


The attached schedules list the main pieces of furniture, according to the
different generations of the Lacoste furniture (1999, 2000 and 2002), including
the furniture specific to the Other Lacoste Products and the Lacoste Watches.
This schedule gives the values in sq. m. of each piece of furniture and
therefore allows the calculation of the total Presentation surface.


Any new piece of furniture, or any new generation of furniture, shall be
included in a supplementary schedule established under the same principles.


Therefore, in a Lacoste Boutique or in a Lacoste Corner, a simple counting of
the elements according to this schedule shall allow all interested persons to
calculate:
-  
the total Presentation surface

-  
the Presentation surface of the Lacoste Apparel Products

-  
the Presentation surface of the Lacoste Watches and of the Other Lacoste
Products

-  
the percentage of the Presentation surface of the Lacoste Watches and of the
Other Lacoste Products / the total Presentation surface.


 
 

--------------------------------------------------------------------------------

 



[Missing Graphic Reference]



 
 

--------------------------------------------------------------------------------

 

[Missing Graphic Reference]



 
 

--------------------------------------------------------------------------------

 

Schedule VII
 


 


 
Lacoste Watches General Conditions of Distribution


I/ The Lacoste Group (designating jointly Lacoste S.A., Sporloisirs S.A.,
Lacoste Alligator S.A.), wants to: (i) preserve the image of Lacoste trademarks
worldwide, the models and Lacoste products sold under Lacoste trademarks
(hereinafter referred to as the "Lacoste Trademarks"); (ii) prevent
counterfeiting of the Lacoste Trademarks in the interest of consumers; and
(iii)offer to its consumers an adequate setting and good quality service for
Lacoste watches (hereinafter referred to as the "Lacoste Watches") (together
with all other goods sold under the Lacoste Trademarks, hereinafter to as
"Lacoste Products"). For these reasons, the Lacoste Group has decided that
Lacoste Watches, as with the Lacoste products, shall be sold worldwide through a
selective distribution system. The Lacoste Group has also appointed MGI Luxury
Group S.A. as its exclusive worldwide licensee for the creation, development,
manufacture, distribution, marketing, merchandising, advertising, promotion and
sale of Lacoste Watches (hereinafter referred to as the "Licensee"). The Lacoste
Group and Licensee require that Lacoste Watches be distributed only through
selected retailers. In order to become an approved Lacoste Watches retailer
(hereinafter referred to as the "Approved Retailer") within the Lacoste
selective distribution network set up for the Lacoste Watches, a retailer shall
meet the standards of performance as detailed below for Lacoste watches
selection criteria (hereinafter referred to as the "Selection Criteria").


The trade name of the point of sale or of the department store, or of the space
in which the point of sale or the watches department or the point of sale is
located, must always reflect the prestige of the Lacoste brand. Consequently,
the shop sign must be compatible with the principles which govern the
distribution of the Lacoste Watches, which are luxury and high quality products.
Thus, the Lacoste brand shall not be sold by retail outlets under trade names
whose image is associated with an absence of or limited customer service,
prestige or sophisticated in-store design. No signage at the point of sale may
include terms or logos which reasonably might depreciate the image of the
Lacoste brand or the Lacoste Watches.


a)  
The location and environment of the point of sale (type and category of the
building, location in the town in question, type of shops in the neighbourhood)
shall remain at all times compatible with Lacoste brand image. The sale area
shall be sufficient to permit the presentation of the Lacoste Watches in a
sufficient shopping space without disproportion with the other brands offered
for sale and allowing to distinguish them. The frontage shall be made of
materials of good quality, well maintained and attractive.



b)  
The shop sign shall be well maintained and attractive. The window dressing shall
be of good quality and sophisticated. The lighting shall be sufficient and
sophisticated.



c)  
The type, brand and nature of the products sold in the outlet shall be
compatible with Lacoste brand image.



d)  
The sale personnel shall be well qualified.



e)  
The financial capabilities and solvency guarantees shall be good.





 
II/ Application procedure to open an account

 


a)  
Any application (hereinafter referred to as the "Application") to open an
account to become an approved retailer for the sale of Lacoste Watches  shall be
made in writing to the authorized wholesale distributor of Lacoste Watches in
the country where the prospective point of sale is located (hereinafter referred
to as the "Distributor"). The Distributor shall promptly send the completed
Application to Licensee.



b)  
Within a maximum delay of four months as from the receipt of the Application,
the Licensee shall evaluate the point of sale in order to determine if the point
of sale, subject to the Application, and its sales personnel satisfy the
Selection Criteria.



c)  
Following this evaluation :



(i)  
if the point of sale and staff do not satisfy the Selection Criteria, the
Licensee shall notify the Distributor which shall so inform the applicant in
writing and shall list in writing the elements which do not satisfy the
Selection Criteria. Consequently, the Distributor shall turn down the
Application;



(ii)  
if the point of sale and staff satisfy the Selection Criteria, the Licensee
shall notify the Distributor which shall so inform the applicant in writing and
provide the applicant (which shall then be deemed an Approved Retailer) with a
Lacoste Watches Approved Retailer contract.





 
III/ Satisfaction of Selection Criteria

 


The Distributor shall check, through an evaluation, that the Approved Retailer
and its sales personnel continue to satisfy the Selection Criteria. If as a
result of such evaluation the Approved Retailer and its sale personnel continue
to satisfy the Selection Criteria, the Distributor shall inform the Approved
Retailer and Licensee in writing.


If as a result of such evaluation, the Approved Retailer or its sales personnel
no longer appear to satisfy the Selection Criteria, the Distributor shall notify
Licensee in writing which shall review such evaluation and, after consultation
with Distributor, determine whether the Approved Retailer continues to satisfy
the Selection Criteria. If, after such review, Licensee determines that the
Approved Retailer no longer satisfies the Selection Criteria, it shall so notify
Distributor which:


-  
shall inform the Approved Retailer in writing and shall list the elements which
do not satisfy the Selection Criteria;

-  
shall also ask the Approved Retailer to take the appropriate measures so that
the Selection Criteria be satisfied, within a delay of six (6) months as from
the date of receipt of the above mentioned letter.



At the end of the of six month delay, a new evaluation shall be carried out by
the Distributor and forwarded to Licensee for review, and after this new
evaluation and review:


(i)  
either Licensee shall determine that the Selection Criteria are satisfied and so
inform the Distributor which shall inform the Approved Retailer in writing
accordingly;



(ii)  
or Licensee shall determine that the Selection Criteria are still not satisfied
and so inform the Distributor which shall inform the Approved Retailer in
writing and shall list the elements which still do not satisfy the Selection
Criteria. In such a case the Distributor shall, upon instruction from Licensee,
terminate the Lacoste watches approved retailer contract signed with the
Approved Retailer (hereinafter referred to as the "Contract") within the
conditions set out in article 6.1.1 of the Lacoste watches approved retailer
contract. Nevertheless, if the Approved Retailer has started repairs or
demonstrates that it decided to do so, the Distributor may then grant another
delay of six (6) months. At the end of this delay, a new evaluation shall be
carried out within the same conditions as the one described above in (i) and in
the first two sentences of (ii).







 


 


 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Schedule VIII
 


 


 


 


 
Distributor Discount Schedule
 




Distributor pricing shall be * of Supplier’s recommended Euro retail price
(inclusive of VAT); provided, however, that if this Agreement is assigned as
provided under Article 18.2, then the pricing to the assignee shall be based on
the same discount off of Supplier’s recommended Euro retail price as generally
offered by Supplier to its other independent distributors of the Products in the
European Union.


 


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 
-  -

SCHEDULE IX








Lacoste Watches Approved Retailer Contract


Between:


(name of the company) having its registered office at _______________________,
duly represented by Mr ______________________, which is the exclusive
distributor of Lacoste Watches (hereinafter referred to as the "Lacoste
Watches") in (country concerned) (hereinafter referred to as the "Territory"),


hereinafter referred to as the "Distributor",


And:


(name of the company) having its registered office at _______________________,
duly represented by Mr ______________________, which runs a point of sale
situated at (full address) under the trade name _______________________
(hereinafter referred to as "the Point of Sale"),


hereinafter referred to as the "Approved Retailer".




WITNESSETH:


WHEREAS, MGI Luxury Group SA (hereinafter referred to as the "Licensee") is the
exclusive worldwide licensee of the Lacoste Group for the Lacoste Watches and
Licensee has appointed Distributor as the exclusive distributor of the Lacoste
Watches in the Territory under the terms of a distributorship agreement between
Licensee and Distributor (hereinafter referred to as the "Distribution
Agreement").


WHEREAS, for the reasons stated in the general conditions of distribution of the
Distributor (hereinafter referred to as the "General Conditions of
Distribution") annexed to the present contract (Schedule ....) the Lacoste
Watches are distributed through a selective distribution system, that is the
Lacoste Watches are distributed at the points of sale which satisfy the
selection criteria (hereinafter referred to as the "Selection Criteria") defined
by the companies Lacoste S.A., Lacoste Alligator S.A. and Sporloisirs S.A.
(hereinafter collectively referred to as the "Lacoste Group"), which are
detailed in the General Conditions of Distribution.
 


WHEREAS, the Distributor has visited and evaluated the Point of Sale.


WHEREAS, further to such evaluation it appears that the Point of Sale and the
sales staff employed by the Approved Retailer at the Point of Sale satisfy the
Selection Criteria.


WHEREAS, consequently, the Distributor may enter into this contract with the
Approved Retailer for the distribution of the Lacoste Watches at the
aforementioned Point of Sale.




THE PARTIES HEREBY AGREE AS FOLLOWS:


ARTICLE 1 - RIGHTS GRANTED


The Distributor hereby grants, and the Approved Retailer hereby accepts for the
duration of the present contract (hereinafter referred to as the "Contract"),
the non exclusive right to sell the Lacoste Watches at the Point of Sale in
accordance with the terms and conditions set forth herein.


The Contract, its Annexes and the General Conditions of Distribution in force
determine the rights and obligations of the two parties.




ARTICLE 2 - MATERIAL CONDITIONS OF CONTRACT


The execution and existence of the Contract are subject to the Distributor
certifying that the Point of Sale of the Approved Retailer and the sales staff
of the Point of Sale satisfy the Selection Criteria.
 




ARTICLE 3 – OBLIGATIONS OF THE APPROVED RETAILER


 
3.1The Approved Retailer undertakes, for the duration of the Contract, that the
Point of Sale and the sales staff of the Point of Sale satisfy the Selection
Criteria.



 
3.2Fittings and Management of the Point of Sale



 
3.2.1The sales area of the Point of Sale shall always permit the presentation of
the Lacoste Watches in a sufficient area.



The Approved Retailer shall display the Lacoste Watches separately from other
brands sold at the Point of Sale. The counters, posters and other POS material,
which shall be supplied to it by the Distributor, shall be well positioned.


The Approved Retailer shall affix prominently on the window of the Point of Sale
or display inside the Point of Sale, a sign or sticker which shall be furnished
by the Distributor confirming its quality as Approved Retailer for Lacoste
Watches.


 
3.2.2All items bearing any trademark owned by the Lacoste Group (“Lacoste
Trademarks”) used by the Approved Retailer on its shop front (such as awning,
sign, etc…) in the shop window or inside the Point of Sale shall be exclusively
those supplied by the Distributor or exceptionally those which have received the
prior and express written approval of the Distributor.



 
 
3.3Supplies



The Approved Retailer shall purchase the Lacoste Watches from the Distributor in
accordance with the terms and conditions contained herein and in the General
Conditions of Distribution. Nevertheless, within the European Economic Area
(i.e. European Union + Iceland, Liechtenstein, and Norway) the Approved Retailer
is also entitled to buy the Lacoste Watches from and sell the Lacoste Watches to
(i) any authorized exclusive distributor appointed by and under contract with
Licensee for the distribution of the Lacoste Watches and (ii) any other approved
retailer approved by and under contract with Licensee or a Lacoste watch
distributor for the retail sale of the Lacoste Watches located in any of the
countries which are part of the European Economic Area, except to or from
Lacoste boutiques ("Lacoste Boutiques") and Lacoste corners ("Lacoste Corners")
which are principally devoted to the sale of Lacoste apparel products and only
on a subordinate basis other Lacoste products including Lacoste Watches. Because
of their strong specificity, the Lacoste Boutiques and the Lacoste Corners
constitute a selective distribution system which is distinct from the selective
distribution system organised for the Lacoste Watches. The Approved Retailer
shall ensure before any resale that the buyer is an approved retailer of Lacoste
Watches. The Approved Retailer shall keep for a minimum period of twelve (12)
months as from the date of purchase and/or sale of the Lacoste Watches, a copy
of the invoices corresponding to these purchases and sales permitted under this
Article 3.3. The Distributor shall be entitled to inspect and copy these
invoices if it reasonably determines that the Approved Retailer may have
purchased or sold Lacoste Watches outside the selective distribution system set
up for the Lacoste Watches within the European Economic Area.


 
3.4Sales



 
3.4.1The price at which the Lacoste Watches will be sold by the Distributor to
the Approved Retailer and other sales conditions applicable to the Lacoste
Watches will be the one applicable in the Territory at the date the order is
received.



 
3.4.2The Approved Retailer shall continuously offer for sale an appropriate
assortment of the Lacoste Watches.



 
3.4.3In addition, the Approved Retailer shall ensure that the Lacoste Watches
are only sold in their original presentation and shall respect the
recommendations made by the Distributor concerning the merchandising of the
Lacoste Watches.



 
3.4.4The Approved Retailer shall not sell at its Point of Sale other products in
immediate proximity to the Lacoste Watches likely to damage or devalue the image
of the Lacoste Trademarks and/or the Lacoste Watches.



 
3.4.5Subject to Article 3.3, the Approved Retailer undertakes not to sell the
Lacoste Watches other than at the Point of Sale at the address stated at the
very beginning of this Contract exclusively to the ultimate consumer.



 
3.4.6The Approved Retailer shall not sell Lacoste Watches by mail order or by
internet, unless the Approved Retailer has received a prior written
authorisation from the Distributor confirming that the selection objective
criteria set up for these kind of sale are satisfied.



 
3.4.7The Approved Retailer shall be free to fix its resale prices according to
the laws and regulations in force. The breakdown of the recommended prices that
may be communicated to the Approved Retailer by the Distributor are only
indicative.



 
3.5Advertising and promotional activities of the Approved Retailer



Should the Approved Retailer wish to carry out advertising and promotional
activities of any sort itself, it shall obtain the prior written approval of the
Distributor on the content and means of such activities with the exception of
price.


In any event, the Approved Retailer shall in such advertising and promotional
activities:
-  
use exclusively the visual designs, lettering, emblems and logos approved by the
Distributor;

-  
ensure that the standing and image of the Lacoste trademarks but also personal
reputation of Mr. René Lacoste and his family are protected.





ARTICLE 4 - PROTECTION OF LACOSTE INTELLECTUAL PROPERTY RIGHTS


The Approved Retailer acknowledges that the Lacoste Trademarks and models of the
Lacoste Watches are the exclusive property of the Lacoste Group and undertakes
to strictly respect the intellectual property rights of the latter.


Consequently, it expressly undertakes not to use the Lacoste Trademarks other
than solely for purposes of performing its obligations under this Contract.
Under no circumstances shall the Approved Retailer use the Lacoste trademarks as
a business name, company name, shop sign or any other use or print them on the
commercial documents of its business.


In addition, the Approved Retailer undertakes to immediately notify the
Distributor of any act by a third party of which it may have knowledge and which
is likely to constitute a counterfeit or an imitation of the Lacoste trademarks
or models of the Lacoste Watches.




ARTICLE 5 - DURATION


The Contract shall came into force on ________________ and shall end on (one
year after)_______________ , unless sooner terminated in accordance with the
conditions set out in the present Contract or by mutual consent of parties. It
shall be automatically renewed for successive renewal periods of one (1) year
each unless either party notifies the other at the latest three (3) months
before the expiration of the initial period or of any subsequent renewal
period(s).








ARTICLE 6 - TERMINATION


 
6.1Without prejudice of what is elsewhere provided in the Contract, the
Distributor shall be entitled to terminate the Contract at any time without
having to pay indemnity of any nature to the Approved Retailer:



 
6.1.1If the Point of Sale no longer satisfies the Selection Criteria, in which
event the Contract shall end six (6) months after notice thereof by the
Distributor to the Approved Retailer.



 
6.1.2In the event that the Approved Retailer fails to comply with any of its
other obligations thirty (30) days after notice thereof by Distributor and no
remedy of the breach having been effected. This delay of thirty (30) days is
reduced to fifteen (15) in case of payment default.



 
6.1.3Without notice, in case of termination or non-renewal of (a) the master
licence agreement between Licensee and Lacoste Group, or (b) of the Distribution
Agreement, regardless of cause.



 
6.1.4Without having to give prior notice should (a) the legal form of the
Approved Retailer be modified, (b) the business or part of the business be sold,
(c) the business be leaded, hired, purchased, contributed to another business or
Approved Retailer, pledged or subject to a management contract, (d) the Approved
Retailer be dissolved, (e) the business be discontinued or the Point of Sale of
the Approved Retailer be closed during a period greater than two (2) months; or



 
6.1.5Without prior notice, in the event of the Approved Retailer’s voluntary or
compulsory liquidation, bankruptcy, legal settlement or placement of a receiving
order or in any equivalent situation.



The Approved Retailer shall inform the Distributor if one of the events covered
by Articles 6.1.4 and 6.1.5 occur as soon as the event occurs, the Distributor
being the sole party to decide on its continuance of the Contract.


 
6.1.6Notwithstanding anything to the contrary contained herein, with full and
immediate effect:

-  
in the event the Approved Retailer fails to comply with Articles 3.2.2 or 3.4.5
of the Contract;

-  
within the European economic Area (i.e. European Union + Iceland, Liechtenstein,
and Norway), if the Approved Retailer either purchases or resells Lacoste
Watches outside from the selective distribution set up for Lacoste Watches;

-  
if the Approved Retailer is involved in the manufacturing and/or sale of
counterfeits.



 
6.2In the case of termination or non-renewal, for whatever reason, of the
Distribution Agreement this Contract shall likewise terminate within the same
time limits, and the Approved Retailer shall be informed within a reasonable
period. The Lacoste Group may nevertheless decide at its sole option to assign
the Contract to the new Lacoste exclusive distributor in charge of the
distribution of Lacoste Watches in the Territory.





ARTICLE 7 - SITUATION OF THE PARTIES IN THE EVENT OF TERMINATION OR NON-RENEWAL
OF THE CONTRACT


In the event of non-renewal or termination of this Contract, the Distributor
shall have the right, at its own discretion:


-  
to repurchase or to have a third party it may appoint repurchase immediately,
all or part of the stock of Lacoste Watches of the Approved Retailer at the
price paid by the Approved Retailer after deduction of depreciation of the
Lacoste Watches, and/or,

-  
to grant the Approved Retailer a period of up to three (3) months to sell such
stock. At the end of the said period of three months the Approved Retailer shall
not be entitled to resell the stock, except with the approval of the
Distributor.



The Approved Retailer shall return to the Distributor all elements bearing the
Lacoste trademarks, if need be, furniture and the sticker "Approved Lacoste
Watches Retailer" including, without limitation, all POS material. Nevertheless,
it may retain the furniture provided that all references to Lacoste and to
Lacoste trademarks are removed.


In addition, the termination or the non-renewal of the Contract shall entail the
immediate cancellation of all pending orders.


It is expressly agreed between the parties that under no circumstances
whatsoever will the end, termination or non-renewal of the Contract provide the
Approved Retailer with the benefit of any right of indemnity of whatever nature,
regardless of the cause of or reason for the end, non-renewal or termination,
the revenue that the Approved Retailer derived from the sales of the Lacoste
Watches during the application of the Contract having fully defrayed all risks,
costs and expenses incurred by the Approved Retailer during its performance
throughout the duration of the Contract.


ARTICLE 8 - LIABILITY


Approved Retailer shall, at its own cost and expense, keep and maintain in full
force and effect for the duration of this Contract, a policy of commercial
general liability insurance insuring Approved Retailer’s activities with respect
to the Point of Sale against loss, damage or liability for personal injury or
death or loss or damage to property with limits not less than those customarily
maintained by similar retail operations in the Territory. Approved Retailer
shall inform Distributor of the terms of said insurance upon request from time
to time. Approved Retailer hereby releases Distributor, Licensee, the Lacoste
Group and each of their respective affiliates from liability, and waives all
right of recovery against each of them, for any injury, loss or damage, whether
due to negligence or any other cause, if such injury, loss or damage is caused
by any of the perils which are covered by the foregoing insurance policy or are
required to be covered by such insurance pursuant to this Contract.
ARTICLE 9 - APPLICABLE LAW / JURISDICTION


The Contract is governed by the law of the Territory.


The Court of (to be completed) shall have the exclusive jurisdiction on any
litigation resulting from the interpretation or execution of this Contract.




ARTICLE 10 – NOTICES


Any notices required in accordance with any of the provisions hereof shall be in
writing and delivered or mailed by registered mail, or by an internationally
recognized overnight courier service (e.g., Federal Express), to the address of
the parties set forth on the first page hereof.




ARTICLE 11 – GENERAL TERMS AND CONDITIONS


 
11.1Neither party hereto shall be liable for any delay or failure in fulfilling
the obligations hereunder (except for the payment of money) when such delay or
failure is caused by riots, war (declared or not), or hostilities between any
nations; acts of God, fire, storm, flood or earthquake; strikes, labor disputes,
shortage or delay of carriers, or shortage of raw materials, labor power or
other utility services; any governmental restrictions; or any other
unforeseeable contingencies beyond the control of the party.



 
11.2In view of the fact that this Contract has been entered into because of the
confidence that Distributor has in Approved Retailer, it is understood that the
terms and conditions hereof shall be performed by Approved Retailer from the
Point of Sale only and that this Agreement may not be assigned, whether by
operation of law or otherwise, without the prior written approval of Distributor
which Distributor may withhold or grant in its sole and absolute discretion and
any such purported assignment by Approved Retailer without such approval by
Distributor shall be void and of no effect.



 
11.3When interpreting the terms and conditions of this Contract, the English
language shall be applied exclusively.



 
11.4This Contract, including the terms and conditions incorporated by reference,
constitutes the entire agreement of the parties with respect to the subject
matter hereof and prevails over and supersedes all prior agreements, whether
written or oral, relating to the subject matter hereof and may not be altered,
waived, modified, or discharged except by an express writing referring to this
Contract signed on behalf of the parties hereto by their duly authorized
representatives.



 
11.5The failure of either party hereto to enforce at any time any of the
provisions or terms of this Contract, or any rights in respect thereof, or the
exercise of or failure to exercise by either party any rights or any of its
elections herein provided, shall in no way be considered to be a waiver of such
provisions, terms, rights or elections or in any way to affect the validity of
this Contract.



 
11.6Should any provision of this Contract held invalid, incomplete or
unenforceable, this will not affect the validity of the remaining provisions.
The parties shall replace the invalid incomplete or unenforceable provision by
provision which comes closest to the commercial goal that the parties intended
to achieve on the conclusion of this agreement by the invalid, uncompleted and
unenforceable provision. Notwithstanding anything to the contrary contained
herein, in the event of any conflict or inconsistency between any term or
provision of this Contract and the Distribution Agreement, the latter shall
control.





Executed in two original copies at _________________ on _________________






DISTRIBUTORAPPROVED RETAILER






______________________                                                                                                ______________________
Name:                                                                                                Name:
Title:                                                                           Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE X








Promotion and advertising


X.a - Promotion


Gift of products to and financial agreements with champions


Event sponsorship


X.b - Advertising


Press


Television


Cinema


Billboards


Miscellaneous (internet, radio, direct marketing, cooperative advertising, etc.)


Rights purchases and agency fees


Advertising material (PLV, catalogues, etc.)


X.c - Press & public relations


Gift of products to VIP's


Press relations


Public relations


Product placement


 

012200-0075-02839-NY02.2382231.11
 
 

--------------------------------------------------------------------------------

 

SCHEDULE XI








Approved Watches Retailers as of the date hereof


(For each of these Approved Watches Retailers the approved points of sale should
be listed)



012200-0075-02839-NY02.2382231.11
 
 

--------------------------------------------------------------------------------

 

INDEX OF CONTENTS


 
ARTICLE 1 - DEFINITIONS                                                     
ARTICLE 2 - RIGHTS
GRANTED                                                              
ARTICLE 3 - DURATION                                                   
ARTICLE 4 - TERRITORY                                                   
ARTICLE 5 - GENERAL BUSINESS
POLICY                                                                             
ARTICLE 6 - SALES AND UNFAIR
COMPETITION                                                                                                         
ARTICLE 7 - ORDERS AND
SHIPMENTS                                                                                    
ARTICLE 8 - PAYMENT                                                      
ARTICLE 9 - QUALITY, WARRANTY AND AFTER SALE
SERVICE                                                                                                                                
ARTICLE 10 - MARKETING AND
MERCHANDISING                                                                                                           
ARTICLE 11 - DISTRIBUTION AND
SALE                                                                                  
ARTICLE 12 - END-OF-SEASON
GOODS                                                                                 
ARTICLE 13 - PROMOTION AND
ADVERTISING                                                                                            
ARTICLE 14 - MINIMUM PURCHASE
REQUIREMENTS                                                                                                                 
ARTICLE 15 -
TERMINATION                                                             
ARTICLE 16 - PROVISIONS AT THE EXPIRY OF THIS
AGREEMENT                                                                                                                                       
ARTICLE 17 - FORCE
MAJEURE                                                          
ARTICLE 18 -
ASSIGNMENT                                                              
ARTICLE 19 - INSURANCE                                                     
ARTICLE 20 - CAPACITY OF THE
PARTIES                                                                                
ARTICLE 21 -
CONFIDENTIALITY                                                                          
ARTICLE 22 - LEGAL AND ETHICAL
REQUIREMENT                                                                                                           
ARTICLE 23 - AMENDMENT AND CANCELLATION OF THE AGREEMENT
ARTICLE 24 -
MISCELLANEOUS                                                                         
ARTICLE 25 - GOVERNING LAW –
JURISDICTION                                                                                                         




                                                                          HUGO
BOSS
DISTRIBUTORSHIP AGREEMENT




THIS AGREEMENT is made and entered into as of May 11, 2007 (the “Effective
Date”) by and between MGI LUXURY GROUP S.A. a corporation duly incorporated
under the laws of Switzerland having its principal office at 35 Rue de Nidau,
Bienne, CH-2501 Switzerland (hereinafter referred to as “Supplier”) and MGS
DISTRIBUTION LIMITED a corporation incorporated under the laws of England having
its principle office at c/o Swico, Meadway, Haslemere, Surrey GU27 1NN, England
(hereinafter referred to as the “Distributor”).


RECITALS


WHEREAS, Swico Limited (“Swico”),  Movado Group, Inc. (“MGI”) and
Distributor  have entered into a Joint Venture Agreement, dated May 1, 2007 (the
“JV Agreement”), pursuant to which Swico and MGI have established a joint
venture relationship relating to the sale, marketing and distribution of certain
watch brands in the United Kingdom.
 
WHEREAS, this Agreement is one of the Distribution Agreements as defined in the
JV Agreement.
 
                                WHEREAS Supplier is an Affiliate (as defined in
the JV Agreement) of MGI and is engaged in the development, design, manufacture,
distribution and sale of the Products (as hereinafter defined) and Supplier
desires to appoint Distributor and Distributor desires to be appointed, as the
exclusive distributor of the Products in the Territory (as hereinafter defined),
in accordance with the terms and conditions set forth hereinafter;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:


1.           DEFINITIONS


1.1
In this Agreement, except where the context otherwise requires, the capitalized
terms listed below shall have the respective meanings assigned to them as
follows:



               “Affiliate”
means as to either party, a person or entity which controls, is under common
control with, or is controlled by such party.



 
“HB”
means  Hugo Boss Trademark Management GmbH & Co., a

 
 
German corporation, including any successors and assigns.







                “HB License”
means the license agreement between Supplier and HB, as the same may be amended
from time to time, pursuant to which Supplier has the right to use the
Trademarks in connection with the manufacture, marketing, advertising, sale and
distribution of the Products.



 
 “Products”
means watches manufactured by or for Supplier and bearing one

 
                                                                       or more
of the Trademarks.



 
“Territory”
means the United Kingdom.



 
“Trademarks”
means all trademarks licensed to Supplier by HB under the HB

License and used on or in connection with the Products, including, without
limitation, HUGO, BOSS, HUGO BOSS and derivatives and combinations thereof.


“Travel Retail Accounts”
means accounts whose retail business consists of  in-flight duty free retail
sales operations.



1.2
Unless otherwise defined herein, each capitalized term used herein shall have
the meaning as set forth in the HB License.



2.
APPOINTMENT



2.3  
Subject to the terms and conditions contained herein, for the term of this
Agreement Supplier hereby appoints Distributor as the exclusive wholesale
distributor for marketing, distribution and sales of the Products in the
Territory (with the exception of sales to Travel Retail Accounts which shall be
serviced exclusively by Supplier), and Distributor hereby accepts such
appointment.  Notwithstanding the foregoing, Supplier may permit Distributor to
sell to certain Travel Retail Accounts on a case by case basis as Supplier may,
in its sole and absolute discretion, designate in writing from time to time.



2.2
Distributor shall purchase all Products directly from Supplier, or from one or
more other sources nominated in writing by Supplier, subject to Distributor’s
right to purchase Products (a) from other distributors with which Supplier has
contracted for the distribution of the Products (“Approved Distributors”) that
are located in Switzerland, the European Union, the European Economic Area or
any other country with which the European Union has concluded a free trade
agreement (in the aggregate, the “European Area”) and (b) from approved
retailers that satisfy the conditions set forth in Section 8.2 hereof (“Approved
Retailers”) located in the European Area (provided that prior to exercising such
right Distributor receives written confirmation from Supplier that each such
other distributor is an Approved Distributor and that each such retailer is an
Approved Retailer). Such Approved Distributors and Approved Retailers, only, are
included within and comprise the HB selective distribution network.



 
2.3    Distributor shall sell the Products only to Approved Retailers in the
Territory and, within the European Area, only within the HB selective
distribution network.  Distributor shall refrain, outside the Territory and in
relation to the Products, from actively soliciting orders, establishing any
branch or maintaining any distribution depots.  In no event will Distributor
sell or continue selling Products to any retailer that does not satisfy the
conditions in Section 8.2 of this Agreement.



2.4
Distributor shall use reasonable commercial efforts to advertise, promote,
market, distribute and sell the Products in the Territory.  Without limiting the
generality of the foregoing, Distributor shall at all times maintain adequate
stocks of Products to meet demand for the Products in the Territory by those
retailers, if any, not being direct shipped by Supplier and Distributor will use
reasonable efforts to avoid accumulating excess inventory not in line with its
forecasts. Distributor shall maintain an adequate sales force for the effective
distribution and sale of the Products in the Territory including at least one
(1) full time watch division manager to supervise/manage a dedicated sales
manager and sales executive for the Products, experienced in managing a watch
distribution business and one (1) full time marketing manager working on the
advertising and promotion of the Products.



2.8  
During the term of this Agreement Distributor shall not directly or indirectly
distribute any other watch brands which, in the determination of Supplier,
compete with the Products in the Territory.  No other brand licensed to MGI or
any Affiliate of MGI shall be deemed to compete with the Products.



2.9  
The parties acknowledge that under the Joint Venture Agreement each of Swico and
MGI, as the only shareholders of Distributor, has the right under section 15.2
of the JV Agreement, to dissolve, or to purchase the other’s interest in,
Distributor. Accordingly, if either Swico or MGI (the “Non-breaching Party”)
elects under the foregoing provision of the JV Agreement to  purchase the other
party’s interest in, Distributor and (a) written notice from Swico and MGI
confirming such election has been provided to Supplier and Distributor and (b)
the Non-breaching Party also notifies Supplier that it wishes this Agreement to
be assigned, then effective upon the date specified in such notice from the
Non-breaching Party (or, absent the specification of any date, then as soon as
reasonably practicable) Supplier shall assign all of Distributor’s right, title
and interest in and under this Agreement to such Non-breaching Party or to any
Affiliate of such Non-Breaching Party as specified in such notice. Distributor
hereby grants Supplier a power of attorney for purposes of Supplier executing
and delivering on behalf of Distributor any and all documents or other
instruments necessary to effect such assignment.

3.           ORDERING, SHIPMENT AND PRICES


3.3  
From time to time Distributor shall submit purchase orders for the Products to
Supplier.  All purchase orders shall be subject to acceptance by Supplier, which
acceptance may, at Supplier’s option, be evidenced by the issuance of written
confirmations or acknowledgments. Supplier hereby reserves the absolute right to
reject the whole or any part of any purchase order for any commercially valid
reason, including, without limitation, Distributor’s credit condition or its
accumulation of excess or non-current inventory or its failure otherwise to
adhere to the terms and conditions of this Agreement, notwithstanding that any
such rejection may prevent Distributor from achieving its Minimum Purchase
Requirements. Subject to Sections 3.2 and 11.1, all purchase orders shall be
irrevocable after acceptance by Supplier; provided, however, that Distributor
may reschedule or cancel that portion of any purchase order pertaining to
Products which Supplier fails to deliver as confirmed within thirty (30) days
after the later of the advised delivery date or shipping date. Distributor will
provide Supplier with a four (4) month rolling forecast of its anticipated order
volume monthly by SKU, for the four (4) month period.  Supplier will use
reasonable efforts to deliver the Products ordered in accordance with the
forecast within three (3) months after acceptance of the purchase order by
Supplier and to deliver all other Product orders within three (3) to five (5)
months after acceptance of the purchase order.  As soon as is reasonably
practicable after acceptance of each purchase order, Supplier shall advise
Distributor of the shipping dates applicable to such order.  All shipping dates
so advised are estimates only and Supplier shall not have any liability for
failure to actually ship by such dates or to deliver by Distributor’s requested
delivery dates.  Supplier shall notify Distributor in the event of any
anticipated delay in shipping dates of thirty (30) days or more. Each order
submitted by Distributor will specify a “ship to” address which shall be
Distributor’s address or the address for one of Distributor’s customers.



3.4  
The purchase prices for all Products purchased by Distributor shall be in Euros
and based on Supplier’s recommended retail price in effect in the European Union
as of the date of shipment. Such prices shall be calculated based on the
discount structure as set forth on Schedule A annexed hereto. Supplier will
provide current price lists for the Products to Distributor from time to time
and shall have the right to modify such prices at any time; provided, however,
that no price increase shall become effective sooner than sixty (60) days after
written notice thereof to Distributor.  Supplier will give Distributor prior
notice of all such price changes. For all orders shipped before the effective
date of any price increase, the applicable price shall be the price in effect on
the date of shipment.  With respect to orders for the Products that have been
accepted by Supplier but which have not been shipped as of the effective date of
a price increase, the applicable price shall be the price in effect on the date
of shipment; provided that if the price increase is more than ten percent (10%)
of the last applicable price, Distributor shall have the right within ten (10)
days from the effective date of the price increase to cancel all or any part of
the order for the Products subject to such price increase upon notice to
Supplier. All prices are ex-works Supplier’s distribution facility.



3.3                 Unless otherwise agreed in writing by Distributor and
Supplier, all Products shall be deemed delivered to Distributor when delivered
by Supplier or Supplier’s freight forwarder or distribution center into the
possession of a carrier designated by Supplier.  Distributor shall bear all risk
of loss, damage or shortage pertaining to the Products after delivery to carrier
for shipment to the designated “ship to” address on the corresponding purchase
order.  All costs of delivery, including, without limitation, all costs for
freight, import licenses, customs duties or other duties or imposts, insurance
and special handling shall be paid by Distributor. All payments are to be made
in Euros in accordance with Supplier’s standard terms of sale which are
incorporated herein by reference (except to the extent inconsistent with any of
the express terms contained herein) net ninety (90) days after invoice date.  A
discount of two percent (2%) is granted for cash payment in advance.
 


 
3.4                 No provisions contained in Distributor’s orders which are
different from or additional to the terms and conditions of this Agreement shall
be binding on the parties hereto or applicable to the sale of the Products
unless signed by a duly authorized representative of each of the parties as
provided by Section 13.9 hereof.    Distributor shall have sole responsibility
for invoicing its customers and for the collection of all amounts due from them
for Product shipped to them either by Distributor or by Supplier in accordance
with the “ship to” designation made on the applicable purchase orders. In no
event shall non-payment by any such customer or any claim or allegation any
customer may have against Distributor constitute grounds for any off set,
deduction, claim or defense on the part of Distributor against Supplier or in
respect of any obligation due to Supplier and Distributor shall pay Supplier all
amounts due to Supplier in accordance with the terms of this Agreement without
off set or deduction for any amounts claimed to be due to Distributor by
Supplier.
 


6.  
MINIMUM TURNOVER REQUIREMENTS



 
4.1  
Each contract year for the duration of this Agreement, Distributor will make
minimum sales of Products in the Territory (“Minimum Turnover Requirement”)
equal to at least sixty percent (60%) of the amount of Product sales as budgeted
in the Business Plan annexed to the JV Agreement.



 
 
4.2          Sales in excess of the Minimum Turnover Requirement in any contract
year shall be neither carried over nor credited toward the Minimum Turnover
Requirement of a subsequent contract year.

5.
ADVERTISING AND PROMOTION



5.1
As used herein “advertising” means only the publication in print or broadcast
media of advertisements approved by Supplier and “promotion” means all other
forms of Product promotion, other than advertising, approved by Supplier
including, without limitation, point of sale material, co-op advertising,
marketing, public relations, special events and the like. In no event may
Distributor create, place, or in any manner whatsoever conduct any advertising
for the Products, for which, as between the parties hereto, Supplier has sole
responsibility. All promotions (including, without limitation, the methods,
selection, layouts, venue and timing thereof) shall be subject to the prior
written approval of Supplier.  Distributor shall submit all proposed promotion
materials for approval at least four (4) weeks prior to the first anticipated
use thereof and shall not engage in any promotion or use any such materials
without Supplier’s prior written approval. Unless otherwise expressly approved
in writing by Supplier, Distributor will use only such materials including,
without limitation, point of sale material, packaging, advertising and ancillary
material furnished or approved by Supplier.



 
5.2      Distributor shall conduct all promotion of the Products in the
Territory at its own expense, and Supplier will contribute towards the
advertising and the promotion of the Products in the Territory as hereinafter
provided. At a minimum, Distributor shall expend, for approved promotion, an
amount equal to (a)  *  of Distributor’s budgeted sales of Products for such
contract year; plus (b) that portion of Supplier’s A/P Amount (defined below)
allocated by Supplier to promotion. Distributor’s budgeted sales of Products for
the first through the fifth contract years are set forth in Annex D to the JV
Agreement and Distributor’s budgeted sales each contract year thereafter shall
be as contained in the annual business plan and budget as adopted in accordance
with the provisions of the JV Agreement at or before the beginning of each
contract year, or, at such time, if any, that the JV Agreement is no longer in
effect, then as approved by Distributor in good faith consultation with
Supplier, and may be adjusted in the same manner quarterly. So long as
Distributor satisfies its obligation in respect of promotion set forth in this
section 5.2 each contract year, then Supplier will spend  - on advertising
and/or promotion for the Products  - an amount equal to * of the Net Invoiced
Cost of Distributor’s Product purchases in such year (“Supplier’s A/P Amount”),
of which, an amount equal to at least  *  of the Net Invoiced Cost of
Distributor’s Product purchases in

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT


 
                such year will be spent by Supplier for media advertising of the
Products in the Territory (“Media Component of Supplier’s A/P Amount”).
Distributor acknowledges that the way the Media Component of Supplier’s A/P
Amount, will be spent by Supplier is that Supplier will pay such amount directly
to HB or its Affiliates under the HB License; Supplier will not pay such amount
as a reimbursement to Distributor. For purposes of this Agreement, “Net Invoiced
Cost” means the invoiced price actually paid by Distributor to Supplier net of
all discounts, all costs referred to in Section 3.3 hereof, all credits for
returns and all uncollected amounts. Any portion of Supplier’s A/P Amount
allocated by Supplier to promotion shall be credited to Distributor’s account
semi-annually, provided that within thirty (30) days after the end of each such
period, Distributor submits a statement to Supplier setting out and showing
Distributor’s promotion expenditures incurred during such period (supported by
invoices and other documents reasonably acceptable to Supplier, substantiating
the expenditures for Distributor’s approved promotion); and provided further
that such costs are no less, on a proportionate basis, than the minimum required
expenditures set forth in this Section 5.2. In the event Distributor’s actual
Product sales for any contract year (other than the final contract year of this
Agreement) exceed the total budgeted sales for such year on which its promotion
expenditures for such year were based, then Distributor shall spend an amount
equal to six percent (6.0%) of such excess in each contract year thereafter.



5.3       Distributor will use only such materials for fixturing at the point of
sale as are approved by Supplier in writing.
 


 
6.
MARKETING



6.1
Quarterly (beginning with the quarter ending July 31, 2007 and from time to time
at the reasonable request of Supplier, Distributor shall furnish Supplier with a
comprehensive written report in reasonable detail regarding (i) the advertising,
promotions, distribution and sales of the Products for the immediately
proceeding quarter or such other relevant period as Supplier may reasonably
request; (ii) Distributor’s market analysis; and (iii) such other matters as
Supplier shall request.



6.2
Distributor will consult with Supplier, as Supplier shall reasonably request for
purposes of determining a marketing plan for distribution of the Products in the
Territory each year.  Such plan shall be followed by Distributor.



6.3
Distributor shall promptly notify Supplier of any significant changes in
Distributor’s sales forecasts and shall furnish Supplier such information
related to sales, sales forecasts, warranty claims and inventories of Products
as may be reasonably requested from time to time by Supplier.



7.           SERVICE AND REPAIR


7.1
Distributor shall establish and maintain, at its expense, such number of
authorized service facilities for the service and repair of the Products in the
Territory (the “Service Center(s)”) as Supplier may reasonably request, it being
understood that initially there shall be one (1) such Service
Center.  Distributor shall accept all Products for service, returned by any
consumer or retailer in the Territory for service whether covered by the
applicable consumer warranty (“warranty repairs”) or not covered by said
warranty (“out-of-warranty repairs”). Distributor shall purchase from Supplier,
or from one or more parts distributors designated in writing by Supplier, and
maintain an adequate stock of component parts and materials and employ at each
Service Center such number of qualified service technicians necessary to perform
such service in a timely manner. All shipping charges, including any duty, or
Customs brokerage fees, for such parts shall be paid by Distributor.  Supplier
shall have the right to furnish parts to Distributor in the form of finished
watches. Within sixty (60) days after the end of each contract year, provided
Distributor has complied with all its obligations hereunder, Supplier will issue
a credit to Distributor equal to one percent (1%) of the Net Invoiced Cost of
the Products purchased by Distributor in such prior contract year; provided that
Supplier will review this amount annually in light of the actual average
incidence of warranty repairs.



7.2  
Within thirty (30) days after the Effective Date, Distributor will furnish
Supplier with Distributor’s initial price list for all out of warranty repairs.
Distributor will give Supplier no less than ninety (90) days prior written
notice of any change to any such prices.  Distributor shall submit to Supplier
quarterly, a statement summarizing all out of warranty repairs and all warranty
repairs performed in the immediately preceding quarter indicating for each watch
repaired the:



(b)  
Correct style number;

(c)  
Complete description of work performed; and

(c)           Dates repair received, completed and returned to customer.


7.3  
Distributor will use only those parts (excluding batteries) for service on the
Products which are supplied directly by or otherwise approved in writing by
Supplier as original equipment for the Products.



7.4                 Distributor will issue estimates for repair work within five
(5) working days after receipt of a Product for repair on ninety percent (90%)
of the Products submitted to Distributor for repair.  Working days are defined
as all days of the year except Saturdays and Sundays and legal
holidays.  Warranty repairs will be completed within fifteen (15) working days
after receipt of a Product for repair on ninety percent (90%) of the in-warranty
work performed by Distributor, unless detained because of delays in receiving
necessary parts from the Supplier.  Out of warranty repairs will be completed
within twenty (20) working days after receipt of the customer's written
authorization to proceed with repair of a Product on ninety percent (90%) of the
out of warranty work performed by Distributor.  On the same day any repairs are
completed, the Product repaired or serviced will be returned to the customer via
express mail or such other method as Supplier may reasonably request. Increases
in the postage or other ground delivery rates may require requisite increases in
charges to the customer by the Distributor for shipping.
 


8.
TRADE PRACTICES



8.1
Distributor shall sell the Products at competitive levels, at wholesale in
accordance with generally accepted customs in the trade and shall refrain from
using selling methods or practices which shall be harmful to the reputation of
the Products, Supplier or the Trademarks.  Distributor’s right to determine the
prices of reselling and to employ conditions of trade at its exclusive
discretion remains unaffected.



8.4  
Distributor may sell Products only to those specialty shops, department stores
and retail outlets               (including those that sell directly to the
consumer) that satisfy Supplier’s objective criteria for approved retailer
status as set forth on Schedule B annexed hereto, such satisfaction to be
evidenced by written approval to Distributor from Supplier as provided in this
Section 8.2. Upon execution of this Agreement, and prior to the opening of each
selling season (and whenever Distributor wishes to sell Products to retail
customers not previously approved by Supplier), Distributor must submit a list
of such proposed retail customers (not including previously approved retail
customers) for Supplier’s written approval. Supplier has the right to withdraw
any such approval on written notice to Distributor, provided, however, that
Supplier will not withdraw approval of a retail customer that is then authorized
to carry and carrying any HB products unless Supplier is reasonably dissatisfied
with the display, delivery or inventory model of Products of such retail
customer. After such notice, Distributor may not accept additional orders for
Products from such retail customer, but may fill any existing order. Once each
quarter, Distributor shall provide Supplier with a list of the retailers in the
Territory that purchased Products in the immediately preceding quarter
containing the addresses of their sales outlets, it being understood that such
list is of a confidential nature and shall be for the sole use of Supplier and,
if requested, HB and shall be kept confidential by Supplier and shall not be
disclosed by Supplier to any person whatsoever, other than employees of Supplier
and HB whose performance of their duties require the disclosure of such list to
them.



8.5  
Except as expressly permitted by Supplier in writing, Distributor may not (a)
sell Products directly to the public in retail stores; (b) use Products as
giveaways, prizes or premiums, except for promotional programs which have
received the prior written approval of Supplier; or (c) sell Products to any
Affiliate of Distributor or any of its directors, officers, employees or any
person having an equity participation in or any other affiliation to
Distributor, other than to Distributor’s employees or other representatives for
their personal use, without the prior written approval of Supplier. Supplier
may, at Distributor’s expense, purchase any Products found in the marketplace
that Distributor has sold to unapproved customers in violation of this Section
8.3 or Section 2.3.  Distributor shall include and enforce the following on all
invoices to its retail customers: “Limitations on Sale by Buyer: Seller
expressly reserves the right to limit the amount of merchandise delivered to
only such quantities as are necessary to meet the reasonably expected demand at
Buyer’s store locations. This Merchandise is sold to Buyer for resale to the
ultimate consumer and/or within the HB selective distribution network and only
from such store locations as have been approved in writing by Seller.  Buyer
shall be expressly prohibited from selling the merchandise purchased hereunder
to a retailer or other dealer in like merchandise, or to any party who Buyer
knows, or has reason to know, intends to resell the merchandise and is not a
member of the HB selective distribution network . The merchandise purchased
hereunder may not be sold by Buyer from any store locations which Seller has
advised Buyer do not qualify as an acceptable location”.



9.
PROTECTION OF INTERESTS; TRADEMARKS



9.5  
Distributor shall protect and at all times seek to promote Supplier’s best
interests in the Territory and shall immediately notify Supplier of any fact or
situation which may be or may be reasonably presumed to become detrimental to
Supplier or to its good will, copyrights, patents, or to the Trademarks or other
intellectual property rights of Supplier or HB.  Distributor shall have the
exclusive right to use the Trademarks in connection with distribution of the
Products in the Territory for the term hereof and solely for the limited purpose
of and only to the extent necessary for performing its obligations hereunder and
for no other purpose.  Distributor agrees that it shall have no rights with
respect to the Trademarks in connection with the Products except only as
expressly and specifically set forth herein and that its every use shall inure
exclusively to the benefit of HB and that Distributor shall not, at any time,
acquire any rights therein or challenge the validity thereof.  Distributor
further agrees at no time to use any of the Trademarks or other intellectual
property rights owned by or licensed to Supplier in a manner not authorized by
Supplier. Distributor shall not apply to register, nor shall Distributor use or
permit the use of, any name, logo, mark or tradedress which is confusingly
similar to any of the Trademarks or do any act or thing, or permit any act or
thing to be done, which may in any way impair, dilute, reduce the value of the
Trademarks or damage the goodwill relating to the Trademarks



9.6  
If requested by Supplier, in writing, the Distributor shall assist and cooperate
with Supplier, its counsel and agents as so requested, in connection with any
matters involving any of Supplier’s intellectual property rights in the
Territory including without limitation, in any legal proceedings and any
out-of-pocket expenses incurred by the Distributor in connection with litigation
in which the Distributor participates at the request of Supplier shall be
reimbursable to the Distributor and any recoveries from any such litigation or
the settlement thereof shall belong exclusively to Supplier; provided, however,
that Supplier shall have the exclusive right (but not the obligation) to take
such action against third parties in the respect of the Trademarks and all other
intellectual property rights of Supplier.



9.3
In the event that Distributor sells any Products outside the Territory in
violation of Section 2.3 hereof, then Supplier may, at its sole option, in
addition to all other rights and remedies available to it, repurchase all or any
portion of such Products.  Within ten (10) days after receipt of a statement
from the Supplier listing all such Products purchased, together with a list of
the model numbers, and setting forth Supplier’s out-of-pocket costs incurred in
connection with such purchase, Distributor shall reimburse Supplier such
out-of-pocket costs   Distributor acknowledges that such payment is not a
penalty but fair compensation to Supplier’s for breach of this Agreement and
damage to Supplier goodwill and tradename.



10.
TERM AND TERMINATION



10.1This Agreement shall take effect upon the Effective Date and shall, unless
otherwise earlier terminated as provided herein, continue for the duration of
the JV Agreement . It shall be automatically terminated upon the termination or
expiration of the JV Agreement.
 
10.2In the event (a) this Agreement is assigned to Swico, MGI or to an Affiliate
of Swico or MGI in accordance with Section 2.6 hereof, or (b) either Swico or
MGI purchases all of the other’s interest in Distributor under Section 15.2.2 of
the JV Agreement or (c) Swico, its Affiliates or Permitted Transferees (as such
term is defined in the JV Agreement) otherwise acquire control of Distributor,
then this Agreement shall continue from the date of such assignment, purchase
and/or acquisition, as the case may be, until the third anniversary of such date
at which time this Agreement shall expire and neither party shall have any
further obligation to the other hereunder except as to those obligations which
by their express terms survive beyond the expiration or termination of this
Agreement. Following any assignment, purchase or acquisition referred to in
Section 10.1, this Agreement may be terminated by either party hereto upon prior
written notice to the other party:

 
 
(i)
in the event such other party shall have breached any of the terms and
conditions hereof and, if remediable shall have failed to remedy such breach
within sixty  (60 ) days after the notification of the breach by the
non-breaching party; or



(ii)      in the event that such other party becomes  insolvent,  has an
insolvency proceeding of any
kind  filed  by  or  against  it,  including  bankruptcy  or  reorganization,  liquidates                                                          its  business
or is liquidated, has a receiver appointed for its assets, or makes
an  assignment for the benefit of its creditors.
 


10.5  
In addition to any other rights of termination provided hereunder, Supplier may
terminate this Agreement immediately by notice to Distributor if Distributor (i)
fails to satisfy the Minimum Turnover Requirement for any contract year; (ii)
fails to satisfy its minimum promotion expenditures in Section 5.2 in any
contract year; (iii) fails to comply with the payment terms in Section 3.3; (iv)
breaches any of the covenants contained in Article 8 or Article 9 hereof or (v)
transfers or attempts to transfer a substantial part of its business to a third
party or attempts to assign this Agreement to a third party (or relinquishes
control of any previously approved assignee under Section 13.5) or has its
business merged or consolidated with a third party without the prior written
consent of Supplier.



10.4     Notwithstanding anything to the contrary contained herein, this
Agreement will automatically expire and be of no further effect in the event the
HB License expires or is terminated for any reason. Upon such expiration or
termination, neither party will have any further obligation hereunder to the
other except any obligation or liability which accrued prior to the date of such
expiration or termination.
 


 
11.
EFFECTS OF TERMINATION



 
11.1
Upon the expiration of this Agreement or its termination by Supplier, Supplier
may, at its sole discretion, reject all or part of any outstanding orders
received or accepted by Supplier.



 
11.2
Upon expiration or termination of this Agreement for any reason:



 
(i)
Any sums due and owing by either party to the other shall become immediately due
and payable, and such sums shall be paid forthwith.



 
(ii)
Supplier may immediately appoint a successor to Distributor in the Territory and
announce the change of its distributorship to the public.



 
(iii)
Distributor shall take a physical inventory of all Products in stock and submit
a report of such inventory to Supplier.  Supplier shall have the right to have a
representative present to verify such inventory.  Supplier shall be entitled but
not obligated to take over any portion or all Products remaining in stock from
Distributor at the price in currency originally paid by Distributor to Supplier,
plus the cost of shipping and insurance. Upon notice to Distributor of
Supplier’s election to buy back any or all such inventory, Distributor shall
cooperate as requested by Supplier for the packing and shipping of such
inventory.  Distributor may sell any Products not taken over by Supplier for six
(6) months after the termination of this Agreement or such shorter period as
notified by Supplier subject to all the provisions hereof, including, without
limitation, Article 8.



 
(iv)
Distributor shall immediately cease all use of the Trademarks; provided,
however, that Distributor may continue to use the Trademarks solely in
connection with the sale of the Products pursuant to Section 11.2(iii) above and
in such a way as not to impair, dilute, reduce the value of or damage the
goodwill relating to the Trademarks.



 
(v)
Any advertising or promotion must be at the discretion of Supplier and must be
approved by Supplier.



(viii)  
Distributor, at its expense, will return to Supplier all materials belonging to
Supplier and all proprietary data or confidential information furnished to
Distributor by Supplier during the term hereof.



11.3  
The rights of termination granted herein are absolute and each party
acknowledges that it has considered and assumed as its own exclusive risk the
possibility of making expenditures of money and time in preparing for the
performance of this Agreement and possible loss or damage on account of the loss
of prospective profits or anticipated sales or on account of expenditures,
investments, leases, property improvements or commitments in connection with the
good will or business of the parties or otherwise resulting from the proper
termination hereof and that it is the express intent and agreement of the
parties that neither party properly terminating this Agreement in accordance
with the terms hereof (the “terminating party”) shall be liable to the other for
any claim, cost or damages solely by reason of such termination.  In the event
of such termination or expiration of this Agreement in accordance with the terms
hereof, the terminating party shall have no obligation or liability to pay to
the other, and such other party hereby expressly waives, any statutory
termination fee, any other right to compensation provided by law arising solely
as a consequence of such termination, and consequential damages and lost profits
arising solely on account of such termination or expiration.



14.  
INDEMNIFICATION



Distributor hereby agrees to indemnify, defend and hold the Supplier, and its
Affiliates and/or agents and each of their officers, directors and employees
harmless from and against any and all liabilities, damages, costs and expenses
(including reasonable attorneys’ fees) which arise out of or in connection with
any act or omission by Distributor, its Affiliates, successors, assigns,
parents, subsidiaries, agents, and contractors, or the officers, directors or
employees of any of them. Supplier reserves the right, without being required to
do so, at its own expense and without waiver of any indemnity hereunder, to
defend any claim, action or lawsuit coming within the purview of this Section
12.  This section shall survive the termination or expiration of this Agreement.


 
13.
GENERAL TERMS AND CONDITIONS



 
13.1
Supplier may, from time to time, designate in writing an Affiliate of Supplier
to exercise any of the rights or perform any of the obligations of Supplier
hereunder.



 
13.2
Neither party shall have the power to represent the other party.  For purposes
of this Agreement, Distributor is an independent contractor and neither the
agent nor the representative of Supplier or any of its affiliated
companies.  Distributor, its employees, contractors and Affiliates shall not act
or represent themselves as agents or representatives of, or as having the right,
power or authority, express or implied to assume or create any obligation or
liability on behalf of Supplier or any of its affiliated companies.



 
13.3
Neither party hereto shall be liable for any delay or failure in fulfilling the
obligations hereunder (except for the payment of money) when such delay or
failure is caused by riots, war (declared or not), or hostilities between any
nations; acts of God, fire, storm, flood or earthquake; strikes, labor disputes,
shortage or delay of carriers, or shortage of raw materials, labor power or
other utility services; any governmental restrictions; or any other
unforeseeable contingencies beyond the control of the party.



13.6  
Any notice to be given pursuant to this Agreement shall be written in English
and shall be deemed duly given when sent by reputable overnight international
courier including FedEx, UPS or DHL to the respective address first set forth
above or by facsimile to the respective facsimile number set forth below
confirmed by letter as aforesaid, or to such other address and/or facsimile
number as a party hereto may designate by like notice.



To Supplier:
Fax:  ( 41 ) 32  9 123 101

 
Attn: Mr. Xavier Gauderlot, General Manager – Hugo Boss Watches



To Distributor:
Fax:

 
               Attn.:



 
Supplier’s designated Affiliate under Section 13.1 shall be designated by notice
to Distributor, which notice shall include the address and facsimile number of
such Affiliate for purposes of giving notice hereunder.  Notice to Supplier’s
designated Affiliate shall be made and deemed duly given in the same manner as
for notice to Supplier.



13.7  
In view of the fact that this Agreement has been entered into because of the
confidence that Supplier has in Distributor, it is understood that the terms and
conditions hereof shall be performed by Distributor only and that, except as
expressly permitted in Section 2.6 hereof,  this Agreement may not be assigned,
whether by operation of law or otherwise, without the prior written approval of
Supplier which Supplier may withhold or grant in its sole and absolute
discretion and any such purported assignment by Distributor without such
approval by Supplier shall be void and of no effect. Following any such
assignment, Distributor shall remain obligated as a guarantor for all the
payment obligations of the approved assignee hereunder and any change in control
of the approved assignee without the approval of Supplier shall constitute a
breach of this Section 13.5 and shall entitle Supplier to terminate the
Agreement as provided under Section 10.3.



 
13.6
The captions of this Agreement are inserted solely for ease of reference and are
not deemed to form a part of or to modify the terms and conditions of this
Agreement.



 
13.7
This Agreement shall be governed exclusively by the law of Switzerland without
reference to its conflict of laws rules and to the exclusion of the United
Nations Convention on Contracts for the International Sale of Goods.  Any
dispute, controversy or difference which may arise out of, in relation to, or in
connection with this Agreement shall be finally settled by arbitration in
Geneva, Switzerland under the Rules of Arbitration of the International Chamber
of Commerce by three (3) Arbitrators appointed in accordance with said
rules.  Each party hereto shall be bound by any arbitration award so rendered
and any judgment upon such award may be entered as a non-appealable final,
foreign judgment in any court having jurisdiction thereon.  The language of the
proceedings shall be English.



 
13.8
When interpreting the terms and conditions of this Agreement, the English
language shall be applied exclusively.



13.11  
This Agreement, including the terms and conditions incorporated by reference in
Section 3.3 hereof, constitutes the entire agreement of the parties with respect
to the subject matter hereof and prevails over and supersedes all prior
agreements, whether written or oral, relating to the subject matter hereof and
may not be altered, waived, modified, or discharged except by an express writing
referring to this Agreement signed on behalf of the parties hereto by their duly
authorized representatives. In the event of any conflict or inconsistency
between this Agreement and the JV Agreement, the latter shall control.



13.10
The failure of either party hereto to enforce at any time any of the provisions
or terms of this Agreement, or any rights in respect thereof, or the exercise of
or failure to exercise by either party any rights or any of its elections herein
provided, shall in no way be considered to be a waiver of such provisions,
terms, rights or elections or in any way to affect the validity of this
Agreement.



13.11
In connection with this Agreement, the parties may from time to time exchange
proprietary data or confidential information.  The parties agree to keep in
confidence all such proprietary data or confidential information received in
accordance with this Agreement and to use the same only in connection with the
performance of this Agreement.  This provision shall survive the termination or
expiration of this Agreement.



13.12
Should any provision of this contract held invalid, incomplete or unenforceable,
this will not affect the validity of the remaining provisions.  Supplier and
Distributor undertake to replace the invalid incomplete or unenforceable
provision by provision which comes closest to the commercial goal that the
parties intended to achieve on the conclusion of this agreement by the invalid,
uncompleted and unenforceable provision. Notwithstanding anything to the
contrary contained herein, in the event of any conflict or inconsistency between
any term or provision of this Agreement and the HB License, the latter shall
control.



13.13
Supplier shall have the right to injunctive relief to enforce the covenants,
agreements and obligations of Distributor hereunder in addition to any other
relief to which Supplier may be entitled at law or in equity.



13.16  
Each order deliverable under this Agreement shall be deemed sold under a
separate contract.  Non-delivery or default by Supplier as to any order shall
not be deemed a breach of the entire

Agreement and shall not relieve Distributor of its obligation to accept and pay
for any prior or
subsequent delivery, even though such non-delivery or default substantially
impairs the value of this Agreement to Distributor.


13.15
Distributor shall comply with all applicable laws, rules and regulations in the
Territory, including, without limitation, the provisions of Directive
2002/96/EC, which governs waste electrical and electronic equipment, including
all related amendments and all laws, rules and regulations in the Territory
related thereto.  Distributor shall provide Supplier with evidence of any such
compliance upon request.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple duplicates by their authorized representatives at Bienne,
Switzerland as of the day and year first above written.




MGS DISTRIBUTION
LIMITED                                                                           MGI
LUXURY GROUP S.A.


By____________________________                                                                                By:
______________________________
Title: __________________________
Title: _____________________________

Name: _________________________
Name: ____________________________






 
 

--------------------------------------------------------------------------------

 





 
SCHEDULE A





 
DISTRIBUTOR DISCOUNT SCHEDULE











Distributor pricing shall be *  of Supplier’s recommended Euro retail price
(inclusive of VAT); provided, however, that if this Agreement is assigned as
provided under Section 2.6, then the pricing to the assignee shall be based on
the same discount off of Supplier’s recommended Euro retail price as generally
offered by Supplier to its other independent distributors of the Products in the
European Union.




































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT





 
 

--------------------------------------------------------------------------------

 



 
                                                                         SCHEDULE
B



 
                                   OBJECTIVE CRITERIA FOR APPROVED RETAILER
STATUS





13.  
EXTERNAL ELEMENTS



A.  
Location/Street



(i)         Animated and attractive environment
(ii)         Centrally located neighborhood
(iii)              Shopping district with fashion and prestige branded shops




B.  
Appearance



(i)              Attractive, well-maintained, high-quality façade
(ii)              Clean, visible and prominent shop sign
(iii)              Visible and easily accessed entrance




C.  
Shop Windows



(i)              Well lit, clean and made from good quality materials
(ii)              Suitable number and size show windows
(iii)  
Windows provide sufficient space to display a representative selection of HB
brand products

(iv)  
Professionally maintained and attractive window decoration





14.  
INTERNAL ELEMENTS



A.  
General Outfitting



(i)              Clean and well-maintained walls, floors, ceilings and
furnishings
(ii)              Sufficient and sophisticated lighting
(iii)              Equipped with adequate security devices




B.  
Presentation Showcases



(i)              Made of high-quality materials with adequate lighting
(ii)              HB products displayed on official brand POS materials
(iii)              Clearly visible and strong brand identification
 
(iv)
HB products are grouped together and displayed separately from other brands





15.  
OTHER PRODUCTS



A.  
Premises used solely for the retail sale of quality watches, jewelry, fashion
accessories and/or fashion apparel.



B.  
HB products displayed to prevent confusion with any other brands products.



C.  
Retailer also sells at least two (2) Swiss watch brands or any three (3) of the
following fashion/designer/prestige watch brands:  Emporio Armani, Diesel, DKNY,
Kenneth Cole, Versace, Puma, D&G, CK, Sector, Briel, Guess, Lacoste





16.  
PRESENTATION/PROMOTION



A.  
Visual/Collateral



(i)  
Brand visuals properly presented and changed out seasonally or whenever
requested by brand



B.  
Advertising



(i)  
Dealer’s advertising is consistent with the quality requirements of the brand

(ii)  
Dealer agrees to conduct co-op advertising on the basis of an agreed and shared
budget and media plan



C.  
Personnel/Customer Service



(i)  
Sales staff with good knowledge of HB brand and products

(ii)  
Available for regular training on brand and new products

(iii)  
Well dressed, groomed and polite

(iv)  
Capacity to advise customer on how to operate products correctly

(v)  
Able to carry out simple adjustments (e.g. sizing metal bracelets)





17.  
REPORTING



A.  
Provides clear and comprehensive information



B.  
Provides information on sales and stock situation



C.  
Provides monthly sales reports by sku



D.  
Provides immediate information on problems with products





18.  
FINANCES



A.  
Good payment record



B.  
Creditworthy



C.  
Sound finances

































ANNEX A









 
 

--------------------------------------------------------------------------------

 









[ SEAL ]




CERTIFICATE OF INCORPORATION


ON CHANGE OF NAME




Company No.                                           6183896






The Registrar of Companies for England and Wales hereby certifies that


COVERMAT LIMITED


having by special resolution changed its name, is now incorporated under the
name of


MGS DISTRIBUTION LIMITED


Given at Companies House, Cardiff, the 9th May 2007




[ Official Seal of the Registrar of Companies ]






[ Seal – Companies House for the record ]

 
 

--------------------------------------------------------------------------------

 

THE COMPANIES ACTS 1985 TO 1989


PRIVATE COMPANY LIMITED BY SHARES


MEMORANDUM OF ASSOCIATION


- OF –


COVERMAT LIMITED


1.           The name of the Company is COVERMAT LIMITED.


2.           The registered office of the Company will be situated in England
and Wales.


3.           The objects for which the Company is established are:-


(A)           To carry on business as a general commercial company.


(B)           To carry on any other business which may in the opinion of the
Board of Directors be advantageously carried on by the Company.


(C)           To purchase, sell, exchange, improve, mortgage, charge, rent, let
on lease, hire, surrender, license, accept surrender of, and otherwise acquire
and deal with any freehold, leasehold or other property, chattels and effects;
and to erect, pull down, repair, alter, develop, or otherwise deal with any
building or buildings and adapt the same for the purposes of the Company’s
business.


(D)           To purchase of otherwise acquire all or any part of the business
or assets of any person, firm or company, carrying on or formed to carry on any
business which this Company is authorized to carry on or possessed of property
suitable to the purposes of this Company, and to pay cash or to issue any
chares, stocks, debentures, or debenture stock of this Company as the
consideration for such purchase or acquisition and to undertake any liabilities
or obligations relating to the business or property so purchased or acquired.


(E)           To apply for, purchase, or otherwise acquire any patents, licenses
or concessions which may be capable of being dealt with by the Company, or be
deemed to benefits the Company and to grant rights thereout.


(F)           To sell, let, license, develop or otherwise deal with the
undertaking, or all or any part of the property or assets of the Company, upon
such terms as the Company may approve, with power to accept shares, debentures
or securities of, or interests in, any other company.


(G)           To invest and deal with the moneys of the Company not immediately
required for the purposes of the Company in or upon such securities and subject
to such conditions as may seem expedient.


(H)           To lend money to such persons, upon such terms and with or without
security and subject to such conditions as may seem desirable.


(I)           To give any form of financial assistance that may lawfully be
given in connection with the acquisition of shares in the Company of any other
company.


(J)           To guarantee the payment of any debentures, debenture stock,
bonds, mortgages, charges, obligations, interest, dividends, securities, moneys
or shares or the performance of contracts or engagements of any other company or
person (including but without prejudice to the generality of the foregoing) the
holding company of the Company or any company which is a subsidiary of such
holding company within, in each case, the meaning of Section 736 and Section
736(a) of the Companies Act 1985 (the “Act”) as amended by the Companies Act
1989, and to give indemnities and guarantees of all kinds and to enter into
partnership or any joint purse arrangement with any person, persons, firm or
company.


(K)           To borrow or raise money in such manner as the Company shall think
fit, and in particular by the issue of debentures or debenture stock, charged
upon all or any of the Company’s property, both present and future, including
its uncalled capital, and to re-issue any debentures at any time paid off.


(L)           To draw, make, accept, endorse, discount, execute, and issue
promissory notes, bills of exchange, debentures, warrants and other negotiable
documents.


(M)           To purchase, subscribe for, or otherwise acquire and hold shares,
stocks or other interests in, or obligations of, any other company or
corporation.


(N)           To remunerate any person or company for services rendered or to be
rendered in placing or assisting to place any of the shares in the Company’s
capital or any debentures, debenture stock or other securities of the Company or
in or about the formation or promotion of the Company or the conduct of its
business.


(O)           To pay out of the funds of the Company all costs and expenses of
or incidental to the formation and registration of the Company and the issue of
its capital and debentures including brokerage and commission.


(P)           To promote, or aid in the promotion of, any company or companies
for the purpose of acquiring all or any of the property, rights, and liabilities
of this Company, or for any other purpose which may seem directly or indirectly
calculated to advance the interests of this Company.


(Q)           To establish and support and aid in the establishment and support
of funds or trusts calculated to benefit employees or ex-employees of the
Company (including any Director holding a salaried office or employment in the
Company) or the dependants or connections of such persons and to grant pensions
and allowances to any such persons.


(R)           To establish and implement any employee shares scheme within the
meaning of section 743 of the Companies Act 1985and any share option scheme.  To
grant share options and rights to Directors Employees and Members and others in
connection with any share option scheme which shall entitle the holders of any
such option and rights to acquire and subscribe for shares and securities of the
Company in accordance with the terms of any such grant.


(S)           To remunerate the Directors of the Company in any manner the
Company may think fit and to pay or provide pensions for, or make payments to,
or for the benefit of, Directors and ex-Directors of the Company or their
dependants or connections.


(T)           To distribute any property of the Company in specie among the
Members.


(U)           To do all such other things as are incidental or conducive to the
attainment of the above objects or any of them.


It is declared that the foregoing sub-clauses shall be construed independently
of each other and none of the objects therein mentioned shall be deemed to be
merely subsidiary to the objects contained in any other sub-clause.


4.           The liability of the Members is limited.


5.           The Share Capital of the Company is £1,000 divided into 1,000
shares of £1 each with power to increase or to divide the shares in the capital
for the time being, into different classes having such rights, privileges and
advantages as to voting and otherwise as the Articles of Association may from
time to time prescribe.


The subscriber to this Memorandum of Association wishes to be formed into a
Company pursuant to this Memorandum; and agrees to take the number of Shares
shown opposite the subscriber’s name




NAME AND ADDRESS OF SUBSCRIBER
Number of shares taken by the subscriber
















7Side Nominees Limited ONE
14/18 City Road
Cardiff
CF24 3DL










DATED 26 March 2007



 
 

--------------------------------------------------------------------------------

 

THE COMPANIES ACTS 1985 TO 1989


PRIVATE COMPANY LIMITED BY SHARES


MEMORANDUM OF ASSOCIATION


- OF –


COVERMAT LIMITED


PRELIMINARY


1.           (a) The Regulations contained in Table A in the Schedule to the
Companies (Tables A to F) Regulations 1985 as amended by the Companies (Tables A
to F) (Amendment) Regulations 1985 and The Companies Act 1985 (Electronic
Communications) Order 2000 (such Table being hereinafter called “Table A”) shall
apply to the Company save in so far as they are excluded or varied hereby and
such Regulations (save as so excluded or varied) and the Articles hereinafter
contained shall be the regulations of the Company.


(b) Any reference in these Articles to “the Act” shall mean the Companies Act
1985 as amended or extended by any other enactment or any statutory re-enactment
thereof.


PRIVATE COMPANY


2.           The Company is a private company within the meaning of the
Companies Act 1985.


ALLOTMENT OF SHARES


3.           The Directors of the Company are generally authorized for the
purposes of Section 80 of the Act to allot, grant options over or otherwise deal
with or dispose of the original shares in the capital of the Company at the date
of the incorporation to such persons at such times and on such conditions as
they think fit, subject to the provisions of that Section and Article 4 hereof
and provided that no shares shall be issued at a discount.  In accordance with
Section 91 of the Act Sections 89(1) and 90(1) to 90(6) of the Act shall not
apply to the Company.  The Directors are generally authorized to exercise the
power of the Company to allot shares of the Company which shall be created under
any employee shares or share option scheme or arrangement.


4.           The general authority conferred on the Directors by regulation 3 of
these Articles shall extent to all relevant securities (as defined by Section 80
of the Act) in the capital of the Company at the date of its incorporation
during the period of five years from the date upon which the Company was
incorporated but the Directors may, after the authority has expired, allot any
shares in pursuance of an offer or agreement so to do made by the Company before
the authority expired.  The authority may be renewed varied or revoked by the
Company in General Meeting.


SHARES


5.           The Company shall have a first and paramount lien on all shares,
whether fully paid or not, standing registered in the name of any person
indebted or under liability to the Company, whether he shall be the sole
registered holder thereof or shall be one of two or more joint holders, for all
moneys presently payable by him or his estate to the Company.  Regulation 8 in
Table A shall be modified accordingly.


6.           The liability of any Member in default in respect of a call shall
be increased by the addition at the end of the first sentence of Regulation 18
in Table A of the words “and all expense that may have incurred by the Company
by reason of such non-payment.”


7.           Regulation 3 in Table A shall not apply to the Company and subject
to the provisions of chapter VII of Part V of the Act the Company may:-


(a) with the sanction of an Ordinary Resolution issue shares which are to be
redeemed or are liable to be redeemed at the option of the Company or the
shareholder.


(b) purchase its own shares (including any redeemable shares).


(c) make a payment in respect of the redemption or purchase, under Sections 159,
160, or 162 of the Act and the relevant power (a) or (b) above, of any of its
own shares otherwise than out of distributable profits of the Company or the
proceeds of a fresh issue of shares to the extent permitted by Sections 170,
171, and 172 of the Act.


TRANSFER OF SHARES


8.           (a) Subject to clause 8(b) below the Directors may, in their
absolute discretion and without assigning reason therefore, decline to register
the transfer of a share, whether or not it is a fully paid share, and Regulation
24 in Table A shall not apply to the Company.


(b) Regulation 8(a) of these Articles shall not apply to any transfer to a
person who is already a Member of the Company.


9.           In these Articles of Association the reference to the transfer of
or transferring shares shall include any transfer, assignment, disposition or
proposed or purported transfer, assignment or disposition:


of any share or shares of the Company; or
of any interest of any kind in any share or shares of the Company; or
of any right to receive or subscribe for any share or shares of the Company.


Members shall not transfer nor create nor dispose of any interest in or over any
of the shares being transferred except by a transfer of the entire legal and
beneficial interest in the shares.  Any transfer shall be to a transferee as
permitted by the Articles and not otherwise.


Subject to Regulation 8 of these Articles, a Subscriber to the Memorandum of
Association of the Company my freely transfer his share to any person firm or
company.


10.           A Member ( other than a Subscriber to the Memorandum of
Association of the Company) who desires to transfer shares to a person who is
not ready a Member of the Company shall give notice of such intention to the
Directors of the company giving particulars of the shares in question.  Any such
notice shall be irrevocable except with the approval of the Directors.  The
Directors as agents for the member giving such notice may dispose of such shares
or any of them to Members of the Company at a price to be agreed between the
transferor and the Directors, or failing agreement, at a price fixed by the
Auditors of the Company as the fair value thereof.  The costs of any valuation
of the transfer shares shall be shared equally by the transferor and the Company
unless the Company in general meeting shall decide otherwise.  The Directors
shall offer the shares in question to all the members (other than the member who
wishes to transfer the shares).  The shares offered to the individual members
shall be in proportion or (at the discretion of the Directors) as nearly as may
be in proportion to the numbers of shares then held by the members.  Subject to
clause 8 (a) above and the following exception if within twenty-eight days from
the date of the said notice the Directors are unable to find a Member of Members
willing to purchase all such shares, the transferor may dispose of so many of
such shares shall remain undisposed of in any manner he may think fit within
three months from the date of the said notice.  But any such disposal shall be
at the same price or more than the price for the shares which shall have been
offered in accordance with this clause to the existing members.  The exception
referred to above is that if all the offered shares shall not be agreed to be
acquired the said Member shall not be under any obligation to complete a
transfer of any of the shares.


11.           The instrument of transfer of any share shall be executed by or on
behalf of the transferor who shall be deemed to remain a holder of the share
until the name of the transferee is entered in the register of members in
respect thereof.


GENERAL MEETINGS AND RESOLUTIONS


12.           Every notice convening a General Meeting shall comply with the
provisions of Section 372 of the Act as to giving information to Members in
regard to their right to appoint proxies; and notices of and other
communications relating to any General Meeting which any Member is entitled to
receive shall be sent to the Directors and to the Auditor for the time being of
the Company.


13.           Regulation 40 in Table A shall be read and construed as if the
words, “unless the Company has only one Member in which case one Member present
in person or by proxy shall be a quorum” were added at the end.


14.           Regulation 41 in Table A shall be read and construed as if the
words, “ and if at the adjourned Meeting a quorum is not present within half an
hour from the time appointed for the Meeting, the Meeting shall be dissolved”
were added at the end.


15.           In addition to the requirements of Regulation 100 of Table A, the
Directors shall also insert in the minute book of the Company a memorandum of
all decisions taken by a sole Member when the Company has only one Member which
may have been taken by the Company in General Meeting and which have effect as
if agreed in General Meeting.


DIRECTORS


16.           (a) The first Director or Directors of the Company shall be the
person or persons named as the first Director of Directors of the Company in the
statement delivered under Section 10 of the Act.


(b) The number of the directors shall be determined by Ordinary Resolution of
the Company but unless and until so fixed there shall be no maximum number of
Directors and the minimum number of Directors shall be one.  In the event of the
minimum number of Directors fixed by or pursuant to these Articles or Table A
being one, a sole Director shall have the authority to exercise all the powers
and discretions conferred by Table A or these Articles and expressed to be
vested in the Directors generally and Regulation 89 in Table A shall be modified
accordingly.


(c) A Director shall not require any share qualification but shall nevertheless
be entitled to attend and speak at any General Meeting of the Company or at any
separate class meeting of the holders of any class of shares of the Company.


(d) Regulation 64 in Table A shall not apply to the Company.


ALTERNATE DIRECTORS


17.           (a) An alternate Director shall not be entitled as such to receive
any remuneration from the Company except only such part (if any) of the
remuneration otherwise payable to his appointor as such appointor may by notice
to the Company from time to time direct, but shall otherwise be subject to the
provisions of these Articles with respect to Directors.  An alternate Director
shall during his appointment be an Officer of the Company and shall not be
deemed to be an agent of his appointor.  Regulation 66 in Table A shall be
modified accordingly.


(b) A Director or any other person may act as an alternate Director to represent
more than one Director and an alternate Director shall be entitled at meetings
of the Directors, or any committee of the Directors, to one vote for every
Director whom he represents in addition to his own vote (if any) as a Director.


BORROWING POWERS


18.           The Directors may exercise all the powers of the Company to borrow
money without limit as to the amount and upon such terms and in such manner as
they think fit, and to grant any mortgage, charge or standard security over its
undertaking, property and uncalled capital, or any part thereof, and, subject
(in the case of any security convertible into shares) to Sections 80 and 380 of
the Act to issue debentures, debenture stock, and other securities whether
outright or as security for any debt, liability or obligation of the Company or
of any third party.


PROCEEDINGS OF DIRECTORS


19.           Subject to the provisions of Section 317 of the Act, Regulation 94
in Table A shall not apply to the Company and a Director may vote as a Director
in regard to any contract or arrangement in which he is interested or upon any
matter arising thereout, and if he shall so vote his vote shall be counted and
he shall be reckoned in estimating a quorum present at any meeting when any such
contract or arrangement is under consideration.


20.           It shall not be necessary for Directors to sign their names in any
book which may be kept for the purpose of recording attendance at meeting.


21.           (a) Subject to the following proviso the power of the Directors to
regulate their proceedings shall include (if duly approved by the Directors)
participation in meetings by conference telephone or any kind of communication
or electronic communication (as defined in the Electronic Communications Act
2000) – Provided :-


1)  
that proper and reasonable notice of the meeting and of the proposal to
conduct  it in accordance with this Clause shall have been given to all persons
who are entitled to attend meetings of Directors; and



2)  
that written minutes of and the transcripts of all resolutions of the Directors
at all meetings of Directors which shall be conducted in accordance with this
Clause shall be certified in writing by all the participating Directors by
electronic communication or otherwise to be correct.  The reference to
“resolutions” in this sub-clause b) means any proposed resolution which to be
valid requires proper certification in accordance with this Clause.



(b) The date of any resolution passed at any meeting which may be held in
accordance with the preceding Clause shall be when the transcript of the
resolution shall be certified by the last Director to do so.


DISQUALIFICATION OF DIRECTORS
22.           The office of a Director shall be vacated if he becomes incapable
by reason of illness or injury of managing and administering his property and
affairs and Regulation 81 of Table A shall be modified accordingly.


ROTATION OF DIRECTORS


23.           The Directors shall not be required to retire by rotation nor
shall the Directors or any of them be required to retire from office at the
first annual general meeting and Table A shall be modified accordingly.


THE SEAL


24.           If the Company has a seal it shall be used only with the authority
of the Directors or of a committee of the Directors.  The Directors may
determine who shall sign any instrument to which the seal is affixed and unless
otherwise so determined it shall be signed by a Director and by the Secretary or
by a second Director.  The obligation under Regulation 6 of Table A relating to
the sealing of share certificates shall apply only if the Company has a
seal.  Regulation 101 in Table A shall not apply to the Company.


INDEMNITY


25.           (a) Regulation 118 in Table A shall not apply to the
Company.  Every Director and other officer of the Company shall be indemnified
out of the assets of the Company against all losses or liabilities which he may
sustain or incur in or about the execution and discharge of the duties of his
office or otherwise in relation thereto, including any liability incurred by him
in defending any proceedings, whether civil or criminal, in which judgment is
given in his favour or in which he is acquitted or in connection with any
application under Sections 144 or 727 of the Act in which relief is granted to
him by the court, and no Director or other officer shall be liable for any loss,
damage or misfortune which may happen to or be incurred by the Company in the
execution of the duties of his office or in relation thereto.  But this Article
shall only have effect in so far as its provisions are not avoided by Sections
309A and 309B of the Act.


(b) The Directors shall have power to purchase and maintain at the expense of
the Company an insurance policy for any Director (including an alternate
Director), Officer or Auditor of the Company against any such liability as is
referred to in Section 309A(5) of the Act.




















ANNEX B
















ANNEX C
























ANNEX D









 
 

--------------------------------------------------------------------------------

 











MGS DISTRIBUTION LIMITED




BUDGET FOR YEAR 2007 TO 2011


VERSION 6 (revised May 07)


























































** THE REMAINING, CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO RULE 24b-2 OF THE 1934 ACT













 
 

--------------------------------------------------------------------------------

 
